Exhbit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


INDENTURE AND SERVICING AGREEMENT
 


 
Dated as of August 11, 2005
 
by and among
 
CENDANT TIMESHARE 2005-1 RECEIVABLES FUNDING, LLC,
 
as Issuer
 
and
 
CENDANT TIMESHARE RESORT GROUP - CONSUMER FINANCE, INC.,
 
as Servicer
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Trustee
 


and
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Collateral Agent
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS



     
Page


 
ARTICLE I
DEFINITIONS
 

 
Section 1.1
Definitions
4
 
Section 1.2
Other Definitional Provisions
28
 
Section 1.3
Intent and Interpretation of Documents
29

 
ARTICLE II
THE NOTES
 

 
Section 2.1
Designation
29
 
Section 2.2
Form Generally
29
 
Section 2.3
[Reserved]
29
 
Section 2.4
Determination of LIBOR
30
 
Section 2.5
Execution, Authentication and Delivery
30
 
Section 2.6
Registration; Registration of Transfer and Exchange; Transfer Restrictions
31
 
Section 2.7
Mutilated, Destroyed, Lost or Stolen Notes
36
 
Section 2.8
Persons Deemed Owner
36
 
Section 2.9
Payment of Principal and Interest; Defaulted Interest
37
 
Section 2.10
Cancellation
38
 
Section 2.11
Global Notes
38
 
Section 2.13
Special Transfer Provisions
41
 
Section 2.14
Notices to Clearing Agency
43
 
Section 2.15
Definitive Notes
43
 
Section 2.16
Payments on the Notes
43
 
Section 2.17
[Reserved]
44
 
Section 2.18
Clean-Up Call
45
 
Section 2.19
Authentication Agent
45
 
Section 2.20
Appointment of Paying Agent
46
 
Section 2.21
Confidentiality
46
 
Section 2.22
144A Information
47



ARTICLE III
PAYMENTS, SECURITY AND ALLOCATIONS
 

 
Section 3.1
Priority of Payments, Rapid Amortization
47

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



     
Page




 
Section 3.2
Information Provided to Trustee
49
 
Section 3.3
Payments
50
 
Section 3.4
Collection Account
50
 
Section 3.5
Reserve Account
51
 
Section 3.6
Interest Rate Swap
52
 
Section 3.7
Custody of Permitted Investments and other Collateral
54
 
Section 3.8
The Policy
55


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER

 
Section 4.1
Representations and Warranties Regarding the Issuer
57
 
Section 4.2
Representations and Warranties Regarding the Loan Files
60
 
Section 4.3
Rights of Obligors and Release of Loan Files
60



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER; ASSIGNMENT OF REPRESENTATIONS AND
WARRANTIES



 
Section 5.1
Representations and Warranties of the Issuer
61
 
Section 5.2
Eligible Loans
62
 
Section 5.3
Assignment of Representations and Warranties
65
 
Section 5.4
Release of Defective Loans
65



ARTICLE VI
ADDITIONAL COVENANTS OF ISSUER



 
Section 6.1
Affirmative Covenants
67
 
Section 6.2
Negative Covenants of the Issuer
74



ARTICLE VII
SERVICING OF PLEDGED LOANS

 
Section 7.1
Responsibility for Loan Administration
76
 
Section 7.2
Standard of Care
77
 
Section 7.3
Records
77
 
Section 7.4
Loan Schedule
77
 
Section 7.5
Enforcement
77
 
Section 7.6
Trustee and Collateral Agent to Cooperate
78
 
Section 7.7
Other Matters Relating to the Servicer
78



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



     
Page




 
Section 7.8
Servicing Compensation
79
 
Section 7.9
Costs and Expenses
79
 
Section 7.10
Representations and Warranties of the Servicer
79
 
Section 7.11
Additional Covenants of the Servicer
80
 
Section 7.12
Servicer not to Resign
83
 
Section 7.13
Merger or Consolidation of, or Assumption of the Obligations of Servicer
83
 
Section 7.14
Examination of Records
84
 
Section 7.15
Delegation of Duties
84
 
Section 7.16
Servicer Advances
84
 
Section 7.17
Delivery of Monthly Files
84


ARTICLE VIII
REPORTS

 
Section 8.1
Monthly Servicing Report
85
 
Section 8.2
Other Data
85
 
Section 8.3
Annual Servicer’s Certificate
85
 
Section 8.4
Notices to CTRG-CF
85
 
Section 8.5
Tax Reporting
85



ARTICLE IX
LOCKBOX ACCOUNTS



 
Section 9.1
Lockbox Accounts
86




ARTICLE X
INDEMNITIES



 
Section 10.1
Liabilities to Obligors
86
 
Section 10.2
Tax Indemnification
86
 
Section 10.3
Servicer’s Indemnities
87
 
Section 10.4
Operation of Indemnities
87



ARTICLE XI
EVENTS OF DEFAULT



 
Section 11.1
Events of Default
87
 
Section 11.2
Acceleration of Maturity; Rescission and Annulment
89
 
Section 11.3
 
Collection of Indebtedness and Suits for Enforcement by Trustee
 
89



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



     
Page

 

 
Section 11.4
Trustee May File Proofs of Claim
90
 
Section 11.5
Remedies
91
 
Section 11.6
Optional Preservation of Collateral
92
 
Section 11.7
Application of Monies Collected During Event of Default
92
 
Section 11.8
Limitation on Suits by Individual Noteholders
94
 
Section 11.9
Unconditional Rights of Noteholders to Receive Principal and Interest
94
 
Section 11.10
Restoration of Rights and Remedies
94
 
Section 11.11
Waiver of Event of Default
95
 
Section 11.12
Waiver of Stay or Extension Laws
95
 
Section 11.13
Sale of Collateral
95
 
Section 11.14
Action on Notes
96
 
Section 11.15
Control by the Insurer or the Noteholders
96


 
ARTICLE XII
SERVICER DEFAULTS



 
Section 12.1
Servicer Defaults
96
 
Section 12.2
Appointment of Successor
98
 
Section 12.3
Notification to Noteholders
99
 
Section 12.4
Waiver of Past Defaults
99
 
Section 12.5
Termination of Servicer’s Authority
99
 
Section 12.6
Matters Related to Successor Servicer
99




ARTICLE XIII
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
 

 
Section 13.1
Duties of Trustee
100
 
Section 13.2
Certain Matters Affecting the Trustee
102
 
Section 13.3
Trustee Not Liable for Recitals in Notes or Use of Proceeds of Notes
104
 
Section 13.4
Trustee May Own Notes; Trustee in its Individual Capacity
104
 
Section 13.5
Trustee’s Fees and Expenses; Indemnification
104
 
Section 13.6
Eligibility Requirements for Trustee
105
 
Section 13.7
Resignation or Removal of Trustee
105
 
Section 13.8
Successor Trustee
106
 
Section 13.9
Merger or Consolidation of Trustee
107

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



     
Page

 

 
Section 13.10
Appointment of Co-Trustee or Separate Trustee
107
 
Section 13.11
Trustee May Enforce Claims Without Possession of Notes
108
 
Section 13.12
Suits for Enforcement
108
 
Section 13.13
Rights of the Insurer or the Noteholders to Direct the Trustee
108
 
Section 13.14
Representations and Warranties of the Trustee
109
 
Section 13.15
Maintenance of Office or Agency
109
 
Section 13.16
No Assessment
109
 
Section 13.17
UCC Filings and Title Certificates
109
 
Section 13.18
Replacement of the Custodian
110


 
ARTICLE XIV
TERMINATION



 
Section 14.1
Termination of Agreement
110
 
Section 14.2
Final Payment
110
 
Section 14.3
[Reserved]
110
 
Section 14.4
Release of Collateral
110
 
Section 14.5
Release of Defaulted Loans
111
 
Section 14.6
Release Upon Payment in Full
112


 
ARTICLE XV
MISCELLANEOUS PROVISIONS




 
Section 15.1
Amendment
113
 
Section 15.2
Discretion with Respect to Derivative Financial Instruments
115
 
Section 15.3
Limitation on Rights of the Noteholders
116
 
Section 15.4
Governing Law
116
 
Section 15.5
Waiver of Jury Trial
116
 
Section 15.6
Notices
116
 
Section 15.7
Severability of Provisions
119
 
Section 15.8
Assignment
199
 
Section 15.9
Notes Non-assessable and Fully Paid
119
 
Section 15.10
Further Assurances
119
 
Section 15.11
No Waiver; Cumulative Remedies
119
 
Section 15.12
Counterparts
120

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)



     
Page




 
Section 15.13
Third-Party Beneficiaries
120
 
Section 15.14
Actions by the Noteholders
120
 
Section 15.15
Merger and Integration
120
 
Section 15.16
No Bankruptcy Petition
120
 
Section 15.17
Headings
120

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS



 
Exhibit A
Forms of Class A-1 Notes
A-1-1
   
Forms of Class A-2 Notes
A-4-1
 
Exhibit B
Form of Payment and Release Certificate
B-1
 
Exhibit C
Form of Regulation S Certificate
C-1-1
   
Form of Non-U.S. Certificate
C-2-1
 
Exhibit D
Form of Monthly Servicing Report
D-1-1
   
Form of Servicing Officer’s Certificate
D-2-1
 
Exhibit E
Form of Annual Servicer’s Certificate
E-1
 
Exhibit F
Form of Lockbox Agreement
F-1
 
Exhibit G
Form of Supplemental Grant
G-1
 
Exhibit H
Credit Standards and Collection Policies..
H-1


 
 

--------------------------------------------------------------------------------

 




SCHEDULES
 

 
1.
Schedule of Trustee’s fees.
   
2.
List of Lockbox Banks.
   
3.
Schedule for Collateral Agent’s and Custodian’s Fees
 



 
 

--------------------------------------------------------------------------------

 
 


INDENTURE AND SERVICING AGREEMENT




THIS INDENTURE AND SERVICING AGREEMENT dated as of August 11, 2005 is by and
among CENDANT TIMESHARE 2005-1 RECEIVABLES FUNDING, LLC, a limited liability
company organized under the laws of the State of Delaware, as issuer, CENDANT
TIMESHARE RESORT GROUP - CONSUMER FINANCE, INC., a Delaware corporation, as
Servicer, WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as trustee and WACHOVIA BANK, NATIONAL ASSOCIATION, a national
banking association, as collateral agent. This Indenture may be supplemented and
amended from time to time in accordance with Article XV hereof.


 
RECITALS
 
The Issuer has duly authorized the execution and delivery of this Indenture to
provide for the issuance of its loan backed notes as provided herein.
 
All covenants and agreements made by the Issuer herein are for the benefit and
security of the Trustee, acting on behalf of the Noteholders, the Insurer and
the Swap Counterparty.


The Issuer is entering into this Indenture, and the Trustee is accepting the
trusts created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged. All things necessary have been
done to make the Notes, when executed by the Issuer and authenticated and
delivered by the Trustee as provided herein, the valid obligations of the Issuer
and to make this Indenture a valid agreement of the Issuer, enforceable in
accordance with its terms.


NOW THEREFORE, in consideration of the mutual agreements herein contained, each
party agrees as follows for the benefit of the other parties and for the benefit
of the Noteholders, the Insurer and the Swap Counterparty.




GRANTING CLAUSES
 
The Issuer hereby Grants to the Collateral Agent, for the benefit and security
of the Trustee, acting on behalf of the Noteholders, the Insurer and the Swap
Counterparty, all of the Issuer’s right, title and interest, whether now owned
or hereafter acquired, in, to and under the following:
 

(a)  
all Pledged Loans and all Collections, together with all other Pledged Assets;

 

(b)  
the Collection Account and all money, investment property, instruments and other
property credited to, carried in or deposited in the Collection Account;

 
 
 
1

--------------------------------------------------------------------------------

 
 

(c)  
all money, investment property, instruments and other property credited to,
carried in or deposited in a Lockbox Account or any other bank or similar
account into which Collections are deposited, to the extent such money,
investment property, instruments and other property constitutes Collections;

 

(d)  
the Reserve Account and all money, investment property, instruments and other
property credited to, carried in or deposited in the Reserve Account;

 

(e)  
the Interest Rate Swap;

 

(f)  
all rights, remedies, powers, privileges and claims of the Issuer under or with
respect to the Term Purchase Agreement, the Sale and Assignment Agreement, the
First Guaranty Agreement, the Performance Guaranty and the Master Loan Purchase
Agreements, including, without limitation, all rights of the Issuer to enforce
all payment obligations of the Depositor, Cendant 2002 and each Seller and all
rights to collect all monies due and to become due to the Issuer from the
Depositor, Cendant 2002 or any Seller under or in connection with the Term
Purchase Agreement, the Sale and Assignment Agreement, the First Guaranty
Agreement, the Performance Guaranty or the Master Loan Purchase Agreements
(including without limitation all interest and finance charges for late payments
and proceeds of any liquidation or sale of Pledged Loans or resale of Timeshare
Properties or Vacation Credits and all other Collections on the Pledged Loans)
and all other rights of the Issuer to enforce the Term Purchase Agreement, the
Sale and Assignment Agreement, the First Guaranty Agreement, the Performance
Guaranty and the Master Loan Purchase Agreements;

 

(g)  
all Assigned Rights with respect to the Pledged Loans and the Pledged Assets
including, without limitation, all rights to enforce payment obligations of the
Depositor, Cendant 2002 and each Seller and all rights to collect all monies due
and to become due to the Issuer from the Depositor, Cendant 2002 or any Seller
under or in connection with the Pledged Loans (including without limitation all
interest and finance charges for late payments accrued thereon and proceeds of
any liquidation or sale of Pledged Loans or resale of Timeshare Properties or
Vacation Credits and all other Collections on the Pledged Loans);

 

(h)  
all certificates and instruments, if any, from time to time representing or
evidencing any of the foregoing property described in clauses (a) through (g)
above;

 

(i)  
all present and future claims, demands, causes of and choses in action in
respect of any of the foregoing and all interest, principal, payments and
distributions of any nature or type on any of the foregoing;

 
 
 
2

--------------------------------------------------------------------------------

 
 

(j)  
all accounts, chattel paper, deposit accounts, documents, general intangibles,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas and other minerals, consisting of, arising from, or
relating to, any of the foregoing;

 

(k)  
all proceeds of the foregoing property described in clauses (a) through (j)
above, any security therefor, and all interest, dividends, cash, instruments,
financial assets and other investment property and other property from time to
time received, receivable or otherwise distributed in respect of, or in exchange
for or on account of the sale, condemnation or other disposition of, any or all
of the then existing Collateral, and including all payments under insurance
policies (whether or not a Seller or an Originator, the Depositor, Cendant 2002,
the Issuer, the Collateral Agent or the Trustee is the loss payee thereof) or
any indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the Collateral; and

 

(l)  
all proceeds of the foregoing.

 
The property described in the preceding sentence is collectively referred to as
the “Collateral.” The Grant of the Collateral to the Collateral Agent is for the
benefit of the Trustee to secure the Notes equally and ratably without
prejudice, priority or distinction among any Notes by reason of difference in
time of issuance or otherwise, except as otherwise expressly provided in this
Indenture and to secure (i) the payment of all amounts due on the Notes in
accordance with their respective terms, (ii) the payment of all other sums
payable by the Issuer under this Indenture, the Notes and the Insurance
Agreement and (iii) compliance by the Issuer with the provisions of this
Indenture, the Notes and the Insurance Agreement. This Indenture is a security
agreement within the meaning of the UCC.
 
The Collateral Agent and the Trustee acknowledge the Grant of the Collateral,
and the Collateral Agent accepts the Collateral in trust hereunder in accordance
with the provisions hereof and agrees to perform the duties herein to the end
that the interests of the Noteholders and the Insurer may be adequately and
effectively protected.
 
The Trustee and the Collateral Agent each acknowledges that it has entered into
the Collateral Agency Agreement pursuant to which the Collateral Agent acts as
agent for the benefit of the Trustee for the purpose of maintaining a security
interest in the Collateral. The Trustee and the Noteholders are bound by the
terms of the Collateral Agency Agreement by the Trustee’s execution thereof on
their behalf.
 
 
 
3

--------------------------------------------------------------------------------

 


ARTICLE I
DEFINITIONS
 
Section 1.1  Definitions
 
Whenever used in this Indenture, the following words and phrases shall have the
following meanings:
 
“Account” shall mean the Collection Account or the Reserve Account and
“Accounts” shall mean the Collection Account and the Reserve Account.
 
“Accrued Interest” shall mean, with respect to each Class of Notes, an amount
equal to the sum of (i) the interest accrued during the related Interest Accrual
Period at the applicable Note Interest Rate on the Principal Amount of such
Class of Notes as of the immediately preceding Payment Date (or, in the case of
the initial Payment Date, the Principal Amount as of the Closing Date) and
(ii) any amounts payable pursuant to clause (i) above for such Class of Notes
from all prior Payment Dates remaining unpaid, if any, plus, to the extent
permitted by law, interest thereon for each Interest Accrual Period for such
Class of Notes at the applicable Note Interest Rate.
 
“Administrative Services Agreement” shall mean either the Administrative
Services Agreement dated as of August 29, 2002 by and between the Depositor and
the Administrator or the Administrative Services Agreement dated as of July 28,
2005 by and between the Issuer and the Administrator, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms of the respective agreements.
 
“Administrator” shall mean, with respect to the Administrative Services
Agreements, CTRG-CF, as administrator with respect to the Depositor and the
Issuer, respectively, or any other entity which becomes the Administrator under
the terms of the applicable Administrative Services Agreement.
 
“Affiliate” shall mean, when used with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, and “control” means the power to direct the management and policies
of such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise, and “controlling” and “controlled” shall
have meanings correlative to the foregoing.
 
“Aggregate Default Rate” shall mean as of any Determination Date, a percentage
obtained by dividing (i) the sum of the outstanding principal balance of each
Pledged Loan (each such principal balance determined as of the day immediately
preceding the date on which such Pledged Loan became a Defaulted Loan) that
became a Defaulted Loan during the period commencing with the Cut-Off Date and
ending at the end of the prior Due Period by (ii) the Aggregate Loan Balance as
of the Cut-Off Date.
 
“Aggregate Loan Balance” shall mean, as of any time, the sum of the outstanding
principal balances due under or in respect of all Pledged Loans, excluding
Defaulted Loans.
 
 
 
4

--------------------------------------------------------------------------------

 
 
“Aggregate Principal Amount” shall mean the sum of the Principal Amounts for all
Classes of Notes.
 
“Agreement” shall mean this Indenture and Servicing Agreement as the same may be
amended, supplemented, restated or otherwise modified from time to time in
accordance with its terms.
 
“Assigned Rights” shall mean all rights of the Depositor with respect to the
Pledged Loans and related Transferred Assets including, but not limited to, the
right to sell Defective Loans to the Sellers or to cause the Sellers to purchase
Defective Loans from the Issuer.
 
“Assignment of Mortgage” shall mean any assignment (including any collateral
assignment) of any Mortgage.
 
“Authentication Agent” shall mean a Person designated by the Trustee to
authenticate Notes on behalf of the Trustee.
 
“Authorized Officer” shall mean, with respect to the Issuer, any officer who is
authorized to act for the Issuer in matters relating to the Issuer, and with
respect to the Trustee or any other bank or trust company acting as trustee of
an express trust or as custodian or authenticating agent, a Responsible Officer.
Each party may receive and accept a certification of the authority of any other
party as conclusive evidence of the authority of any person to act, and such
certification may be considered as in full force and effect until receipt by
such other party of written notice to the contrary.
 
“Available Funds” for any Payment Date shall mean an amount equal to the sum of
(i) all payments (including prepayments) of principal, interest and fees (which,
for the sake of clarity, excludes maintenance fees assessed with respect to
POAs) collected from or on behalf of the Obligors during the related Due Period
on the Pledged Loans; (ii) any Servicer Advances made on or prior to the Payment
Date with respect to payments due from the Obligors on the Pledged Loans during
the related Due Period; (iii) all amounts received during the related Due Period
as the Release Price paid to the Trustee for the release from the Lien of this
Indenture securing the Notes of any Pledged Loan that has become a Defaulted
Loan; (iv) all Net Liquidation Proceeds from the disposition of Pledged Assets
securing Defaulted Loans received during the related Due Period; (v) the amounts
received during the related Due Period by the Trustee as the Release Price in
connection with the release of a Defective Loan; (vi) all other proceeds of the
Collateral received by the Trustee or the Servicer during the related Due
Period; (vii) the amount in excess of the Reserve Required Amount, if any,
withdrawn from the Reserve Account in accordance with subsection 3.5(c) of this
Indenture and deposited in the Collection Account on such Payment Date; and
(viii) all amounts received by the Issuer under the Interest Rate Swap in
connection with such Payment Date.
 
“Bankruptcy Code” shall mean the United States Bankruptcy Code, Title 11 of the
United States Code, as amended.
 
“Bankruptcy Trustee” shall have the meaning assigned to that term in the
Insurance Policy.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banking institutions in New York, New York, Las Vegas, Nevada,
Chicago, Illinois, Charlotte, North Carolina or the city in which the Corporate
Trust Office of the Trustee is located, are authorized or obligated by law or
executive order to be closed.
 
“Calculation Date” shall mean the close of business on the last Business Day of
the related Due Period.
 
“Cash Accumulation Event” shall mean the occurrence of any of the following
events:
 
(i) on any Determination Date, the average of the Delinquency Ratios for the
three immediately preceding Due Periods is greater than 5.0%;
 
(ii) on any Determination Date, the average of the Default Percentages for the
four immediately preceding Due Periods is greater than the applicable Default
Percentage Threshold; or
 
(iii) on any Determination Date, the Aggregate Default Rate is greater than 23%.
 
A Cash Accumulation Event described in (i) above shall continue until the
average of the Delinquency Ratios for the three immediately preceding Due
Periods is equal to or less than 5.0% for three consecutive Determination Dates.
A Cash Accumulation Event described in clause (ii) above shall continue until
the average of the Default Percentages for the four immediately preceding Due
Periods is equal to or less than the applicable Default Percentage Threshold for
three consecutive Determination Dates. A Cash Accumulation Event described in
clause (iii) above will continue until the Notes have been paid in full.
 
“Cendant” shall mean Cendant Corporation or any successor thereof.
 
“Cendant 2002” shall mean Cendant Timeshare Conduit Receivables Funding, LLC, a
Delaware limited liability company formerly known as Sierra Receivables Funding
Company, LLC.
 
“Cendant 2002 Trustee” shall mean the trustee under the terms of the Master
Indenture and Servicing Agreement dated as of August 29, 2002 and the Series
2002-1 supplement thereto, each of which is among Wachovia Bank, National
Association, as Trustee and Collateral Agent, CTRG-CF and Cendant 2002.
 
“Cendant 2004-1” shall mean Cendant Timeshare 2004-1 Receivables Funding, LLC, a
Delaware limited liability company.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Cendant 2004-1 Trustee” shall mean the trustee under the terms of the Indenture
and Servicng Agreement dated as of May 27, 2004 among Wachovia Bank, National
Association or any successor trustee, CTRG-CF and Cendant 2004-1.
 
“Certificate of Authentication” shall have the meaning set forth in Section 2.2.
 
“Class” shall mean the Class A-1 Notes or the Class A-2 Notes.
 
“Class A-1 Notes” shall mean any of the $300,000,000 4.67% Vacation Timeshare
Loan Backed Notes, Series 2005-1, Class A-1, due 2017.
 
“Class A-2 Notes” shall mean any of the $225,000,000 Floating Rate Vacation
Timeshare Loan Backed Notes, Series 2005-1, Class A-2, due 2017.
 
“Class Percentages” shall mean for each Class, at any time, the percentage
equivalent of a fraction the numerator of which is the Principal Amount of such
Class and the denominator of which is the Aggregate Principal Amount of all
Classes.
 
“Clearing Agency” shall mean an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.
 
“Clearing Agency Custodian” shall mean the entity maintaining possession of the
Global Notes for the Clearing Agency.
 
“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
“Clearstream” shall mean Clearstream, Luxembourg, société anonyme, a
professional depository incorporated under the laws of Luxembourg, and its
successors.
 
“Closing Date” shall mean August 11, 2005.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall have the meaning specified in the Granting Clause of this
Indenture.
 
“Collateral Agency Agreement” shall mean the Collateral Agency Agreement dated
as of January 15, 1998 by and between Fleet National Bank as predecessor
Collateral Agent, Fleet Securities, Inc. as deal agent and the secured parties
named therein, as subsequently amended, including as amended by the Ninth
Amendment to the Collateral Agency Agreement dated as of August 11, 2005 and all
prior amendments, by and among the Collateral Agent, the Trustee and other
secured parties, as such Collateral Agency Agreement may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms.
 
“Collateral Agent” shall mean Wachovia Bank, National Association in its
capacity as collateral agent under this Indenture and the Collateral Agency
Agreement or any successor collateral agent appointed under the Collateral
Agency Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
“Collection Account” shall mean the account described in Section 3.4 hereof and
established for the deposit of Collections and other amounts as provided in this
Indenture.
 
“Collections” shall mean, with respect to any Pledged Loan, all funds, cash
collections and other cash proceeds of such Pledged Loan paid by or on behalf of
the Obligor after the Cut-Off Date, including without limitation (i) all
Scheduled Payments or recoveries made in the form of money, checks and like
items to, or a wire transfer or an automated clearinghouse transfer received in,
any of the Lockbox Accounts or received by the Issuer or the Servicer in respect
of such Pledged Loan, (ii) all amounts received by the Issuer, the Servicer or
the Trustee in respect of any Insurance Proceeds relating to such Pledged Loan
or the related Timeshare Property and (iii) all amounts received by the Issuer,
the Servicer or the Trustee in respect of any proceeds of a condemnation of
property in any Resort, which proceeds relate to such Pledged Loan or the
related Timeshare Property.
 
“Control Party” shall mean, (a) unless an Insurer Default has occurred and is
continuing, the Insurer and (b) during the continuation of an Insurer Default,
Noteholders representing 66 2/3% of the Aggregate Principal Amount of the Notes.
 
“Corporate Trust Office” shall mean the office of the Trustee at which at any
particular time its corporate trust business is administered, which office at
the date of the execution of this Indenture is located at Sixth & Marquette, MAC
N9311-161, Minneapolis, MN 55479, Attention: Corporate Trust Services -
Asset-Backed Administration.
 
“Credit Card Account” shall mean an arrangement whereby an Obligor makes
Scheduled Payments under a Loan via pre-authorized debit to a Major Credit Card.
 
“Credit Standards and Collection Policies” shall mean the individual credit
standards established by FRI and Trendwest and the collection policies
established by CTRG-CF, attached hereto as Exhibit H and as amended from time to
time in accordance with the restrictions of this Indenture.
 
“CTRG-CF” shall mean Cendant Timeshare Resort Group - Consumer Finance, Inc., a
Delaware corporation formerly known as Fairfield Acceptance Corporation -
Nevada, domiciled in Nevada and a wholly-owned subsidiary of FRI.
 
“Custodial Agreement” shall mean the Fifth Amended and Restated Custodial
Agreement dated as of August 11, 2005 by and among the Issuer, Cendant 2002,
Sierra 2003-1, Sierra 2003-2, the Depositor, CTRG-CF, Trendwest, Wachovia Bank,
National Association, as Custodian, the Trustee and the Collateral Agent, the
Cendant 2002 Trustee, the Sierra 2003-1 Trustee, the Sierra 2003-2 Trustee, the
Cendant 2004-1 Trustee, and the Cendent 2005-1 Trustee, as the same may be
further amended, supplemented or otherwise modified from time to time hereafter
in accordance with its terms.
 
“Custodian” shall mean, at any time, the custodian under the Custodial
Agreement.
 
“Customary Practices” shall, with respect to the servicing and administration of
any Pledged Loans, have the meaning assigned to that term in the Purchase
Agreement under which such Loan was transferred from the Seller to the
Depositor.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Cut-Off Date” shall mean, with respect to the Pledged Loans, the close of
business on June 30, 2005.
 
“Debt” of any Person shall mean (a) indebtedness of such Person for borrowed
money, (b) obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments, (c) obligations of such Person to pay the deferred
purchase price of property or services, (d) obligations of such Person as lessee
under leases which have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations secured by any lien, security interest or other
charge upon property or assets owned by such Person, even though such Person has
not assumed or become liable for the payment of such obligations, (f)
obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (e) above,
and (g) liabilities of such Person in respect of unfunded vested benefits under
Benefit Plans covered by Title IV of ERISA.
 
“Debtor Relief Laws” shall mean the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, arrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
 
“Defaulted Loan” shall mean any Pledged Loan (a) for which any portion of a
Scheduled Payment is delinquent more than 119 days, (b) with respect to which
the Servicer shall have determined in good faith that the related Obligor will
not resume making Scheduled Payments, (c) for which the related Obligor shall
have become the subject of a proceeding under a Debtor Relief Law or (d) for
which cancellation or foreclosure actions have been commenced.
 
“Default Percentage” shall mean, for any Due Period, the percentage equivalent
of a fraction the numerator of which is the sum of the outstanding principal
balance of each Pledged Loan (each such principal balance determined as of the
day immediately preceding the date on which such Pledged Loan became a Defaulted
Loan) that became a Defaulted Loan during such Due Period, and the denominator
of which is the Aggregate Loan Balance as of the last day of such Due Period.
 
“Default Percentage Threshold” shall mean, for any Determination Date, 1.00%.
 
“Defective Loan” shall mean any Pledged Loan with an uncured material breach
(with all breaches that give rise to actual recission being deemed material on a
Pledged Loan by Pledged Loan basis) of any representation or warranty of the
Issuer set forth in Section 5.2 of this Indenture.
 
“Definitive Notes” shall have the meaning set forth in Section 2.11.
 
“Delinquency Ratio” shall mean, for any Due Period, a fraction the numerator of
which is the sum of the outstanding principal balance of each Pledged Loan (each
such principal balance determined as of the last day of such Due Period) which
is a Delinquent Loan as of the last day of such Due Period and the denominator
of which is the Aggregate Loan Balance as of the last day of such Due Period.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Delinquent Loan” shall mean a Pledged Loan for which all or a portion of the
Scheduled Payments are more than 60 days delinquent, other than a Pledged Loan
that is a Defaulted Loan.
 
“Depositor” shall mean Sierra Deposit Company, LLC, a Delaware limited liability
company.
 
“Depository Agreement” shall mean the agreement among the Issuer, the Trustee
and The Depository Trust Company.
 
“Determination Date” shall mean, with respect to any Payment Date, the fifth
Business Day preceding such Payment Date.
 
“Distribution Compliance Period” shall have the meaning specified in Rule 902 of
Regulation S under the Securities Act.
 
“Due Period” shall mean, for the Payment Date occurring in September 2005, the
two full calendar months preceding such Payment Date, and for each other Payment
Date, the immediately preceding calendar month.
 
“DWAC” shall have the meaning set forth in subsection 2.13(a).
 
“Eligible Account” means either (a) a segregated account (including a securities
account) with an Eligible Institution or (b) a segregated trust account with the
corporate trust department of a depository institution organized under the laws
of the United States of America or any one of the states thereof or the District
of Columbia (or any domestic branch of a foreign bank), having corporate trust
powers and acting as trustee for funds deposited in such account, so long as any
of the securities of such depository institution shall have a credit rating from
each Rating Agency in one of its generic rating categories which signifies
investment grade.
 
“Eligible Loan” shall have the meaning assigned to that term in Section 5.2.
 
“Eligible Institution” shall mean any depository institution the short term
unsecured senior indebtedness of which is rated at least “Fl” by Fitch, “A-l” by
S&P or “P-l” by Moody’s, and the long term unsecured indebtedness of which is
rated at least “A” by Fitch, “A” by S&P or “A-2” by Moody’s.
 
“Equity Percentage” shall mean, with respect to a Loan, the percentage
equivalent of a fraction the numerator of which is the excess of (A) the
Timeshare Price of the related Timeshare Property relating to the Loan paid or
to be paid by an Obligor over (B) the outstanding principal balance of such Loan
at the time of sale of such Timeshare Property to such Obligor (less the amount
of any valid check presented by such Obligor at the time of such sale that has
cleared the payment system), and the denominator of which is the Timeshare Price
of the related Timeshare Property, provided that any cash downpayments or
principal payments made on any initial Loan that have been fully prepaid as part
of a Timeshare Upgrade and financed downpayments under such initial Loan
financed over a period not exceeding six months from the date of origination of
such Loan that have actually been paid within such six-month period shall be
included in clause (A) above for purposes of calculating the numerator of such
fraction.
 
 
 
10

--------------------------------------------------------------------------------

 
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall mean with respect to any Person, (i) any corporation
which is a member of the same controlled group of corporations (within the
meaning of Section 414(b) of the Code) as such Person; or (ii) a trade or
business (whether or not incorporated) under common control (within the meaning
of Section 414(c) of the Code) with such Person.
 
“Euroclear Operator” shall mean Euroclear Bank S.A./N.V., as operator of the
Euroclear System, and its successor and assigns in such capacity.
 
“Euroclear Participants” shall mean the participants of the Euroclear System,
for which the Euroclear System holds securities.
 
“Event of Default” shall mean the events designated as Events of Default under
Section 11.1 of this Indenture.
 
“Exchange Act” shall mean the U. S. Securities Exchange Act of 1934, as amended.
 
“Exchange Date” shall have the meaning specified in subsection 2.9(d).
 
“Extra Principal Distribution Amount,” shall mean, on any Payment Date, the
lesser of (i) the amount by which Available Funds exceeds the amount required to
be distributed on such Payment Date pursuant to clauses FIRST through NINTH,
inclusive, of the Priority of Payments and (ii) the Overcollateralization
Deficiency Amount on such Payment Date.
 
“Fairfield Loan” shall mean a Pledged Loan which was sold to the Depositor under
the Fairfield Master Loan Purchase Agreement.
 
“Fairfield Master Loan Purchase Agreement” shall mean the Master Loan Purchase
Agreement dated as of August 29, 2002, as amended from time to time, by and
between CTRG-CF (formerly known as Fairfield Acceptance Corporation - Nevada),
as Seller and the Depositor, as Purchaser and FRI, Fairfield Myrtle Beach, Inc.,
Sea Gardens Beach and Tennis Resort, Inc., Vacation Break Resorts, Inc.,
Vacation Break Resorts at Star Island, Inc., Palm Vacation Group, Ocean Ranch
Vacation Group, and Kona Hawaiian Vacation Ownership, LLC, together with the
Series 2002-1 Supplement thereto also dated as of August 29, 2002, as amended
from time to time and the Series 2005-1 Supplement thereto, dated as of August
11, 2005, as amended from time to time.
 
“Fairfield Originator” shall mean FRI, Fairfield Myrtle Beach, Inc., Kona
Hawaiian Vacation Ownership, LLC, Sea Gardens Beach and Tennis Resort, Inc.,
Vacation Break Resorts, Inc., Vacation Break Resorts at Star Island, Inc., Palm
Vacation Group, Ocean Ranch Vacation Group, or any other Subsidiary of Cendant
(other than Trendwest) that originates Loans in accordance with the Credit
Standards and Collection Policies for sale to CTRG-CF.
 
“Fairfield Resort” shall mean a resort developed by FRI or its subsidiaries or
in which FRI or its subsidiaries sell Timeshare Properties.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“FairShare Plus Agreement” shall mean the Amended and Restated FairShare
Vacation Plan Use Management Trust Agreement effective as of January 1, 1996 by
and between FRI, and certain of its subsidiaries and third party developers, as
the same may be further amended, supplemented or otherwise modified from time to
time hereafter in accordance with its terms.
 
“FairShare Plus Program” shall mean the program pursuant to which the occupancy
and use of a Timeshare Property is assigned to the trust created by the
FairShare Plus Agreement in exchange for annual symbolic points that are used to
establish the location, timing, length of stay and unit type of a vacation,
including without limitation systems relating to reservations, accounting and
collection, disbursement and enforcement of assessments in respect of
contributed units.
 
“Financing Statements” shall mean, collectively, the UCC financing statements
and the amendments thereto to be authorized and delivered in connection with any
of the transactions contemplated hereby or any of the other Transaction
Documents.
 
“First Guaranty Agreement” shall mean that Performance Guaranty dated as of
August 29, 2002 made by Cendant in favor of the Depositor, Cendant 2002 and the
Cendant 2002 Trustee, as amended from time to time.
 
“Fitch” shall mean Fitch, Inc. or any successor thereto.
 
“Fixed Amount” shall mean, for any Payment Date, an amount equal to the fixed
amount payable by the Issuer to the Swap Counterparty for such date pursuant to
the Interest Rate Swap.
 
“Fixed Week” shall mean a Timeshare Property representing a fee simple interest
in a lodging unit at a Resort that entitles the related Obligor to occupy such
lodging unit for a specified one-week period each year.
 
“Floating Amount” shall mean, for any Payment Date an amount equal to the
floating amount payable by the Swap Counterparty to the Issuer for such date
pursuant to the Interest Rate Swap.
 
“FMB” shall mean Fairfield Myrtle Beach, Inc., a Delaware corporation.
 
“Foreign Clearing Agency” shall mean Clearstream and the Euroclear Operator.
 
“FRI” shall mean Fairfield Resorts, Inc., a Delaware corporation.
 
“Fractional Interest” shall mean a fractional ownership interest as tenant in
common in an individual lodging unit in a Resort.
 
“GAAP” shall mean generally accepted accounting principles as in effect from
time to time in the United States.
 
“Global Notes” shall mean the Rule 144A Global Note and the Regulation S Global
Note.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Grant” shall mean, as to any asset or property, to pledge, assign and grant a
security interest in such asset or property. A Grant of any item of Collateral
shall include all rights, powers and options of the Granting party thereunder or
with respect thereto, including without limitation the immediate and continuing
right to claim, collect, receive and give receipt for principal, interest and
other payments in respect of such item of Collateral, principal and interest
payments and receipts in respect of the Permitted Investments, Insurance
Proceeds, purchase prices and all other monies payable thereunder and all
income, proceeds, products, rents and profits thereof, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all such rights and options, to bring Proceedings in the name of the
Granting party or otherwise, and generally to do and receive anything which the
Granting party is or may be entitled to do or receive thereunder or with respect
thereto.
 
“Green Loan” shall mean a Loan the proceeds of which are used to finance the
purchase of a Green Timeshare Property.
 
“Green Timeshare Property” shall mean a Timeshare Property for which
construction on the related Resort has not yet begun or is subject to
completion.
 
“Indenture” shall mean this Agreement.
 
“Independent Director” shall have the meaning assigned to the term in subsection
6.1(m).
 
“Initial Principal Amount” shall mean the aggregate amount of $525,000,000 of
the Notes composed of the initial principal amounts of $300,000,000 of the Class
A-1 Notes and $225,000,000 of the Class A-2 Notes at the time such Notes were
issued.
 
“Initial Purchasers” shall mean Credit Suisse First Boston LLC, Greenwich
Capital Markets, Inc., Citigroup Global Markets Inc., JPMorgan Securities Inc.
and Daiwa Securities SMBC Europe Limited.
 
“Insolvency Event” shall mean, with respect to a specified Person, (a) the
filing of a decree or order for relief by a court having jurisdiction in the
premises in respect of such Person or any substantial part of its property in an
involuntary case under any Debtor Relief Law, or the filing of a petition
against such Person in an involuntary case under any Debtor Relief Law, which
case remains unstayed and undismissed within 30 days of such filing, or the
appointing of a receiver, conservator, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the ordering of the winding-up or liquidation of such Person’s
business; or (b) the commencement by such Person of a voluntary case under any
Debtor Relief Law, or the consent by such Person to the entry of an order for
relief in an involuntary case under any such Debtor Relief Law, or the consent
by such Person to the appointment of or taking possession by a receiver,
conservator, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
the failure by such Person generally to pay its debts as such debts become due
or the admission by such Person of its inability to pay its debts generally as
they become due.
 
“Insolvency Proceeding” shall mean any proceeding relating to an Insolvency
Event.
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Installment Contract” shall mean an installment sale contract as defined in the
applicable Purchase Agreement.
 
“Insurance Agreement” shall mean the Insurance and Indemnity Agreement dated as
of August 11, 2005 by and among the Insurer, the Issuer, the Servicer, the
Depositor, the Sellers, Cendant 2002, the Performance Guarantor and the Trustee,
as the same may be further amended, supplemented or otherwise modified from time
to time in accordance with its terms.
 
“Insurance Policy” shall mean the Financial Guaranty Insurance Policy, policy
number 05030076, issued by the Insurer in favor of the Trustee for the benefit
of the Noteholders, which policy has an effective date of August 11, 2005.
 
“Insurance Proceeds” shall have the meaning assigned to that term in the
applicable Purchase Agreement.
 
“Insured Amount” has the meaning given to such term in the Insurance Policy.
 
“Insurer” shall mean Financial Guaranty Insurance Company, a New York stock
insurance company.
 
“Insurer Default” shall mean (i) the occurrence of an Insolvency Event with
respect to the Insurer, or (ii) the failure of the Insurer to make a payment as
and when due under the Insurance Policy.
 
“Interest Accrual Period” shall mean, with respect to the Notes for any Payment
Date, the period beginning on and including the immediately preceding Payment
Date and ending on and excluding such Payment Date, except that the first
Interest Accrual Period will begin on and include August 11, 2005 and end on and
exclude the September 2005 Payment Date.
 
“Interest Rate Swap” shall mean the ISDA Master Agreement, together with the
Schedule thereto and the “Confirmation For U.S. Dollar Interest Rate Swap
Transaction Under 1992 Master Agreement,” each dated as of August 2, 2005
between the Issuer and the Swap Counterparty, as such Interest Rate Swap may be
amended, modified or replaced.
 
“Investment Company Act” shall mean the U.S. Investment Company Act of 1940, as
amended.
 
“Issuer” shall mean Cendant Timeshare 2005-1 Receivables Funding, LLC, a
Delaware limited liability company and its successors and assigns.
 
“Issuer Order” shall mean a written order or request dated and signed in the
name of the Issuer by an Authorized Officer of the Issuer.
 
“Kona Loans” shall mean Loans which were acquired by FRI from Kona Hawaiian
Vacation Ownership, LLC.
 
“LIBOR” shall mean, for any Interest Accrual Period, the London interbank
offered rate for one-month United States dollar deposits determined by the
Trustee on the LIBOR  
 
 
14

--------------------------------------------------------------------------------

 
 
Determination Date for such Interest Accrual Period in accordance with the
provisions of Section 2.4.
 
“LIBOR Determination Date” shall mean, with respect to each Interest Accrual
Period, the second London Business Day immediately preceding the first day of
such Interest Accrual Period.
 
“Lien” shall mean any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement under the UCC (other than any such financing statement
filed for informational purposes only) or comparable law of any jurisdiction to
evidence any of the foregoing.
 
“LLC Agreement” shall mean the Limited Liability Company Agreement of Cendant
Timeshare 2005-1 Receivables Funding, LLC dated as of July 15, 2005 as amended,
supplemented, restated or otherwise modified from time to time in accordance
with its terms.
 
“Loan” shall mean each loan, installment contract, contract for deed or contract
or note secured by a mortgage, deed of trust, vendor’s lien or retention of
title originated or acquired by a Seller and relating to the sale of one or more
Timeshare Properties.
 
“Loan Balance” shall mean the outstanding principal balance due under or in
respect of a Pledged Loan (including a Defaulted Loan (until it becomes a
Released Pledged Loan)).
 
“Loan Documents” shall, with respect to any Pledged Loan, have the meaning
assigned to that term in the Purchase Agreement under which such Pledged Loan
was transferred from the Seller to the Depositor.
 
“Loan File” shall, with respect to any Pledged Loan, have the meaning assigned
to that term in the Purchase Agreement under which such Pledged Loan was
transferred from the Seller to the Depositor.
 
“Loan Rate” shall mean the annual rate at which interest accrues on any Pledged
Loan, as modified from time to time in accordance with the terms of any related
Credit Standards and Collection Policies.
 
“Loan Schedule” shall mean the Loan Schedule containing information about the
Pledged Loans, which Loan Schedule is delivered electronically by the Issuer to
the Trustee as of the Closing Date and as such schedule is amended by delivery
electronically by the Issuer to the Trustee of information relating to the
release of Pledged Loans or the Grant of Qualified Substitute Loans.
 
“Lockbox Account” shall mean any of the accounts established pursuant to a
Lockbox Agreement.
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Lockbox Agreement” shall mean any agreement substantially in the form of
Exhibit F by and between the Issuer, the Trustee, the Servicer and the
applicable Lockbox Bank, which agreement sets forth the rights of the Issuer,
the Trustee and the applicable Lockbox Bank, with respect to the disposition and
application of the Collections deposited in the applicable Lockbox Account,
including without limitation the right of the Trustee to direct the Lockbox Bank
to remit all Collections directly to the Trustee.
 
“Lockbox Bank” shall mean any of the commercial banks holding one or more
Lockbox Accounts.
 
“London Business Day” shall mean a day on which banks are open for dealing in
foreign currency and exchange in London and New York City.
 
“Lot” shall mean a fully or partially developed parcel of real estate.
 
“Major Credit Card” shall mean a credit card issued by any VISA USA, Inc.,
MasterCard International Incorporated, American Express Company, Discover Bank,
Diners Club International Ltd. or JCB credit card affiliate or member entity.
 
“Majority Holders” shall mean with respect to all Notes issued and outstanding,
the holders of greater than fifty percent of the Aggregate Principal Amount of
all Notes.
 
“Master Loan Purchase Agreement” shall mean the Fairfield Master Loan Purchase
Agreement or the Trendwest Master Loan Purchase Agreement.
 
“Material Adverse Effect” shall mean, with respect to any Person and any event
or circumstance, a material adverse effect on:
 

 
(a)
the business, properties, operations or condition (financial or otherwise) of
such Person;

 

 
(b)
the ability of such Person to perform its respective obligations under any of
the Transaction Documents to which it is a party;

 

 
(c)
the validity or enforceability of, or collectibility of amounts payable under,
this Indenture (if such Person is a party to this Indenture) or any of the
Transaction Documents to which it is a party;

 

 
(d)
the status, existence, perfection or priority of any Lien arising through or
under such Person under any of the Transaction Documents to which it is a party;
or

 

 
(e)
the value, validity, enforceability or collectibility of the Pledged Loans or
any of the other Pledged Assets.

 
“Member” shall have the meaning assigned thereto in the LLC Agreement.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Monthly Collateral Agent Fee” shall mean, in respect of any Due Period (or
portion thereof), the amount due to the Collateral Agent for fees related to the
Collateral for the Series 2005-1 Notes calculated in accordance with Schedule 3
attached hereto.
 
“Monthly Custodian Fee” shall mean, in respect of any Due Period (or portion
thereof), the amount due to the Custodian under the Custodial Agreement for fees
related to the Pledged Loans and related Pledged Assets such amounts to be
calculated in accordance with Schedule 3 attached hereto.
 
“Monthly Principal” shall mean on any Payment Date, the sum of (i) the principal
portion of Scheduled Payments collected during the related Due Period on the
Pledged Loans; (ii) the principal portion of Servicer Advances, if any, with
respect to the related Due Period; (iii) the principal amount of any prepayments
(including prepayments relating to Timeshare Upgrades) collected on any Pledged
Loan during the related Due Period, (iv) principal proceeds from the purchase by
the Sellers of any Pledged Loans that have become Defaulted Loans during the
related Due Period; and (v) the principal proceeds of any repurchase of a
Defective Loan funded by a Seller or the Performance Guarantor or any deposit in
respect of a Defective Loan by the Issuer during the related Due Period.
 
“Monthly Servicer Fee” shall mean, in respect of any Due Period (or portion
thereof), an amount equal to one-twelfth of the product of (a) 1.10% and (b) the
Aggregate Loan Balance of the Pledged Loans at the beginning of such Due Period;
or if a Successor Servicer has been appointed and accepted the appointment or if
the Trustee is acting as Servicer a negotiated higher fee, subject to the
consent of the Insurer or, if an Insurer Default has occurred and is continuing,
Noteholders representing greater than 50% of the Aggregate Principal Amount of
the Notes.
 
“Monthly Servicing Report” shall mean each monthly report prepared by the
Servicer as provided in Section 8.1.
 
“Monthly Trustee Fee” shall mean, in respect of any Due Period, an amount equal
to one-twelfth of 0.01% of the Aggregate Loan Balance as of the first day of
such Due Period as an administration fee with a minimum of $1,500 per month.
 
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
 
“Mortgage” shall mean any mortgage, deed of trust, purchase money deed of trust
or deed to secure debt encumbering the related Timeshare Property, granted by
the related Obligor to the Originator of a Loan to secure payments or other
obligations under such Loan.
 
“Net Liquidation Proceeds” shall mean, with respect to any Defaulted Loan which
is a Pledged Loan and which has not been released from the Lien of this
Indenture, the proceeds of the sale, liquidation or other disposition of the
Defaulted Loan or the Pledged Assets or other collateral securing such Defaulted
Loan.
 
“Net Swap Payment” shall mean, for any Payment Date, the amount, if any, by
which the Fixed Amount for such date exceeds the Floating Amount for such date.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Net Swap Receipt” shall mean, for any Payment Date, the amount, if any, by
which the Floating Amount for such date exceeds the Fixed Amount for such date.
 
“Nominee” shall have the meaning set forth in the Purchase Agreements.
 
“Non-U.S. Certificate” shall have the meaning set forth in subsection 2.12(b).
 
“Noteholder” or “Holder” shall mean the Person in whose name a Note is
registered in the Note Register.
 
“Note Interest Rate” shall mean with respect to each Class of Notes, the
respective rate per annum set forth below:
 
Class of Notes  Note Interest Rate
 
Class A-1 Notes     4.67%
Class A-2 Notes     LIBOR as determined from time to time plus 0.18%


“Note Owner” shall mean, with respect to a Note, the Person who is the owner of
a beneficial interest in such Note, as reflected on the books of the Clearing
Agency, or on the books of a Person maintaining an account with such Clearing
Agency (directly as a participant or as an indirect participant, in each case in
accordance with the rules of such Clearing Agency).
 
“Note Purchase Agreement” shall mean the Note Purchase Agreement dated August 2,
2005 among the Issuer, the Sellers, the Depositor and the Initial Purchasers
named therein.
 
“Note Register” shall have the meaning specified in Section 2.6.
 
“Note Registrar” shall have the meaning specified in Section 2.6.
 
“Notes” shall mean the Cendant Timeshare 2005-1 Receivables Funding, LLC
Vacation Timeshare Loan Backed Notes, Series 2005-1.
 
“Notice for Payment” shall have the meaning assigned to that term in the
Insurance Policy.
 
“Obligor” shall mean, with respect to any Pledged Loan, the Person or Persons
obligated to make Scheduled Payments thereon.
 
“Offering Circular” shall mean the final Offering Circular dated August 2, 2005
relating to the Notes.
 
“Officer’s Certificate” shall mean, unless otherwise specified in this
Indenture, a certificate delivered to the Trustee signed by any Vice President
or more senior officer of the Issuer or the Servicer, as the case may be, or, in
the case of a Successor Servicer, a certificate signed by any Vice President or
more senior officer or the financial controller (or an officer holding an office
with equivalent or more senior responsibilities) of such Successor Servicer, and
delivered to the Trustee.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Operating Agreement” shall mean the Tenth Amended and Restated Operating
Agreement dated as of August 11, 2005 by and between FRI, FMB, CTRG-CF, Kona,
the VB Subsidiaries and Trendwest as described therein, as the same may be
further amended, supplemented or otherwise modified from time to time hereafter
in accordance with its terms.
 
“Opinion of Counsel” shall mean a written opinion of counsel who may be counsel
for, or an employee of, the Person providing the opinion and who shall be
reasonably acceptable to the Trustee and the Insurer.
 
“Originator” shall have the meaning, with respect to any Pledged Loan, assigned
to such term in the applicable Purchase Agreement or, if such term is not so
defined, the entity which originates or acquires Loans and transfers such Loans
directly or through a Seller to the Depositor.
 
“Overcollateralization Amount,” shall mean on any Payment Date, the excess, if
any, of (i) the Aggregate Loan Balance as of the last day of the related Due
Period over (ii) the Aggregate Principal Amount on such Payment Date, after
taking into account any distributions of principal to the Noteholders on such
Payment Date.
 
“Overcollateralization Deficiency Amount” shall mean, for any Payment Date, the
excess, if any, of (i) the Required Overcollateralization Amount on such Payment
Date over (ii) the Pro Forma Overcollateralization Amount on such Payment Date.
 
“Overcollateralization Release Amount,” shall mean (i) on any Payment Date on or
after the Stepdown Date, if neither a Cash Accumulation Event nor a Rapid
Amortization Event has occurred and is then continuing, an amount equal to the
excess, if any, of (a) the Pro Forma Overcollateralization Amount on such
Payment Date over (b) the Required Overcollateralization Amount on such Payment
Date; provided that such amount will not exceed the Monthly Principal for such
Payment Date and (ii) on any other Payment Date, zero.
 
“PAC” shall mean an arrangement whereby an Obligor makes Scheduled Payments
under a Pledged Loan via pre-authorized debit.
 
“Paying Agent” shall mean the Trustee or any successor thereto, in its capacity
as paying agent.
 
“Payment Date” shall mean the 20th day of each calendar month, or, if such 20th
day is not a Business Day, the next succeeding Business Day, commencing in
September 2005.
 
“Performance Guarantor” shall mean Cendant Corporation, a Delaware corporation.
 
“Performance Guaranty” shall mean that Performance Guaranty dated as of August
11, 2005 made by Cendant in favor of the Issuer, the Trustee and the Collateral
Agent, as amended from time to time.
 
“Permanent Regulation S Global Note” shall have the meaning assigned thereto in
subsection 2.12(a).
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Permitted Encumbrance” with respect to any Pledged Loan has the meaning
assigned to that term under the Purchase Agreement pursuant to which such Loan
has been sold to the Depositor.
 
“Permitted Investments” shall mean (i) U.S. Government Obligations having
maturities on or before the first Payment Date after the date of acquisition;
(ii) time deposits and certificates of deposit having maturities on or before
the first Payment Date after the date of acquisition, maintained with or issued
by any commercial bank having capital and surplus in excess of $500,000,000 and
having a short term senior unsecured debt rating of at least “A-1” by S&P and
“P-l” by Moody’s and “F1” by Fitch if rated by Fitch; (iii) repurchase
agreements having maturities on or before the first Payment Date after the date
of acquisition for underlying securities of the types described in clauses (i)
and (ii) above or clause (iv) below with any institution having a short term
senior unsecured debt rating of at least “P-1” by Moody’s and “A-1” by S&P and
“F1” by Fitch if rated by Fitch; (iv) commercial paper maturing on or before the
first Payment Date after the date of acquisition and having a short term senior
unsecured debt rating of at least “P-1” by Moody’s and “A-1+” by S&P and “F1” by
Fitch if rated by Fitch; and (v) money market funds rated “Aaa” by Moody’s and
rated “AAAm” or “AAAm-G” by S&P and which invest solely in any of the foregoing
(without regard to maturity), including any such funds in which the Trustee or
an Affiliate of the Trustee acts as an investment advisor or provides other
investment related services; provided, however, that no obligation of any
Seller, the Depositor or the Performance Guarantor shall constitute a Permitted
Investment and provided further, that no interest only obligation and no
investment purchased by the Issuer or the Trustee at a premium shall constitute
Permitted Investments.
 
“Person” shall mean any person or entity including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
or organization of any nature, whether or not a legal entity.
 
“Pledged Assets” with respect to each Pledged Loan, shall mean all right, title
and interest of the Depositor in, to and under such Pledged Loan from time to
time and the related Transferred Assets and all of the Depositor’s rights under
the related Purchase Agreement, and in and to the Collections and the proceeds
of any of the foregoing.
 
“Pledged Loans” shall mean the Loans listed on the Loan Schedule.
 
“POA” shall mean each property owners’ association or similar timeshare owner
body for a Timeshare Property Regime or Resort or portion thereof, in each case
established pursuant to the declarations, articles or similar charter documents
applicable to each such Timeshare Property Regime, Resort or portion thereof.
 
“Points” shall mean, with respect to any lodging unit at a Timeshare Property
Regime, the number of points of symbolic value assigned to such unit pursuant to
the FairShare Plus Program.
 
“Post Office Box” shall mean each post office box to which Obligors are directed
to mail payments in respect of the Pledged Loans.
 
 
 
20

--------------------------------------------------------------------------------

 
 
“Predecessor Note” shall mean, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; and, for the purpose of this definition, any Note
authenticated and delivered under Section 2.7 in lieu of a mutilated, lost,
destroyed or stolen Note shall evidence the same debt as the mutilated, lost,
destroyed or stolen Note.
 
“Preference Amount” shall have the meaning assigned thereto in subsection
3.8(b).
 
“Premium” shall have the meaning assigned to that term in the Insurance
Agreement.
 
“Principal Amount” shall mean, the Initial Principal Amount of a Class, less
principal payments previously paid to such Class as of such date and which
payments have not been subsequently rescinded or recaptured.
 
“Principal Distribution Amount” shall mean, for any Payment Date, an amount
equal to the sum, without duplication, of the Monthly Principal for such Payment
Date plus the outstanding principal balance of all Pledged Loans that became
Defaulted Loans during the related Due Period that were not repurchased by a
Seller, as reduced by the Overcollateralization Release Amount, if any, for such
Payment Date.
 
“Priority of Payments” shall mean the application of Available Funds in
accordance with Section 3.1.
 
“Pro Forma Overcollateralization Amount” shall mean, on any Payment Date, the
excess, if any, of (i) the Aggregate Loan Balance as of the last day of the
related Due Period over (ii) (x) the Aggregate Principal Amount on such Payment
Date, before taking into account any distributions of principal to the
Noteholders on such Payment Date, minus (y) an amount equal to the sum of (i)
the Monthly Principal for such Payment Date and, without duplication, (ii) the
outstanding principal balance of all Pledged Loans that became Defaulted Loans
during the related Due Period that were not repurchased by a Seller.
 
“Proceeding” shall have the meaning specified in Section 11.3.
 
“Purchase Agreement” shall mean a Master Loan Purchase Agreement between a
Seller and the Depositor pursuant to which the Seller sells Loans and related
assets to the Depositor.
 
“QIB” shall have the meaning set forth in subsection 2.6(c).
 
“Qualified Substitute Loan” shall mean a substitute Loan that is an Eligible
Loan on the applicable date of substitution and that on such date of
substitution (i) has a coupon rate not less than the coupon rate of the Pledged
Loan for which it is to be substituted, (ii) has a remaining term to stated
maturity not greater than the remaining term to maturity of the Pledged Loan for
which it is to be substituted, and (iii) is a Fairfield Loan if the Loan for
which it is to be substituted is a Fairfield Loan or is a Trendwest Loan if the
Loan for which it is to be substituted is a Trendwest Loan.
 
“Rapid Amortization Events” shall mean: (i) an Insolvency Event has occurred
with respect to the Issuer; (ii) if on any two consecutive Payment Dates, either
(A) the sum of
 
 
 
21

--------------------------------------------------------------------------------

 
 
Available Funds plus, without duplication, amounts on deposit in the Reserve
Account are not sufficient to pay all Accrued Interest due on the Notes, or
(B) after application of all Available Funds in accordance with the Priority of
Payments, the Overcollateralization Amount would be less than the Required
Overcollateralization Amount; (iii) if on any Payment Date, after application of
all Available Funds in accordance with the Priority of Payments on such Payment
Date, the sum of the Aggregate Loan Balance plus the amount on deposit in the
Reserve Account would be less than the Aggregate Principal Amount; or (iv) the
Control Party has provided written notice to the Trustee that an event described
in subsection 11.1(a), (b), (d), (e) or (f) has occurred and is continuing and
that such event has been designated a Rapid Amortization Event by the Control
Party whether or not such event has also been declared an Event of Default. The
Rapid Amortization Events described in (ii), (iii) and (iv) above will continue
to be in effect until such time, if ever, that the Control Party has consented
to the termination of the Rapid Amortization Event.
 
“Rated Final Maturity Date” shall mean the Payment Date occurring in May 2017.
 
“Rating Agency” shall mean each of Fitch, S&P or Moody’s as appropriate and
their respective successors in interest.
 
“Rating Agency Condition” shall mean, with respect to any action taken or to be
taken, that each Rating Agency shall have notified the Issuer and the Trustee in
writing that such action would not have resulted in a reduction, downgrade,
suspension or withdrawal of the rating that would have been assigned to any
outstanding Class of Notes, without giving any effect to the Insurance Policy.
 
“Receipt” and “Received” shall have the meanings assigned thereto in subsection
3.8(b).
 
“Record Date” shall mean, for any Payment Date, (i) for Notes in book-entry
form, the close of business on the Business Day immediately preceding such
Payment Date and (ii) for Definitive Notes, the close of business on the last
Business Day of the month preceding the month in which such Payment Date occurs.
 
“Records” shall, with respect to any Pledged Loan, have the meaning assigned
thereto in the applicable Purchase Agreement.
 
“Reference Banks” shall mean leading banks selected by the Servicer and engaged
in transactions in Eurodollar deposits in the international Eurocurrency market
(i) with an established place of business in London and (ii) which have been
designated as such by the Servicer.
 
“Regulation S Certificate” shall have the meaning assigned thereto in subsection
2.9(d).
 
“Regulation S Global Note” shall mean either the Temporary Regulation S Global
Note or the Permanent Regulation S Global Note.
 
“Reimbursement Amount” shall mean, on any Payment Date, the sum of (i) all
Insured Amounts previously received by the Trustee from the Insurer and not
previously repaid to the Insurer pursuant to this Agreement, plus (ii) interest
(in accordance with the Insurance
 
 
 
22

--------------------------------------------------------------------------------

 
 
Agreement) accrued on each such Insured Amount from the date the Trustee
received the related Insured Amount to, but not including, such Payment Date
that has not been previously repaid to the Insurer at a rate computed on the
basis of the actual number of days elapsed over a year of 360 days that is the
lesser of (a) the greater of (i) the sum of 2% per annum and the per annum rate
of interest publicly announced from time to time by Citibank, N.A. as its prime
or base lending rate (any change in such rate of interest to be effective on the
date such change is announced by Citibank, N.A.), and (ii) the then applicable
rate of interest on any of the Notes and (b) the maximum rate permissible under
applicable usury or similar laws limiting interest rates.
 
“Release Date” shall mean, with respect to any Pledged Loan, the date on which
such Pledged Loan is released from the Lien of this Indenture.
 
“Release Price” shall mean an amount equal to the outstanding Loan Balance of
the Pledged Loan as of the close of business on the Calculation Date immediately
preceding the date on which the release is to be made, plus accrued and unpaid
interest thereon to the date of such release; provided that for purposes of
calculating the Release Price with respect to any Trendwest Timeshare Upgrade
the Release Price will be calculated without regard to the upgrade.
 
“Released Pledged Loan” shall mean any Loan which was included as a Pledged
Loan, but which has been released from the Lien of this Indenture pursuant to
the terms hereof.
 
“Required Overcollateralization Amount,” shall mean, as of any Payment Date, an
amount equal to (i) prior to the Stepdown Date, 12.50% of the Aggregate Loan
Balance as of the Cut-Off Date, and (ii) on and after the Stepdown Date, (A) if
no Cash Accumulation Event has occurred and is continuing, the greater of (x)
0.50% of the Aggregate Loan Balance as of the Cut-Off Date and (y) 25.00% of the
Aggregate Loan Balance as of the last day of the related Due Period and (B) if a
Cash Accumulation Event has occurred and is continuing, the Required
Overcollateralization Amount as determined on the immediately preceding Payment
Date; provided that if a Rapid Amortization Event has occurred and is then
continuing, the Required Overcollateralization Amount will be equal to the
Aggregate Loan Balance as of the last day of the related Due Period.
 
“Reserve Account” shall mean the account established pursuant to Section 3.5 of
this Indenture.
 
“Reserve Account Draw Amount” shall have the meaning set forth in subsection
3.5(b).
 
“Reserve Required Amount” shall mean (a) as of the Closing Date, 1.0% of the
Aggregate Loan Balance as of the Cut-Off Date, and (b) at any time after the
Closing Date, (i) if no Cash Accumulation Event has occurred and is continuing
2.0% of the Aggregate Loan Balance at such time; and (ii) if a Cash Accumulation
Event has occurred and is continuing, the product of (A) the Aggregate Loan
Balance as of the last day of the immediately preceding Due Period and (B) the
greater of (x) 10% or (y) 2 times the Delinquency Ratio for such Due Period;
provided that in no event will the Reserve Required Amount be less than 0.50% of
the Aggregate Loan Balance as of the Cut-Off Date; provided further, that in no
event will the Reserve Required Amount be greater than the Aggregate Principal
Amount.
 
 
23

--------------------------------------------------------------------------------

 
 
“Resort” shall mean a Fairfield Resort or a Trendwest Resort.
 
“Responsible Officer” shall mean any officer assigned to the Corporate Trust
Office (or any successor thereto), including any Vice President, Assistant Vice
President, Trust Officer, any Assistant Secretary, any trust officer or any
other officer of the Trustee customarily performing functions similar to those
performed by any of the above designated officers, in each case having direct
responsibility for the administration of this Indenture.
 
“Rule 144A” shall have the meaning set forth in subsection 2.6(c).
 
“Rule 144A Global Note” shall have the meaning assigned thereto in Section 2.11.
 
“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.
 
“Sale” shall have the meaning specified in Section 11.13(a).
 
“Sale and Assignment Agreement” shall mean the Sale and Assignment Agreement
dated as of August 11, 2005 entered into by Cendant 2002 and the Depositor and
pursuant to which Cendant 2002 sells and assigns to the Depositor all of Cendant
2002’s right, title and interest in certain Pledged Loans and the Pledged Assets
related thereto.
 
“Scheduled Final Maturity Date” shall mean the Payment Date occurring in May
2015.
 
“Scheduled Payment” shall mean the scheduled monthly payment of principal and
interest on a Pledged Loan.
 
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.
 
“Seller” shall mean CTRG-CF or Trendwest or, in either case, any successor
thereto.
 
“Senior Priority Swap Termination Amount” shall mean any unpaid amount owing to
the Swap Counterparty in respect of Termination Payments relating to a
termination of the Interest Rate Swap arising from (a) the Swap Counterparty not
receiving any Net Swap Payment owing to it, (b) bankruptcy, insolvency or
similar event of the Issuer or (c) the liquidation of all of the Pledged Loans
(excluding Defaulted Loans) pursuant to this Indenture.
 
“Series Termination Date” shall mean the Termination Date.
 
“Servicer” shall mean CTRG-CF, in its capacity as Servicer pursuant to this
Indenture or, after any Service Transfer, the Successor Servicer.
 
“Servicer Advance” shall mean amounts, if any, advanced by the Servicer, at its
option, to cover any shortfall between (i) the Scheduled Payments on the Pledged
Loans (other than Defaulted Loans) for a Due Period and (ii) the amounts
actually deposited in the Collection Account on account of such Scheduled
Payments on or prior to the Payment Date immediately following such Due Period.
 
 
 
24

--------------------------------------------------------------------------------

 
“Servicer Default” shall mean the defaults specified in Section 12.1.
 
“Service Transfer” shall have the meaning set forth in Section 12.1.
 
“Servicing Officer” shall mean any officer of the Servicer involved in, or
responsible for, the administration and servicing of the Loans whose name
appears on a list of servicing officers furnished to the Trustee by the
Servicer, as such list may be amended from time to time.
 
“Sierra 2003-1” shall mean Sierra 2003-1 Receivables Funding Company, LLC, a
Delaware limited liability company.
 
“Sierra 2003-1 Trustee” shall mean the trustee under the terms of the Indenture
and Servicing Agreement dated as of March 31, 2003 which is among the trustee
named therein, CTRG-CF and Sierra 2003-1.
 
“Sierra 2003-2” shall mean Sierra 2003-2 Receivables Funding Company, LLC, a
Delaware limited liability company.
 
“Sierra 2003-2 Trustee” shall mean the trustee under the terms of the Indenture
and Servicing Agreement dated as of December 5, 2003 among the trustee named
therein, CTRG-CF and Sierra 2003-2.
 
“Stepdown Date” shall mean the later to occur of the Payment Date in August 2007
or the Payment Date on which the Aggregate Loan Balance as of the last day of
the related Due Period is less than 50% of the Aggregate Loan Balance as of the
Cut-Off Date.
 
“Subsidiary” shall mean, as to any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by such Person.
 
“Substitution Adjustment Amount” shall mean, with respect to any Qualified
Substitute Loan or Qualified Substitute Loans to be substituted for a Defective
Loan or a Defaulted Loan, the amount, if any, by which the aggregate principal
balance of all such Qualified Substitute Loans as of the date of substitution is
less than the aggregate principal balance of all such Defective Loans or
Defaulted Loans each determined as of the Calculation Date immediately prior to
the date of substitution.
 
“Successor Servicer” shall have the meaning set forth in Section 12.2.
 
“Swap Counterparty” shall mean Bank of America, N.A. and any entity which is a
replacement swap counterparty as provided in Section 3.6.
 
“Swap Rating Agency Condition” shall mean, with respect to any action with
respect to the Interest Rate Swap, a condition that is satisfied when Fitch has
been notified of such action by the Issuer and when S&P and Moody’s have
notified the Issuer and the Trustee in writing that such action would not have
resulted in a reduction, downgrade, qualification (if applicable), or
 
 
 
25

--------------------------------------------------------------------------------

 
 
withdrawal of the rating that would have been assigned to the Class A-2 Notes,
without giving effect to the Insurance Policy.
 
“Telerate Page 3750” shall mean the display page currently so designated on the
Moneyline Telerate Service (or such other page as may replace such page on such
service for the purpose of displaying comparable rates or prices).
 
“Temporary Regulation S Global Note” shall have the meaning assigned thereto in
Section 2.11.
 
“Term Purchase Agreement” shall mean the Series 2005-1 Term Purchase Agreement
dated as of August 11, 2005 between the Depositor as seller of the Pledged Loans
and the Issuer.
 
“Termination Date” shall have the meaning specified in Section 14.1.
 
“Termination Notice” shall have the meaning specified in Section 12.1.
 
“Termination Payments” shall mean payments required to be made by the Issuer to
the Swap Counterparty under the terms of the Interest Rate Swap as a result of a
termination of the Interest Rate Swap.
 
“Termination Receipts” shall mean payments required to be made by the Swap
Counterparty to the Issuer under the terms of the Interest Rate Swap as a result
of a termination of the Interest Rate Swap.
 
“Timeshare Price” shall mean the original price of the Timeshare Property paid
by an Obligor, plus any accrued and unpaid interest and other amounts owed by
the Obligor.
 
“Timeshare Property” shall mean the underlying ownership interest that is the
subject of a Loan, which ownership interest may be either a Fixed Week, a UDI,
the Points with respect thereto under the FairShare Plus Program, Vacation
Credits or Fractional Interests.
 
“Timeshare Property Regime” shall mean any of the various interval ownership
regimes located at a Resort, each of which is an arrangement established under
applicable state law whereby all or a designated portion of a development is
made subject to a declaration permitting the transfer of Timeshare Properties
therein, which Timeshare Properties shall, in the case of Fixed Weeks and UDIs,
constitute real property under the applicable local law of each of the
jurisdictions in which such regime is located.
 
“Timeshare Upgrade” shall have the meaning assigned thereto in the applicable
Purchase Agreement.
 
“Title Clearing Agreement” shall have the meaning assigned thereto in the
Fairfield Master Loan Purchase Agreement.
 
“Transaction Documents” shall mean, collectively, this Indenture, the Term
Purchase Agreement, the Sale and Assignment Agreement, the Purchase Agreements,
the assignment agreements executed by the Sellers and related to the periodic
sale of Pledged Loans, the
 
 
 
26

--------------------------------------------------------------------------------

 
 
Custodial Agreement, the First Guaranty Agreement, the Performance Guaranty, the
Lockbox Agreements, the Title Clearing Agreements, the Collateral Agency
Agreement, the Administrative Services Agreements, the Insurance Policy, the
Insurance Agreement, the Financing Statements and all other agreements,
documents and instruments delivered pursuant thereto or in connection therewith,
and “Transaction Document” shall mean any of them.
 
“Transferred Assets” shall, with respect to each Pledged Loan, have the meaning
set forth in the Purchase Agreement under which such Loan was transferred to the
Depositor.
 
“Trendwest” shall mean Trendwest Resorts, Inc., an Oregon corporation, a
wholly-owned indirect subsidiary of Cendant, and its successors and assigns.
 
“Trendwest Loan” shall mean a Pledged Loan which was initially sold to the
Depositor under the Trendwest Master Loan Purchase Agreement.
 
“Trendwest Master Loan Purchase Agreement” shall mean that Master Loan Purchase
Agreement dated as of August 29, 2002, as amended from time to time, by and
between Trendwest and the Depositor and with respect to the Series 2005-1
Supplement, CTRG-CF, together with the Series 2002-1 Supplement thereto also
dated as of August 29, 2002, as amended from time to time and the Series 2005-1
Supplement thereto, dated as of August 11, 2005, as amended from time to time.
 
“Trendwest Originator” shall mean Trendwest.
 
“Trendwest Resort” shall mean a resort developed by Trendwest or in which
Trendwest sells Timeshare Properties.
 
“Trendwest Timeshare Upgrade” shall mean a Trendwest Loan with respect to which
the Obligor purchases a Timeshare Upgrade.
 
“Trustee” shall mean Wells Fargo Bank, National Association or its successor in
interest, or any successor trustee appointed as provided in this Indenture.
 
“Trustee Fee Letter” shall mean the schedule of fees attached as Schedule 1, and
all amendments thereof and supplements thereto.
 
“UCC” shall mean the Uniform Commercial Code, as amended from time to time, as
in effect in any applicable jurisdiction.
 
“UDI” shall mean an undivided interest in fee simple (as tenants in common with
all other undivided interest owners) in a lodging unit or group of lodging units
at a Resort.
 
“U.S. Government Obligations” shall mean (i) obligations of, or obligations
guaranteed as to principal and interest by, the U.S. Government or any agency or
instrumentality thereof, when these obligations are backed by the full faith and
credit of the United States and (ii) certain obligations of government-sponsored
agencies that are not backed by the full faith credit of the United States which
are limited to: Federal Home Loan Mortgage Corp. debt obligations; Farm Credit
System (formerly Federal Land Banks, Federal Intermediate Credit Banks, and
Banks for
 
 
 
27

--------------------------------------------------------------------------------

 
 
Cooperatives) consolidated system-wide bonds and notes; Federal Home Loan Banks
consolidated debt obligations; Federal National Mortgage Association debt
obligations; Student Loan Marketing Association debt obligations which mature
before September 30, 2008; Financing Corp. debt obligations; and Resolution
Funding Corp. debt obligations.
 
“Vacation Credits” shall mean ownership interests in WorldMark that entitle the
owner thereof to use the Resorts owned by WorldMark.
 
“VB Subsidiaries” shall mean Sea Gardens Beach and Tennis Resorts, Inc.,
Vacation Break Resorts, Inc. and Vacation Break Resorts at Star Island, Inc.
 
“WorldMark” shall mean WorldMark, The Club, a California not-for-profit mutual
benefit corporation.
 
Section 1.2  Other Definitional Provisions.
 

(a)  
Terms used in this Indenture and not otherwise defined herein such terms shall
have the meanings ascribed to them in the Term Purchase Agreement.

 

(b)  
All terms defined in this Indenture shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.

 

(c)  
As used in this Indenture and in any certificate or other document made or
delivered pursuant hereto, accounting terms not defined in Section 1.1, and
accounting terms partly defined in Section 1.1 to the extent not defined, shall
have the respective meanings given to them under GAAP as in effect from time to
time. To the extent that the definitions of accounting terms herein or in any
certificate or other document made or delivered pursuant hereto are inconsistent
with the meanings of such terms under GAAP, the definitions contained herein or
in any such certificate or other document shall control.

 

(d)  
Any reference to each Rating Agency shall only apply to any specific rating
agency if such rating agency is then rating any outstanding Class of Notes.

 

(e)  
Unless otherwise specified, references to any amount as on deposit or
outstanding on any particular date shall mean such amount at the close of
business on such day.

 

(f)  
Terms used herein that are defined in the New York Uniform Commercial Code and
not otherwise defined herein shall have the meanings set forth in the New York
Uniform Commercial Code, unless the context requires otherwise.

 

(g)  
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Indenture shall refer to this Indenture as a whole and not to any
particular provision of this Indenture; and Article, Section, subsection,
Schedule and Exhibit references contained in this Indenture are references to
Articles, Sections, subsections, Schedules and Exhibits in or to this Indenture
unless otherwise specified.

 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 1.3  Intent and Interpretation of Documents
 
The arrangement established by this Indenture, the Term Purchase Agreement, the
Sale and Assignment Agreement, the Purchase Agreements, the Custodial
Agreements, the Collateral Agency Agreement and the other Transaction Documents
is intended not to be a taxable mortgage pool for federal income tax purposes,
and is intended to constitute a sale of the Loans by the applicable Seller to
the Depositor for commercial law purposes. Each of the Depositor and the Issuer
are and are intended to be a legal entity separate and distinct from each Seller
for all purposes other than tax purposes. This Indenture and the other
Transaction Documents shall be interpreted to further these intentions.
 
ARTICLE II
THE NOTES
 
Section 2.1  Designation.
 

(a)  
There is hereby created a series of Notes of the Issuer to be issued pursuant to
this Indenture and which are hereby designated as “Cendant Timeshare 2005-1
Receivables Funding, LLC Vacation Timeshare Loan Backed Notes, Series 2005-1,”
the “Series 2005-1 Notes” or the “Notes.” The Issuer will issue notes in two
classes as follows: (i) $300,000,000 4.67% Vacation Timeshare Loan Backed Notes,
Series 2005-1, Class A-1, due 2017 and (ii) $225,000,000 Floating Rate Vacation
Timeshare Loan Backed Notes, Series 2005-1, Class A-2, due 2017.

 

(b)  
The terms of the Notes shall be as set forth in this Indenture.

 
Section 2.2  Form Generally. The Notes and the Trustee’s or Authentication
Agent’s certificate of authentication thereon (the “Certificate of
Authentication”) shall be in substantially the forms set forth in Exhibit A with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Indenture, and may have such letters, numbers
or other marks of identification and such legends or endorsements placed
thereon, as may, consistent herewith, be determined by the Authorized Officers
of the Issuer executing such Notes as evidenced by their execution of such
Notes. Any portion of the text of any Note may be set forth on the reverse or
subsequent pages thereof, with an appropriate reference thereto on the face of
the Note.
 
The Notes shall be typewritten, word processed, printed, lithographed or
engraved or produced by any combination of these methods, all as determined by
the officers executing such Notes, as evidenced by their execution of such
Notes.
 
Section 2.3  [Reserved].
 
Section 2.4  Determination of LIBOR.
 
On each LIBOR Determination Date, the Trustee shall determine LIBOR on the basis
of the rate for deposits in United States dollars for a one-month period which
appears on Telerate Page 3750 or as reported by Bloomberg Financial Markets
Commodities News (or by another source selected by the Trustee with notice to
the Control Party) as of 11:00 a.m., London time,
 
 
 
29

--------------------------------------------------------------------------------

 
 
on such date. If such rate does not appear on Telerate Page 3750, the rate for
that LIBOR Determination Date will be determined on the basis of the rates at
which deposits in United States dollars are offered by the Reference Banks at
approximately 11:00 a.m., London time, on that day to prime banks in the London
interbank market for a one-month period. If on such LIBOR Determination Date two
or more Reference Banks provide such offered quotations, LIBOR for such related
Interest Accrual Period will be the arithmetic mean of such offered quotations
(rounded upwards if necessary to the nearest whole multiple of 0.0001%). If on
such LIBOR Determination Date fewer than two Reference Banks provide such
offered quotations, LIBOR for the related Interest Accrual Period will be the
arithmetic mean (rounded upwards if necessary to the nearest whole multiple of
0.0001%) of the one-month U.S. dollar lending rates that three New York City
banks selected by the Trustee are quoting at approximately 11:00 a.m. (New York
City time) on the relevant LIBOR Determination Date to leading European banks.
 
The establishment of LIBOR on each LIBOR Determination Date by the Trustee and
the Trustee’s calculation of the rate of interest applicable to the Class A-2
Notes for the related Interest Accrual Period will (in the absence of manifest
error) be final and binding. The Trustee shall, upon the establishment of LIBOR
on each LIBOR Determination Date, notify the Issuer and the Servicer of the
rate.
 
Section 2.5  Execution, Authentication and Delivery. The Notes shall be executed
on behalf of the Issuer by any of its Authorized Officers. The signature of any
such Authorized Officer on the Notes may be manual or facsimile.
 
Notes bearing the manual or facsimile signature of individuals who were at the
time of execution of such Notes Authorized Officers of the Issuer shall bind the
Issuer, notwithstanding that such individuals or any of them have ceased to hold
such offices prior to the authentication and delivery of such Notes or did not
hold such offices at the date of such Notes.
 
The Trustee shall, upon written order of the Issuer, authenticate and deliver
Notes for original issue in an aggregate principal amount of $525,000,000,
comprising $300,000,000 principal amount of Class A-1 Notes and $225,000,000
principal amount of Class A-2 Notes. The Trustee shall be entitled to rely upon
such written order as authority to so authenticate and deliver the Notes without
further inquiry of any Person.
 
Each Note shall be dated the date of its authentication. Beneficial interests in
the Notes may be purchased in minimum denominations of $500,000 and in integral
multiples of $1,000 in excess thereof.
 
No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by the manual signature of one of its authorized signatories, and such
certificate upon any Note shall be conclusive evidence, and the only evidence,
that such Note has been duly authenticated and delivered hereunder.
 
Section 2.6  Registration; Registration of Transfer and Exchange;
Transfer Restrictions. (a) The Issuer shall cause to be kept a register (the
“Note Register”) in which, subject to such reasonable regulations as it may
prescribe, the Issuer shall provide for the
 
 
30

--------------------------------------------------------------------------------

 
registration of Notes and the registration of transfers of Notes. The Trustee
shall be the initial “Note Registrar” for the purpose of registering Notes and
transfers of Notes as herein provided. Upon any resignation of any Note
Registrar, the Issuer shall promptly appoint a successor or, if it elects not to
make such an appointment, assume the duties of Note Registrar.
 
If a Person other than the Trustee is appointed by the Issuer as Note Registrar,
the Issuer will give the Trustee, the Insurer and the Swap Counterparty prompt
written notice of the appointment of such Note Registrar and of the location,
and any change in the location, of the Note Registrar, and the Trustee shall
have the right to inspect the Note Register at all reasonable times and to
obtain copies thereof, and the Trustee shall have the right to rely upon a
certificate executed on behalf of the Note Registrar as to the names and
addresses of the Holders of the Notes and the principal amounts and number of
such Notes.
 
Upon surrender for registration of transfer of any Note at the office of the
Note Registrar as provided in this Section 2.6, if the requirements of Section
8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt of such
surrendered Note the Trustee shall authenticate and the Noteholder shall obtain
from the Trustee, in the name of the designated transferee or transferees, one
or more new Notes in any authorized denominations, of a like aggregate principal
amount.
 
At the option of the Holder, Notes may be exchanged for other Notes in any
authorized denominations, of the same Class and of a like aggregate principal
amount, upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Notes are so surrendered for exchange, if the requirements of
Section 8-401(a) of the UCC are met, the Issuer shall execute, and upon receipt
of such surrendered Note and an Issuer Order to authenticate the Note, the
Trustee shall authenticate and the Noteholder shall obtain from the Trustee, the
Notes which the Noteholder making the exchange is entitled to receive.
 
All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Issuer, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Notes surrendered upon such
registration of transfer or exchange.
 
Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed by, or be accompanied by a written instrument of transfer
in form satisfactory to the Trustee duly executed by, the Holder thereof or such
Holder’s attorney duly authorized in writing, and such other documents as the
Trustee may require.
 
No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Issuer may require payment of a sum sufficient to
cover any tax or other governmental charge or expense that may be imposed in
connection with any registration of transfer or exchange of Notes, other than
exchanges pursuant to subsection 15.1(e) not involving any transfer.
 
The preceding provisions of this section notwithstanding, the Issuer shall not
be required to make, and the Note Registrar need not register, transfers or
exchanges of Notes (i) for a period of 20 days preceding the due date for any
payment with respect to the Notes or (ii) after the Trustee sends a notice of
redemption with respect to such Note in accordance with Section 2.18.
 
 
 
31

--------------------------------------------------------------------------------

 
 

(b)  
The Notes have not been registered under the Securities Act or any state
securities law. None of the Issuer, the Note Registrar or the Trustee is
obligated to register the Notes under the Securities Act or any other securities
or “Blue Sky” laws or to take any other action not otherwise required under this
Indenture to permit the transfer of any Note without registration.

 

(c)  
No transfer of any Note or any interest therein (including, without limitation,
by pledge or hypothecation) shall be made except in compliance with the
restrictions on transfer set forth in this Section 2.6 (including the applicable
legend to be set forth on the face of each Note as provided in Exhibit A to this
Indenture) and in Section 2.12 and Section 2.13 in a transaction exempt from the
registration requirements of the Securities Act and applicable state securities
or “Blue Sky” laws (i) to a person (A) that the transferor reasonably believes
is a “qualified institutional buyer” (a “QIB”) within the meaning thereof in
Rule 144A under the Securities Act (“Rule 144A”) in the form of beneficial
interests in the Rule 144A Global Note, and (B) that is aware that the resale or
other transfer is being made in reliance on Rule 144A or (ii) in an offshore
transaction in accordance with Rule 903 or Rule 904 of Regulation S under the
Securities Act, in the form of beneficial interests in the applicable Regulation
S Global Note.

 

(d)  
Each Note Owner, by its acceptance of its beneficial interest in a Note, will be
deemed to have acknowledged, represented to and agreed with the Issuer and the
Initial Purchasers as follows:

 

(i)  
It understands and acknowledges that the Notes will be offered and may be resold
by each Initial Purchaser (A) in the United States to QIBs pursuant to Rule 144A
in the form of beneficial interests in the Rule 144A Global Note or (B) outside
the United States to non U.S. Persons pursuant to Regulation S under the
Securities Act, initially in the form of beneficial interests in the Temporary
Regulation S Global Note. As set forth in Section 2.13, beneficial interests in
the Temporary Regulation S Global Note may be exchanged for beneficial interests
in the Permanent Regulation S Global Note.

 

(ii)  
It understands that the Notes have not been and will not be registered under the
Securities Act or any state or other applicable securities law and that the
Notes, or any interest or participation therein, may not be offered, sold,
pledged or otherwise transferred unless registered pursuant to, or exempt from
registration under, the Securities Act and any state or other applicable
securities law.

 

(iii)  
It acknowledges that none of the Issuer or the Initial Purchasers or any person
representing the Issuer or the Initial Purchasers has made any representation to
it with respect to the Issuer or the offering or sale of any Notes, other than
the information contained in the Offering Circular, which has been delivered to
it and upon which it is relying in making its investment decision with respect
to the Notes. It has had access to such financial and other information
concerning the Issuer, the Depositor, the Insurer and the Notes as it has deemed
necessary in connection with its decision to purchase the Notes.

 

(iv)  
It acknowledges that the Notes will bear a legend to the following effect unless
the Issuer determines otherwise, consistent with applicable law:

 
 
 
32

--------------------------------------------------------------------------------

 
 
“THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. THE HOLDER HEREOF, BY PURCHASING THIS NOTE, AGREES THAT THIS
NOTE, OR ANY INTEREST OR PARTICIPATION HEREIN, MAY BE REOFFERED, RESOLD, PLEDGED
OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND OTHER
APPLICABLE LAWS AND ONLY (1) TO THE ISSUER, (2) PURSUANT TO RULE 144A UNDER THE
SECURITIES ACT TO A PERSON THAT THE HOLDER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT (A
“QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF A
QIB, WHOM THE HOLDER HAS INFORMED, IN EACH CASE, THAT THE REOFFER, RESALE,
PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER THE
SECURITIES ACT, OR (3) IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 903 OR
RULE 904 OF REGULATION S UNDER THE SECURITIES ACT. EACH NOTE OWNER BY ACCEPTING
A BENEFICIAL INTEREST IN THIS NOTE, UNLESS SUCH PERSON ACQUIRED THIS NOTE IN A
TRANSFER DESCRIBED IN CLAUSE (3) ABOVE, IS DEEMED TO REPRESENT THAT IT IS EITHER
A QIB PURCHASING FOR ITS OWN ACCOUNT OR A QIB PURCHASING FOR THE ACCOUNT OF
ANOTHER QIB.
 
PRIOR TO PURCHASING ANY NOTES, PURCHASERS SHOULD CONSULT COUNSEL WITH RESPECT TO
THE AVAILABILITY AND CONDITIONS OF EXEMPTION FROM THE RESTRICTION ON RESALE OR
TRANSFER. THE ISSUER HAS NOT AGREED TO REGISTER THE NOTES UNDER THE SECURITIES
ACT, TO QUALIFY THE NOTES UNDER THE SECURITIES LAWS OF ANY STATE OR TO PROVIDE
REGISTRATION RIGHTS TO ANY PURCHASER.
 
AS SET FORTH HEREIN, THE OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.”
 

(v)  
If it is acquiring any Note, or any interest or participation therein, as a
fiduciary or agent for one or more investor accounts, it represents that it has
sole investment discretion with respect to each such account and that it has
full power to make the acknowledgments, representations and agreements contained
herein on behalf of each such account.

 

(vi)  
It (A)(i) is a QIB, (ii) is aware that the sale to it is being made in reliance
on Rule 144A and if it is acquiring such Notes or any interest or participation
therein for the account of another QIB, such other QIB is aware that the sale is
being made in reliance on Rule 144A and (iii) is acquiring such Notes or any
interest or participation therein for its own account or for the account of a
QIB, or (B) is not a U.S. person and is purchasing such Notes or any interest or
participation therein in an offshore transaction meeting the requirements of
Rule 903 or 904 of Regulation S.

 
 
 
33

--------------------------------------------------------------------------------

 
 

(vii)  
It is purchasing the Notes for its own account, or for one or more investor
accounts for which it is acting as fiduciary or agent, in each case for
investment, and not with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act, subject to any
requirements of law that the disposition of its property or the property of such
investor account or accounts be at all times within its or their control and
subject to its or their ability to resell such Notes, or any interest or
participation therein as described in the Offering Circular and pursuant to the
provisions of this Indenture.

 

(viii)  
It agrees that if in the future it should offer, sell or otherwise transfer such
Note or any interest or participation therein, it will do so only (A) to the
Issuer, (B) pursuant to Rule 144A to a person it reasonably believes is a QIB in
a transaction meeting the requirements of Rule 144A, purchasing for its own
account or for the account of a QIB, whom it has informed that such offer, sale
or other transfer is being made in reliance on Rule 144A or (C) in an offshore
transaction meeting the requirements of Rule 903 or Rule 904 of Regulation S
under the Securities Act.

 

(ix)  
If it is acquiring such Note or any interest or participation therein in an
“offshore transaction” (as defined in Regulation S under the Securities Act), it
acknowledges that the Notes will initially be represented by the Temporary
Regulation S Global Note and that transfers thereof or any interest or
participation therein are restricted as set forth in this Indenture. If it is a
QIB, it acknowledges that the Notes offered in reliance on Rule 144A will be
represented by a Rule 144A Global Note and that transfers thereof or any
interest or participation therein are restricted as set forth in this Indenture.

 

(x)  
It understands that the Temporary Regulation S Global Note will bear a legend to
the following effect unless the Issuer determines otherwise, consistent with
applicable law:

 
“THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD
OR DELIVERED, EXCEPT AS PERMITTED UNDER THE INDENTURE REFERRED TO BELOW. NO
BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE
BEEN DELIVERED PURSUANT TO THE TERMS OF THE INDENTURE REFERRED TO BELOW.”
 

(xi)  
With respect to any foreign purchaser claiming an exemption from United States
income or withholding tax, it has delivered to the Trustee a true and complete
Form W-8BEN or W-8ECI, indicating such exemption or any successor or other forms
and documentation as may be sufficient under the applicable regulations for
claiming such exemption.

 

(xii)  
It acknowledges that the Depositor, the Issuer, the Initial Purchasers and
others will rely on the truth and accuracy of the foregoing acknowledgments,

 
 
 
34

--------------------------------------------------------------------------------

 
 

 
representations and agreements deemed to have been made by it are no longer
accurate, it shall promptly notify the Issuer and the Initial Purchasers.

 

(xiii)  
It acknowledges that transfers of the Notes or any interest or participation
therein shall otherwise be subject in all respects to the restrictions
applicable thereto contained in this Indenture.

 

(xiv)  
Either (A) it is not (i) an employee benefit plan that is subject to Title I of
ERISA, (ii) a plan, individual retirement account or other arrangement that is
subject to Section 4975 of the Code, or (iii) an entity the underlying assets of
which are considered to include “plan assets” of, and it is not purchasing the
Notes on behalf of, any such plan, account or arrangement; or (B) its purchase,
holding and subsequent disposition of the Notes either (i) will not constitute
or result in a prohibited transaction under ERISA or Section 4975 of the Code or
(ii) it is entitled to exemptive relief from the prohibited transaction
provisions of ERISA and Section 4975 of the Code in accordance with one or more
available statutory, class or individual prohibited transaction exemptions. It
will not transfer the Notes to any person or entity, unless such person or
entity could itself truthfully make the foregoing representations and covenants
as presented in this clause (xiv).

 
Any transfer, resale, pledge or other transfer of the Notes contrary to the
restrictions set forth above and elsewhere in this Indenture shall be deemed
void ab initio by the Issuer and the Trustee. As used in this Section 2.6, the
terms “United States” and “U.S. persons” have the respective meanings given them
in Regulation S under the Securities Act.
 

(e)  
It understands and acknowledges that the Issuer has structured this Indenture
and the Notes with the intention that the Notes will qualify under applicable
tax law as indebtedness of the Issuer, and the Issuer and each Noteholder by
acceptance of its Note agree to treat the Notes (or interests therein) as
indebtedness for purposes of federal, state, local and foreign income or
franchise taxes or any other applicable tax.

 

(f)  
Notwithstanding anything to the contrary contained herein, each Note and this
Indenture may be amended or supplemented to modify the restrictions on and
procedures for resale and other transfers of the Notes to reflect any change in
applicable law or regulation (or the interpretation thereof) or in practices
relating to the resale or transfer of restricted securities generally (provided,
however, that no such amendment or supplement shall in any way impact the
Interest Rate Swap). Each Noteholder shall, by its acceptance of such Note, have
agreed to any such amendment or supplement.

 
Section 2.7  Mutilated, Destroyed, Lost or Stolen Notes. If (i) any mutilated
Note is surrendered to the Trustee, or the Trustee receives evidence to its
satisfaction of the destruction, loss or theft of any Note, and (ii) in the case
of a destroyed, lost or stolen Note, there is delivered to the Trustee such
security or indemnity as may be required by it to hold the Issuer and the
Trustee harmless, then, in the absence of notice to the Issuer, the Note
Registrar or the Trustee that such Note has been acquired by a protected
purchaser, and provided that the requirements of Section 8-405 of the UCC are
met, the Issuer shall execute and upon its request the Trustee shall
 
 
 
35

--------------------------------------------------------------------------------

 
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Note, a replacement Note; provided, however, that if
any such destroyed, lost or stolen Note, but not a mutilated Note, shall have
become or within twenty (20) days shall become due and payable, or shall have
been called for redemption, instead of issuing a replacement Note, the Issuer
may pay such destroyed, lost or stolen Note when so due or payable or upon the
redemption date without surrender thereof. If, after the delivery of such
replacement Note or payment of a destroyed, lost or stolen Note pursuant to the
proviso to the preceding sentence, a protected purchaser of the original Note in
lieu of which such replacement Note was issued presents for payment such
original Note, the Issuer and the Trustee shall be entitled to recover such
replacement Note (or such payment) from the Person to whom it was delivered or
any Person taking such replacement Note from such Person to whom such
replacement Note was delivered or any assignee of such Person, except a
protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, claim, liability,
cost or expense incurred by the Issuer or the Trustee, its agents and/or
counsel, in connection therewith.
 
Upon the issuance of any replacement Note under this Section 2.7, the Issuer may
require the payment by the Holder of such Note of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other reasonable expenses (including the fees and expenses of the Trustee, its
agents and/or counsel) connected therewith.
 
Except as set forth in the first paragraph of this Section 2.7, every
replacement Note issued pursuant to this Section 2.7 in replacement of any
mutilated, destroyed, lost or stolen Note shall constitute an original
additional contractual obligation of the Issuer, whether or not the mutilated,
destroyed, lost or stolen Note shall be at any time enforceable by anyone, and
shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Notes duly issued hereunder.
 
The provisions of this Section 2.7 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, destroyed, lost or stolen Notes.
 
Section 2.8  Persons Deemed Owner. Prior to due presentment for registration of
transfer of any Note, the Issuer, the Trustee and any agent of the Issuer or the
Trustee may treat the Person in whose name any Note is registered (as of the day
of determination) as the owner of such Note for the purpose of receiving
payments of principal of and interest, if any, on such Note and for all other
purposes whatsoever, whether or not such Note is overdue, and neither the
Issuer, the Trustee nor any agent of the Issuer or the Trustee shall be affected
by notice to the contrary.
 
Section 2.9  Payment of Principal and Interest; Defaulted Interest.
 

(a)  
The Notes of each Class shall accrue interest from and including the Closing
Date at the Note Interest Rate for that Class. Interest on the Class A-1 Notes
will be computed on the basis of a 360-day year consisting of twelve 30-day
months. Interest on the Class A-2 Notes will be calculated on the basis of a
360-day year and the actual number of days that elapsed during the related
Interest Accrual Period. Interest shall be due and payable on September 20, 2005
and

 
 
 
36

--------------------------------------------------------------------------------

 
 
each Payment Date thereafter until all principal amounts on the Notes have been
repaid. The amount of interest due and payable on the Notes with respect to each
Payment Date shall be an amount equal to the Accrued Interest with respect to
such Payment Date. Any installment of interest or principal, if any, or any
other amount, payable on any Note which is punctually paid or duly provided for
by the Issuer on the applicable Payment Date shall be paid to the Person in
whose name such Note (or one or more Predecessor Notes) is registered on the
Record Date, by check mailed first-class, postage prepaid to such Person’s
address as it appears on the Note Register on such Record Date, (i) except that
with respect to Notes registered on the Record Date in the name of the nominee
of the Clearing Agency (initially, such nominee to be Cede & Co.), payment will
be made by wire transfer in immediately available funds to the account
designated by such nominee, and (ii) except for (A) the final installment of
principal payable with respect to such Note on a Payment Date and (B) the
redemption price for any Note called for redemption pursuant to Section 2.18, in
each case which shall be payable as provided below; provided, however, that the
Insurer will be subrogated to the rights of each Noteholder to receive payments
of principal and interest, as applicable, with respect to distributions on the
Notes to the extent of any payment by the Insurer under the Insurance Policy and
the Insurer will be reimbursed therefor, together with interest thereon as
provided in the Insurance Agreement, in accordance with Sections 3.1 and 11.7.

 

(b)  
To the extent of Available Funds, principal shall be due and payable on the
Notes as provided in Section 3.1(a) or if a Rapid Amortization Event has
occurred and is continuing as provided in Section 3.1(b), and the principal
amount of the Notes to the extent not previously paid, shall be due and payable
on the Rated Final Maturity Date. Notwithstanding the foregoing, the entire
unpaid principal amount of the Notes shall be due and payable, if not previously
paid, on the date on which an Event of Default described in Section 11.1 shall
have occurred and be continuing, if the Notes have been declared to be
immediately due and payable as provided in Section 11.1. Principal payments on
the Notes shall be made pro rata to the Noteholders entitled thereto. The
Insurer will be subrogated to the rights of each Noteholder to receive payments
of principal with respect to distributions on the Notes to the extent of any
payment by the Insurer under the Insurance Policy and the Insurer will be
reimbursed therefor, together with interest thereon as provided in the Insurance
Agreement, in accordance with Sections 3.1 and 11.7.

 
Notices in connection with redemptions of Notes shall be mailed or sent by
facsimile to Noteholders, the Insurer and the Swap Counterparty as provided in
Section 15.5.
 

(c)  
If the Issuer defaults in a payment of interest on the Notes when such interest
becomes due and payable on any Payment Date, the Issuer shall pay defaulted
interest (plus interest on such defaulted interest to the extent lawful) at the
applicable Note Interest Rate in any lawful manner. Unless the interest shall
have been paid by the Insurer, the Issuer may pay such defaulted interest to the
persons who are Noteholders on a subsequent special record date, which date
shall be fixed or caused to be fixed by the Issuer and shall be at least three
Business Days prior to the payment date. The Issuer shall fix or cause to be
fixed any such payment date, and, prior to the third Business Day prior to any
such special record date, the Issuer shall mail or transmit by facsimile to each
Noteholder, the Insurer and the Swap Counterparty a notice that states the
special record date, the payment date and the amount of defaulted interest to be
paid.

 
 
 
37

--------------------------------------------------------------------------------

 
 

(d)  
Holders of a beneficial interest in Notes sold in reliance on Regulation S as
Temporary Regulation S Global Notes are prohibited from receiving payments or
from exchanging beneficial interests in such Temporary Regulation S Global Notes
for Permanent Regulation S Global Notes until the later of (i) the expiration of
the Distribution Compliance Period (the “Exchange Date”) and (ii) the furnishing
of a certificate, substantially in the form of Exhibit C attached hereto,
certifying that the beneficial owner of the Temporary Regulation S Global Note
is a non-U.S. person (a “Regulation S Certificate”) as provided in Section 2.12.

 
Section 2.10  Cancellation. All Notes surrendered for payment, registration of
transfer, exchange or redemption shall, if surrendered to any Person other than
the Trustee, be delivered to the Trustee and shall, following its receipt
thereof, be promptly canceled by the Trustee. The Issuer may at any time deliver
to the Trustee for cancellation any Notes previously authenticated and delivered
hereunder which the Issuer may have acquired in any manner whatsoever, and all
Notes so delivered shall, following its receipt thereof, be promptly canceled by
the Trustee. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.10, except as expressly permitted
by this Indenture. All canceled Notes shall be returned to the Issuer.
 
Section 2.11  Global Notes. The Notes, upon original issuance, will be issued in
global form (i) to QIBs in transactions exempt from the registration
requirements of the Securities Act in reliance on Rule 144A, as a single note in
fully registered form, without interest coupons (the “Rule 144A Global Note”),
authenticated and delivered in substantially the forms attached hereto included
in Exhibit A and/or (ii) as a single note in “offshore transactions” (within the
meaning of Regulation S), in fully registered form, without interest coupons
(the “Temporary Regulation S Global Note”), authenticated and delivered in
substantially the forms attached hereto included in Exhibit A. Such Notes shall
be delivered to The Depository Trust Company, the initial Clearing Agency, by,
or on behalf of, the Issuer and shall initially be registered on the Note
Register in the name of Cede & Co., the nominee of the initial Clearing Agency,
and no Note Owner will receive a Definitive Note representing such Note Owner’s
interest in such Note, except as provided in Section 2.15. Unless and until
definitive, fully registered Notes (the “Definitive Notes”) have been issued to
Note Owners pursuant to Section 2.15:
 

(i)  
the provisions of this Section 2.11 shall be in full force and effect;

 

(ii)  
the Note Registrar and the Trustee shall be entitled to deal with the Clearing
Agency for all purposes of this Indenture (including the payment of principal of
and interest on the Notes and the giving of instructions or directions
hereunder) as the sole holder of the Notes (except to the extent that the
Insurer is entitled to such payments), and shall have no obligation to the Note
Owners;

 

(iii)  
to the extent that the provisions of this Section 2.11 conflict with any other
provisions of this Indenture, the provisions of this Section 2.11 shall control;

 

(iv)  
the rights of Note Owners shall be exercised only through the Clearing Agency
and shall be limited to those established by law and agreements between such
Note Owners and the Clearing Agency and/or the Clearing Agency Participants in
accordance with the Depository Agreement. Unless and until Definitive Notes are
issued

 
 
 
38

--------------------------------------------------------------------------------

 
 
pursuant to Section 2.15, the initial Clearing Agency will make book-entry
transfers among the Clearing Agency Participants and receive and transmit
payments of principal of and interest on the Notes to such Clearing Agency
Participants;

 

(v)  
whenever this Indenture requires or permits actions to be taken based upon
instructions or directions of Holders of Notes evidencing a specified percentage
of the Aggregate Principal Amount of the Notes, the Clearing Agency shall be
deemed to represent such percentage only to the extent that it has received
instructions to such effect from Note Owners and/or Clearing Agency Participants
owning or representing, respectively, such required percentage of the Aggregate
Principal Amount of the Notes and has delivered such instructions to the
Trustee; and

 

(vi)  
the Notes may not be transferred as a whole except by the Clearing Agency to a
nominee of the Clearing Agency or by a nominee of the Clearing Agency to the
Clearing Agency or another nominee of the Clearing Agency or by the Clearing
Agency or any such nominee to a successor Clearing Agency or a nominee of such
successor Clearing Agency.

 
Section 2.12  Regulation S Global Notes.
 

(a)  
Notes issued in reliance on Regulation S under the Securities Act will initially
be in the form of a Temporary Regulation S Global Note. Any beneficial interest
in a Note evidenced by the Temporary Regulation S Global Note is exchangeable
for a beneficial interest in a Note in fully registered, global form, without
interest coupons, authenticated and delivered in substantially the form with
respect to each Class attached hereto in Exhibit A (the “Permanent Regulation S
Global Note”), upon the later of (i) the Exchange Date and (ii) the furnishing
of a Regulation S Certificate.

 

(b)  
(i) On or prior to the Exchange Date, each owner of a beneficial interest in a
Temporary Regulation S Global Note shall deliver to Euroclear or Clearstream (as
applicable) a Regulation S Certificate; provided, however, that any owner of a
beneficial interest in a Temporary Regulation S Global Note on the Exchange Date
or on any Payment Date that has previously delivered a Regulation S Certificate
hereunder shall not be required to deliver any subsequent Regulation S
Certificate (unless the certificate previously delivered is no longer true as of
such subsequent date, in which case such owner shall promptly notify Euroclear
or Clearstream, as applicable, thereof and shall deliver an updated Regulation S
Certificate). Euroclear and/or Clearstream, as applicable, shall deliver to the
Paying Agent or the Trustee a certificate substantially in the form of Exhibit C
(a “Non-U.S. Certificate”) attached hereto promptly upon the receipt of each
such Regulation S Certificate, and no such owner (or transferee from such owner)
shall be entitled to receive a beneficial interest in a Permanent Regulation S
Global Note or any payment of or principal of interest on or any other payment
with respect to its beneficial interest in a Temporary Regulation S Global Note
prior to the Paying Agent or the Trustee receiving such Non-U.S. Certificate
from Euroclear or Clearstream with respect to the portion of the Temporary
Regulation S Global Note owned by such owner (and, with respect to a beneficial
interest in the Permanent Regulation S Global Note, prior to the Exchange Date).

 
 
 
39

--------------------------------------------------------------------------------

 
 

(c)  
Any payments of principal of, interest on or any other payment on a Temporary
Regulation S Global Note received by Euroclear or Clearstream with respect to
any portion of such Regulation S Global Note owned by a Note Owner that has not
delivered the Regulation S Certificate required by this Section 2.12 shall be
held by Euroclear and Clearstream solely as agents for the Paying Agent and the
Trustee. Euroclear and Clearstream shall remit such payments to the applicable
Note Owner (or to a Euroclear or Clearstream member on behalf of such Note
Owner) only after Euroclear or Clearstream has received the requisite
Regulation S Certificate. Until the Paying Agent or the Trustee has received a
Non-U.S. Certificate from Euroclear or Clearstream, as applicable, that it has
received the requisite Regulation S Certificate with respect to the ownership of
a beneficial interest in any portion of a Temporary Regulation S Global Note,
the Paying Agent or the Trustee may revoke the right of Euroclear or
Clearstream, as applicable, to hold any payments made with respect to such
portion of such Temporary Regulation S Global Note. If the Paying Agent or the
Trustee exercises its right of revocation pursuant to the immediately preceding
sentence, Euroclear or Clearstream, as applicable, shall return such payments to
the Paying Agent or the Trustee and the Trustee shall hold such payments in the
Collection Account until Euroclear or Clearstream, as applicable, has provided
the necessary Non-U.S. Certificates to the Paying Agent or the Trustee (at which
time the Paying Agent shall forward such payments to Euroclear or Clearstream,
as applicable, to be remitted to the Note Owner that is entitled thereto on the
records of Euroclear or Clearstream (or on the records of their respective
members)).

 
Each Note Owner with respect to a Temporary Regulation S Global Note shall
exchange its beneficial interest therein for a beneficial interest in a
Permanent Regulation S Global Note on or after the Exchange Date upon furnishing
to Euroclear or Clearstream (as applicable) the Regulation S Certificate and
upon receipt by the Paying Agent or the Trustee, as applicable, of the Non-U.S.
Certificate thereof from Euroclear or Clearstream, as applicable, in each case
pursuant to the terms of this Section 2.12. On and after the Exchange Date, upon
receipt by the Paying Agent or the Trustee of any Non-U.S. Certificate from
Euroclear or Clearstream described in the immediately preceding sentence (i)
with respect to the first such certification, the Issuer shall execute, upon
receipt of an order to authenticate, and the Trustee shall authenticate and
deliver to the Clearing Agency Custodian the applicable Permanent Regulation S
Global Note and (ii) with respect to the first and all subsequent
certifications, the Clearing Agency Custodian shall exchange on behalf of the
applicable owners the portion of the applicable Temporary Regulation S Global
Note covered by such certification for a comparable portion of the applicable
Permanent Regulation S Global Note. Upon any exchange of a portion of a
Temporary Regulation S Global Note for a comparable portion of a Permanent
Regulation S Global Note, the Clearing Agency Custodian shall endorse on the
schedules affixed to each such Regulation S Global Note (or on continuations of
such schedules affixed to each such Regulation S Global Note and made parts
thereof) appropriate notations evidencing the date of transfer and (x) with
respect to the Temporary Regulation S Global Note, a decrease in the principal
amount thereof equal to the amount covered by the applicable certification and
(y) with respect to the Permanent Regulation S Global Note, an increase in the
principal amount thereof equal to the principal amount of the decrease in the
Temporary Regulation S Global Note pursuant to clause (x) above.
 
 
 
40

--------------------------------------------------------------------------------

 
 
Section 2.13  Special Transfer Provisions.
 

(a)  
If a holder of a beneficial interest in the Rule 144A Global Note wishes at any
time to exchange its beneficial interest in the Rule 144A Global Note for a
beneficial interest in the Regulation S Global Note, or to transfer a beneficial
interest in the Rule 144A Global Note to a person who wishes to take delivery
thereof in the form of a beneficial interest in the Regulation S Global Note,
such holder may, subject to the rules and procedures of the Clearing Agency and
to the requirements set forth in the following sentence, exchange or cause the
exchange or transfer or cause the transfer of the beneficial interest for an
equivalent beneficial interest in the Regulation S Global Note. Upon receipt by
the Trustee of (1) instructions given in accordance with the Clearing Agency’s
procedures from or on behalf of a Note Owner of the Rule 144A Global Note,
directing the Trustee (via the Clearing Agency’s Deposit/Withdrawal of Custodian
System (“DWAC”)), as transfer agent, to credit or cause to be credited a
beneficial interest in the Regulation S Global Note in an amount equal to the
beneficial interest in the Rule 144A Global Note to be exchanged or transferred,
(2) a written order in accordance with the Clearing Agency’s procedures
containing information regarding the Euroclear or Clearstream account to be
credited with such increase and the name of such account, and (3) a certificate
given by such Note Owner stating that the exchange or transfer of such
beneficial interest has been made pursuant to and in accordance with Rule 903 or
Rule 904 of Regulation S under the Securities Act, the Trustee, as transfer
agent, shall promptly deliver appropriate instructions to the Clearing Agency
(via DWAC), its nominee, or the custodian for the Clearing Agency, as the case
may be, to reduce or reflect on its records a reduction of the Rule 144A Global
Note by the aggregate principal amount of the beneficial interest in the Rule
144A Global Note to be so exchanged or transferred from the relevant
participant, and the Trustee, as transfer agent, shall promptly deliver
appropriate instructions (via DWAC) to the Clearing Agency, its nominee, or the
custodian for the Clearing Agency, as the case may be, concurrently with such
reduction, to increase or reflect on its records an increase of the principal
amount of such Regulation S Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions (who may be Euroclear Bank S.A./N.V., as operator
of Euroclear or Clearstream or another agent member of Euroclear, or
Clearstream, or both, as the case may be, acting for and on behalf of them) a
beneficial interest in such Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note. Notwithstanding anything to
the contrary, the Trustee may conclusively rely upon the completed schedule set
forth in the certificate representing the Notes.

 

(b)  
If a holder of a beneficial interest in the Regulation S Global Note wishes at
any time to exchange its beneficial interest in the Regulation S Global Note for
a beneficial interest in the Rule 144A Global Note, or to transfer a beneficial
interest in the Regulation S Global Note to a person who wishes to take delivery
thereof in the form of beneficial interest in the Rule 144A Global Note, such
holder may, subject to the rules and procedures of Euroclear or Clearstream and
the Clearing Agency, as the case may be, and to the requirements set forth in
the following sentence, exchange or cause the exchange or transfer or cause the
transfer of such beneficial interest for an equivalent beneficial interest in
the Rule 144A Global Note. Upon receipt by the Trustee, as transfer agent, of
(1) instructions given in accordance with the procedures of Euroclear or
Clearstream and the Clearing Agency, as the case may be, from or on behalf of a
Note Owner of the Regulation S Global Note directing the Trustee, as transfer
agent, 

 
 
 
41

--------------------------------------------------------------------------------

 
 

  
to credit or cause to be credited a beneficial interest in the Rule 144A Global
Note in an amount equal to the beneficial interest in the Regulation S Global
Note to be exchanged or transferred, (2) a written order given in accordance
with the procedures of Euroclear or Clearstream and the Clearing Agency, as the
case may be, containing information regarding the account with the Clearing
Agency to be credited with such increase and the name of such account, and (3)
prior to the expiration of the Distribution Compliance Period, a certificate
given by such Note Owner stating that the person transferring such beneficial
interest in such Regulation S Global Note reasonably believes that the person
acquiring such beneficial interest in the Rule 144A Global Note is a QIB and is
obtaining such beneficial interest for its own account or the account of a QIB
in a transaction meeting the requirements of Rule 144A under the Securities Act
and any applicable securities laws of any state of the United States or any
other jurisdiction, the Trustee, as transfer agent, shall promptly deliver (via
DWAC) appropriate instructions to the Clearing Agency, its nominee, or the
custodian for the Clearing Agency, as the case may be, to reduce or reflect on
its records a reduction of the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in such Regulation S Global Note to
be exchanged or transferred, and the Trustee, as transfer agent, shall promptly
deliver (via DWAC) appropriate instructions to the Clearing Agency, its nominee,
or the custodian for the Clearing Agency, as the case may be, concurrently with
such reduction, to increase or reflect on its records an increase of the
principal amount of the Rule 144A Global Note by the aggregate principal amount
of the beneficial interest in the Regulation S Global Note to be so exchanged or
transferred, and to credit or cause to be credited to the account of the person
specified in such instructions a beneficial interest in the Rule 144A Global
Note equal to the reduction in the principal amount of the Regulation S Global
Note. After the expiration of the Distribution Compliance Period, the
certification requirement set forth in clause (3) of the second sentence of this
subsection 2.13(b) will no longer apply to such exchanges and transfers.
Notwithstanding anything to the contrary, the Trustee may conclusively rely upon
the completed schedule set forth in the certificate representing the Notes.

 

(c)  
Any beneficial interest in one of the Global Notes that is transferred to a
person who takes delivery in the form of a beneficial interest in the other
Global Note will, upon transfer, cease to be an interest in such Global Note and
become a beneficial interest in the other Global Note and, accordingly, will
thereafter be subject to all transfer restrictions and other procedures
applicable to beneficial interests in such other Global Note for as long as it
remains such a beneficial interest.

 

(d)  
Until the later of the Exchange Date and the provision of the certifications
required by Section 2.9(d), beneficial interests in a Regulation S Global Note
may only be held through Euroclear Bank S.A./N.V., as operator of Euroclear or
Clearstream, or another agent member of Euroclear and Clearstream acting for and
on behalf of them. During the Distribution Compliance Period, beneficial
interests in the Regulation S Global Note may be exchanged for beneficial
interests in the Rule 144A Global Note only in accordance with the certification
requirements described above.

 
Section 2.14  Notices to Clearing Agency. Whenever a notice or other
communication to the Holders of the Notes is required under this Indenture,
unless and until Definitive Notes shall have been issued to Note Owners pursuant
to Section 2.15, the Trustee shall give all such
 
 
 
42

--------------------------------------------------------------------------------

 
 
notices and communications specified herein to be given to Holders of the Notes
to the Clearing Agency, and shall have no obligation to the Note Owners.
 
Section 2.15  Definitive Notes. If (i) the Issuer advises the Trustee in writing
that the Clearing Agency is no longer willing or able to properly discharge its
responsibilities with respect to the Notes, and the Issuer is unable to locate a
qualified successor, or (ii) to the extent permitted by law, the Issuer, at its
option advises the Trustee in writing that it elects to terminate the book-entry
system through the Clearing Agency, or (iii) after the occurrence of an Event of
Default or a Servicer Default, Note Owners of beneficial interests aggregating a
majority of the Aggregate Principal Amount of the Notes advise the Issuer and
the Clearing Agency in writing that the continuation of a book-entry system
through the Clearing Agency is no longer in the best interests of the Note
Owners, then the Clearing Agency shall notify all Note Owners and the Trustee of
the occurrence of any such event and of the availability of Definitive Notes to
Note Owners. Upon surrender to the Trustee of the word-processed Note or Notes
representing the Global Notes by the Clearing Agency, accompanied by
registration instructions, the Issuer shall execute and the Trustee shall
authenticate the Definitive Notes in accordance with the instructions of the
Clearing Agency. None of the Issuer, the Note Registrar or the Trustee shall be
liable for any delay in delivery of such instructions and may conclusively rely
on, and shall be protected in relying on, such instructions. Upon the issuance
of Definitive Notes to Note Owners, the Trustee shall recognize the Holders of
such Definitive Notes as Noteholders.
 
Section 2.16  Payments on the Notes.
 

(a)  
Subject to the availability of funds and to the Priority of Payments, the Notes
will provide for (i) the payment of Accrued Interest on each Payment Date until
the earlier of the date on which all Notes are paid in full and the Rated Final
Maturity Date and (ii) (A) absent the occurrence and continuation of a Rapid
Amortization Event, the payment of the Principal Distribution Amount on each
Payment Date until the earlier of the date on which all Notes are paid in full
and the Rated Final Maturity Date or (B) if a Rapid Amortization Event has
occurred and is continuing, the payment of all Available Funds remaining after
the application of clause “EIGHTH” in subsection 3.1(a) in respect of principal
until the earlier of the date on which all Notes are paid in full and the Rated
Final Maturity Date. All outstanding principal of the Notes will be due and
payable (unless paid on an earlier date) on the Rated Final Maturity Date. On
the Rated Final Maturity Date Noteholders will be entitled to the Reserve Draw
Amount for such date, if any and all remaining Available Funds necessary to
reduce the Aggregate Principal Amount of the Notes to zero.

 

(b)  
Interest and principal payable in respect of the Notes of any Class on any
Payment Date shall be paid to the Holders of the Notes of such Class as of the
related Record Date; provided, however, that the Insurer will be subrogated to
the rights of each Noteholder to receive payments of principal and interest, as
applicable, with respect to distributions on the Notes to the extent of any
payment by the Insurer under the Insurance Policy and the Insurer will be
reimbursed therefor, together with interest thereon as provided in the Insurance
Agreement in accordance with Sections 3.1 and 11.7.

 

(c)  
All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date shall be

 
 
 
43

--------------------------------------------------------------------------------

 
 

  
binding upon all future Holders of such Note and of any Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Note; provided, however, that any
installment of principal that (i) is subsequently rescinded or recaptured or
(ii) is paid by the Insurer as a result of a draw under the Insurance Policy
shall not be considered paid by the Issuer.

 

(d)  
Notwithstanding any other provision of this Indenture, principal of, interest on
and all other amounts payable on or in respect of the Notes will constitute
limited recourse obligations of the Issuer secured by, and payable from and to
the extent of available proceeds of, the Collateral and any amounts paid by the
Insurer pursuant to claims made under the Insurance Policy. The Holders of the
Notes shall have recourse to the Issuer only to the extent of the Collateral,
and following realization of the Collateral and all amounts available to the
Trustee under the Insurance Policy, any claims of the Holders of the Notes shall
be extinguished and shall not revive thereafter. Neither the Issuer, nor any of
its respective agents, members, partners, beneficiaries, officers, directors,
employees or any Affiliate of any of them or any of their respective successors
or assigns or any other Person or entity shall be personally liable for any
amounts payable, or performance due, under the Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph shall not (i) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is secured by the Collateral, or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture until such Collateral has been realized
whereupon any outstanding indebtedness or obligation shall be extinguished. It
is further understood that the foregoing provisions of this paragraph shall not
limit the right of any Person to name the Issuer as party defendant in any
action, suit or in the exercise of any other remedy under the Notes or in this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
the Issuer.

 

(e)  
For so long as any of the Notes are listed on the Luxembourg Stock Exchange or
any other stock exchange, to the extent required by the rules of such exchange,
the Issuer or, upon Issuer Order, the Trustee, in the name and at the expense of
the Issuer, shall notify such stock exchange in the event that the Notes do not
receive scheduled payments of principal or interest on any Payment Date and the
Servicer at the expense of the Issuer will arrange for publication of such
information in a daily newspaper in Luxembourg or as otherwise required by such
stock exchange.

 
Section 2.17  [Reserved].
 
Section 2.18  Clean-Up Call. The Notes are subject to redemption by the Issuer
on any Payment Date on or after the date on which the Aggregate Loan Balance as
of the end of the related Due Period is 10% or less of the Aggregate Loan
Balance as of the Cut-Off Date. The redemption price will be equal to the
Aggregate Principal Amount plus accrued and unpaid interest to the date of
redemption; provided that any Termination Payments due to the Swap Counterparty
under the Interest Rate Swap plus all amounts then due and owing to the Insurer
under the Insurance Agreement will be required to be paid concurrently with or
prior to any such redemption.
 
 
44

--------------------------------------------------------------------------------

 
 
At any time after the Issuer has delivered notice of an optional redemption, the
Issuer will deposit or cause to be deposited funds into the Collection Account
sufficient to pay all principal and interest due or to become due on the Notes
in connection with such redemption, plus related costs and expenses incurred or
to be incurred by the Trustee, plus all amounts then due and owing to the Swap
Counterparty and to the Insurer under the Insurance Agreement. The Trustee will
invest the funds in the Collection Account in specific investments pursuant to
this Indenture and will apply such funds deposited into the Collection Account
and earnings on such funds to the payment in full of all principal and interest
due on the Notes and amounts owing to the Swap Counterparty and the Insurer.
Upon the full and final payment of the Notes and all interest thereon and upon
payment of all amounts due to the Swap Counterparty and the Insurer, and at the
written direction of the Issuer, the Collateral Agent will release its lien on
the Collateral.
 
Section 2.19  Authentication Agent.
 

(a)  
The Trustee may appoint one or more Authentication Agents with respect to the
Notes which shall be authorized to act on behalf of the Trustee in
authenticating the Notes in connection with the issuance, delivery, registration
of transfer, exchange or repayment of the Notes. Whenever reference is made in
this Indenture to the authentication of Notes by the Trustee or the Trustee’s
certificate of authentication, such reference shall be deemed to include
authentication on behalf of the Trustee by an Authentication Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authentication Agent. Each Authentication Agent must be acceptable to the Issuer
and the Servicer.

 

(b)  
Any institution succeeding to the corporate agency business of an Authentication
Agent shall continue to be an Authentication Agent without the execution or
filing of any paper or any further act on the part of the Trustee or such
Authentication Agent.

 

(c)  
An Authentication Agent may at any time resign by giving notice of resignation
to the Trustee, the Swap Counterparty and to the Issuer. The Trustee may at any
time terminate the agency of an Authentication Agent by giving notice of
termination to such Authentication Agent and to the Issuer, the Insurer, the
Swap Counterparty and the Servicer. Upon receiving such a notice of resignation
or upon such a termination, or in case at any time an Authentication Agent shall
cease to be acceptable to the Trustee or the Issuer, the Trustee may promptly
appoint a successor Authentication Agent. Any successor Authentication Agent
upon acceptance of its appointment hereunder shall become vested with all the
rights, powers and duties of its predecessor hereunder, with like effect as if
originally named as an Authentication Agent. No successor Authentication Agent
shall be appointed unless acceptable to the Issuer and the Servicer.

 

(d)  
The Issuer agrees to pay to each Authentication Agent from time to time
reasonable compensation for its services under this Section 2.19.

 

(e)  
The provisions of Sections 13.1 and 13.3 shall be applicable to any
Authentication Agent.

 
 
 
45

--------------------------------------------------------------------------------

 
 

(f)  
Pursuant to an appointment made under this Section 2.19, the Notes may have
endorsed thereon, in lieu of or in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in substantially
the following form:

 
“This is one of the Notes described in the within-mentioned Agreement.
 
________________________________


________________________________
as Authentication Agent
for the Trustee




By: ____________________________
Authorized Signatory”


Section 2.20  Appointment of Paying Agent. The Paying Agent shall make payments
to Noteholders from the Collection Account or other applicable Account pursuant
to the provisions of this Indenture and shall report the amounts of such
distributions to the Issuer. Any Paying Agent shall have the revocable power to
withdraw funds from the Collection Account or other applicable Account for the
purpose of making the distributions referred to above. The Issuer (with the
prior written consent of the Insurer) may revoke such power and remove the
Paying Agent if the Issuer determines in its sole discretion that the Paying
Agent shall have failed to perform its obligations under this Indenture in any
material respect. The Issuer (with the prior written consent of the Insurer)
reserves the right at any time to vary or terminate the appointment of a Paying
Agent for the Notes, and to appoint additional or other Paying Agents, provided
that it will at all times maintain the Trustee as a Paying Agent. In the event
that any Paying Agent shall resign, the Issuer (with the prior written consent
of the Insurer) may appoint a successor to act as Paying Agent. Any reference in
this Indenture to the Paying Agent shall include any co-paying agent unless the
context requires otherwise.
 
Section 2.21  Confidentiality. The Trustee and the Collateral Agent hereby agree
not to disclose to any Person any name or address of any Obligor under any
Pledged Loan or other information contained in the Loan Schedule or the data
transmitted to the Trustee or the Collateral Agent hereunder, except (i) as may
be required by law, rule, regulation or order applicable to it or in response to
any subpoena or other valid legal process, (ii) as may be necessary in
connection with any request of any federal or state regulatory authority having
jurisdiction over it or the National Association of Insurance Commissioners,
(iii) in connection with the performance of its duties hereunder, (iv) to a
Successor Servicer appointed pursuant to Section 12.2, (v) in enforcing the
rights of Noteholders and (vi) as requested by any Person in connection with the
financing statements filed pursuant to the Transaction Documents. The Trustee
and the Collateral Agent hereby agree to take such measures as shall be
reasonably requested by the Issuer of it to protect and maintain the security
and confidentiality of such information. The Trustee and the Collateral Agent
shall use reasonable efforts to provide the Issuer with written notice five days
prior to any disclosure pursuant to this Section 2.21.
 
Nothing in the foregoing paragraph should, however, be construed to limit the
ability of
 
 
 
46

--------------------------------------------------------------------------------

 
 
the Trustee, the Insurer and the Collateral Agent (and their respective
Affiliates, employees, officers, directors, agents and advisors) to disclose to
any and all Persons, without limitation of any kind, the tax structure and tax
treatment (as such terms are used in sections 6011, 6111, and 6112 of the Code
and the regulations promulgated thereunder) of the Notes, and all materials of
any kind (including opinions or other tax analyses) that have been provided to
the Trustee, the Insurer or the Collateral Agent related to such tax structure
and tax treatment. In this regard, the Trustee, the Insurer and the Collateral
Agent acknowledge and agree that disclosure of the tax structure or tax
treatment of the Notes is not limited in any way by an express or implied
understanding or agreement, oral or written (whether or not such understanding
or agreement is legally binding). Furthermore, the Trustee, the Insurer and the
Collateral Agent acknowledge and agree that they do not know or have reason to
know that the use or disclosure of information relating to the tax structure or
tax treatment of the Notes is limited in any other manner (such as where the
Notes are claimed to be proprietary or exclusive) for the benefit of any other
Person. Neither the Trustee nor the Collateral Agent shall be permitted to
disclose the tax structure and tax treatment of the Notes to the extent that
such disclosure would constitute a violation of federal or state securities
laws.
 
Section 2.22  144A Information. So long as the Issuer is not subject to Section
13 or 15(d) of the Exchange Act, upon the request of a Holder of Notes, the
Issuer shall promptly furnish or cause to be furnished to such Holder and to a
prospective purchaser of such Note designated by such Holder, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act to
permit compliance with Rule 144A in connection with resales of the Notes in
accordance with the terms hereof (such information being contemplated to consist
of a copy of the Offering Circular together with all Monthly Servicing Reports
delivered to the Issuer since the Closing Date).
 
ARTICLE III  
PAYMENTS, SECURITY AND ALLOCATIONS
 
Section 3.1  Priority of Payments, Rapid Amortization.
 

(a)  
The Trustee shall apply, based on written instruction to the Trustee from the
Servicer, on each Payment Date, (i) Available Funds for that Payment Date on
deposit in the Collection Account, (ii) pursuant to Section 3.5(b), the Reserve
Account Draw Amount, if any, for that Payment Date and (iii) proceeds of any
claims on the Insurance Policy to make the following payments and in the
following order of priority (provided that claims on the Insurance Policy shall
be used solely to pay interest and principal on the Notes):

 
FIRST, to the Trustee the Monthly Trustee Fees and expenses of the Trustee to
the extent not paid by the Servicer, plus accrued and unpaid Monthly Trustee
Fees and expenses for prior Payment Dates; provided, however, that (i) any
payments to the Trustee as reimbursement for expenses of the Trustee related to
the transfer of servicing to a successor servicer and payable in priority FIRST
will be limited to payments of $100,000 per calendar quarter and $340,000 in the
aggregate, and (ii) payments to the Trustee as reimbursement for any other
expenses of the Trustee will be limited to
 
 
47

--------------------------------------------------------------------------------

 
 
$10,000 per calendar year as long as no Event of Default has occurred, and the
Notes have not been accelerated, or the Collateral sold, pursuant to this
Indenture;
 
SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed Servicer
Advances made in respect of any prior Payment Dates, plus any accrued and unpaid
Monthly Servicer Fees;
 
THIRD, to the Swap Counterparty, the Net Swap Payment, if any;
 
FOURTH, to the extent not paid by the Servicer, to the Custodian the Monthly
Custodian Fee, plus any accrued and unpaid Monthly Custodian Fees for prior
Payment Dates, not to exceed an amount on such Payment Date equal to one-twelfth
of 0.06% of the Aggregate Loan Balance as of the beginning of the related Due
Period;
 
FIFTH, to the extent not paid by the Servicer, to the Collateral Agent, the
Monthly Collateral Agent Fee, plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
 
SIXTH, as long as no Insurer Default has occurred and is continuing, to the
Insurer, any accrued and unpaid Insurer Premium;
 
SEVENTH, to the holders of the Class A-1 Notes, Accrued Interest on the Class
A-1 Notes, and to the holders of the Class A-2 Notes, Accrued Interest on the
Class A-2 Notes; to the extent that there are insufficient funds to pay both
such amounts in full, such amounts shall be paid pro rata in proportion to their
respective Class Percentages;
 
EIGHTH, to the Insurer, any Reimbursement Amounts then due and owing to the
Insurer;
 
NINTH, (A) if no Rapid Amortization Event has occurred and is continuing,
(i) first, to the Noteholders, the Principal Distribution Amount, allocated
among the Classes pro rata based on their respective Class Percentages and (ii)
second, to the Swap Counterparty, the unpaid Senior Priority Swap Termination
Amount, if any; otherwise (B) if a Rapid Amortization Event has occurred and is
continuing, all remaining Available Funds will be paid to the Noteholders and
the Swap Counterparty according to subsection 3.1(b);
 
TENTH, to the Noteholders of each Class, the Extra Principal Distribution
Amount, pro rata in proportion to their respective Class Percentages;
 
ELEVENTH, if the amount on deposit in the Reserve Account is less than the
Reserve Required Amount, to the Reserve Account the remaining amount of
Available Funds to the extent needed to increase the amount on deposit in the
Reserve Account to the Reserve Required Amount;
 
TWELFTH, (i) first, to the Insurer, any other amounts due to the Insurer
pursuant to the Insurance Agreement and (ii) second, to the Trustee, any other
amounts due to the Trustee under this Indenture;
 
 
48

--------------------------------------------------------------------------------

 
 
THIRTEENTH, to the Swap Counterparty, any amounts owing to the Swap Counterparty
in respect of a termination of the Interest Rate Swap not paid pursuant to
clause NINTH, above; and
 
FOURTEENTH, to the Issuer, any remaining Available Funds free and clear of the
lien of this Indenture.
 

(b)  
Rapid Amortization. If a Rapid Amortization Event occurs and is continuing, on
each Payment Date all Available Funds remaining after application of clause
“EIGHTH” in subsection (a) above shall be applied to pay principal of the Notes
and the Senior Priority Swap Termination Amount, if any, as follows: (i) to the
holders of the Class A-1 Notes the lesser of (a) the amount allocated to the
Class A-1 Notes when all Available Funds are allocated pro rata between the
Class A-1 Notes and the Class A-2 Notes in proportion to their respective
Principal Amounts and (b) the Principal Amount of the Class A-1 Notes and (ii)
to the holders of the Class A-2 Notes and the Swap Counterparty, the lesser of
(a) the amount allocated to the Class A-2 Notes when all Available Funds are
allocated pro rata between the Class A-1 Notes and the Class A-2 Notes in
proportion to their respective Principal Amounts and (b) the Principal Amount of
the Class A-2 Notes and the Senior Priority Swap Termination Amount, if any, pro
rata in proportion to the Principal Amount of the Class A-2 Notes and the unpaid
Senior Priority Swap Termination Amount, respectively, until such amounts are
reduced to zero; in addition, if the Payment Date is the Rated Final Maturity
Date, all Reserve Account Draw Amounts for such date will be allocated pro rata
between the Class A-1 Notes and Class A-2 Notes, in proportion to their
respective Principal Amounts until the outstanding Principal Amounts have been
reduced to zero.

 
Funds remaining on any Payment Date after making the payments described in the
preceding paragraph while a Rapid Amortization Event shall be in effect, shall
be applied as provided in provisions TENTH through FOURTEENTH in subsection
3.1(a) above.
 
(c) Application of Monies Collected During Event of Default. If the Notes have
been accelerated following an Event of Default and such acceleration and its
consequences have not been rescinded and annulled, and the Trustee has sold the
Collateral, the proceeds collected by the Trustee pursuant to Article XI or
otherwise with respect to such Notes shall be applied as provided in Section
11.7.
 
Section 3.2  Information Provided to Trustee. The Servicer shall promptly
provide the Trustee in writing with all information necessary to enable the
Trustee to make the payments and deposits required pursuant to Section 3.1 as
required by Section 8.1 and the Trustee shall be entitled to rely thereon.
 
Section 3.3  Payments. On each Payment Date, the Trustee, as Paying Agent, shall
distribute to the Holders and the other parties entitled thereto the amounts due
and payable under this Indenture and the Notes.
 
Section 3.4  Collection Account.
 

(a)  
Collection Account. The Trustee, for the benefit of the Noteholders, the Insurer
and the Swap Counterparty, shall establish and maintain in the name of the
Trustee, a segregated

 
 
 
49

--------------------------------------------------------------------------------

 
 

 
account designated as the “Cendant Timeshare 2005-1 Receivables Funding, LLC
Series 2005-1 Collection Account” bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Noteholders, the
Insurer and the Swap Counterparty pursuant to this Indenture. Deposits made into
the Collection Account shall be limited to amounts deposited therein on the
Closing Date, amounts paid to the Issuer under the terms of the Interest Rate
Swap, Collections and other Available Funds and earnings on the Collection
Account. If, at any time, the Collection Account ceases to be an Eligible
Account, the Trustee (or the Servicer on its behalf) shall within 10 Business
Days establish a new Collection Account as an Eligible Account and shall
transfer any property in the Collection Account to the new Collection Account.
So long as the Trustee is an Eligible Institution, the Collection Account may be
maintained with it in an Eligible Account.

 

(b)  
Withdrawals. The Trustee shall have the sole and exclusive right to withdraw or
order a transfer of funds from the Collection Account, in all events in
accordance with the terms and provisions of this Indenture and the information
most recently delivered to the Trustee pursuant to Section 8.1; provided,
however, that the Trustee shall be authorized to accept and act upon
instructions from the Servicer regarding withdrawals or transfers of funds from
the Collection Account, in all events in accordance with the provisions of this
Indenture and the information most recently delivered pursuant to Sections 3.1
and 8.1. In addition, notwithstanding anything in the foregoing to the contrary,
the Trustee shall be authorized to accept instructions from the Servicer on a
daily basis regarding withdrawals or order transfers of funds from the
Collection Account, to the extent such funds either (i) have been mistakenly
deposited into the Collection Account (including without limitation funds
representing assessments or dues payable by Obligors to property owners
associations or other entities) or (ii) relate to items subsequently returned
for insufficient funds or as a result of stop payments. In the case of any
withdrawal or transfer pursuant to the foregoing sentence, the Servicer shall
provide the Trustee, the Insurer and the Swap Counterparty with notice of such
withdrawal or transfer, together with reasonable supporting details, on the next
Monthly Servicing Report to be delivered by the Servicer following the date of
such withdrawal or transfer (or in such earlier written notice as may be
required by the Trustee from the Servicer from time to time). Notwithstanding
anything therein to the contrary, the Trustee shall be entitled to make
withdrawals or order transfers of funds from the Collection Account, in the
amount of all reasonable and appropriate out-of-pocket costs and expenses
incurred by the Trustee in connection with any misdirected funds described in
clause (i) and (ii) of the second foregoing sentence. Within two Business Days
of receipt, the Servicer shall transfer all Collections and other proceeds of
the Collateral processed by the Servicer to the Trustee for deposit into the
Collection Account. The Trustee shall deposit or cause to be deposited into the
Collection Account upon receipt the Release Price in respect of releases of
Pledged Loans by the Issuer. On each Payment Date, the Trustee shall apply
amounts in the Collection Account to make the payments and disbursements
described in Section 3.1 and this Section 3.4.

 

(c)  
Administration of the Collection Account. Funds in the Collection Account shall,
at the direction of the Servicer, at all times be invested in Permitted
Investments; provided, however, that all Permitted Investments shall mature on
the Business Day preceding each Payment Date, in order to ensure that funds on
deposit therein will be available on such Payment Date. Subject to the
restrictions set forth in the first sentence of this subsection 3.4(c), the
Servicer shall instruct the Trustee in writing regarding the investment of funds
on deposit in the

 
 
 
50

--------------------------------------------------------------------------------

 
 

  
Collection Account. All investment earnings on such funds shall be deemed to be
available to the Trustee for the uses specified in this Indenture. The Trustee
shall be fully protected in following the investment instructions of the
Servicer, and shall have no obligation for keeping the funds fully invested at
all times or for making any investments other than in accordance with such
written investment instructions. If no investment instructions are received from
the Servicer, the Trustee is authorized to invest the funds in Permitted
Investments described in clause (v) of the definition thereof. In no event shall
the Trustee be liable for any investment losses incurred in connection with the
investment of funds on deposit in the Collection Account by the Trustee pursuant
to this Indenture.

 

(d)  
Irrevocable Deposit. Any deposit made into the Collection Account hereunder
shall, except as otherwise provided herein, be irrevocable and the amount of
such deposit and any money, instruments, investment property or other property
on deposit in, carried in or credited to the Collection Account hereunder and
all interest thereon shall be held in trust by the Trustee and applied solely as
provided herein.

 

(e)  
Source. All amounts delivered to the Trustee shall be accompanied by information
in reasonable detail and in writing specifying the source and nature of the
amounts.

 
Section 3.5  Reserve Account.
 

(a)  
Creation and Funding of the Reserve Account. The Trustee shall establish and
maintain in the name of the Trustee, an Eligible Account designated as the
“Cendant Timeshare 2005-1 Receivables Funding, LLC Reserve Account” bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Noteholders, the Insurer and the Swap Counterparty pursuant to
this Indenture. The Reserve Account shall be under the sole dominion and control
of the Trustee; however, if so directed by the Servicer, the Reserve Account may
be an Eligible Account in the name of the Trustee opened at another Eligible
Institution. If, at any time, the Reserve Account ceases to be an Eligible
Account, the Trustee (or the Servicer on its behalf) shall within 10 Business
Days establish a new Reserve Account as an Eligible Account and shall transfer
any property in the Reserve Account to such new Reserve Account. So long as the
Trustee is an Eligible Institution, the Reserve Account may be maintained with
it in an Eligible Account.

 
A deposit shall be made to the Reserve Account on the Closing Date in an amount
equal to the Reserve Required Amount and, on each Payment Date, deposits shall
be made to the Reserve Account to the extent provided in provision ELEVENTH of
subsection 3.1(a).
 

(b)  
Withdrawals from the Reserve Account. If Available Funds are not sufficient to
pay (i) on each Payment Date prior to the Rated Final Maturity Date, those
amounts described in provisions FIRST through NINTH(A)(i) of subsection 3.1(a)
or (ii) on the Rated Final Maturity Date, those amounts described in provisions
FIRST through NINTH(A)(i) of subsection 3.1(a) and all unpaid Principal Amounts
on the Notes, the Trustee, at the direction of the Servicer, shall withdraw from
the Reserve Account the lesser of the amounts sufficient to make such payments
and the balance in the Reserve Account (the “Reserve Account Draw Amount”). On
the Rated Final Maturity Date, the Noteholders will be entitled to the Reserve
Account Draw Amount for such date, if any.

 
 
 
51

--------------------------------------------------------------------------------

 
 

(c)  
Release of Funds from Reserve Account. On each Payment Date, the Trustee shall
withdraw all cash on deposit in the Reserve Account in excess of the Reserve
Required Amount and deposit such amount in the Collection Account, for
application on such Payment Date as Available Funds in accordance with Section
3.1 of this Indenture.

 

(d)  
Termination of Reserve Account. Any funds remaining in the Reserve Account after
all Notes (including both principal and interest thereon) have been paid in full
and in cash and all other obligations of the Issuer under this Indenture and the
Notes, including all amounts owing to the Insurer and the Swap Counterparty,
have been paid in full and in cash shall be remitted by the Trustee to the
Issuer free and clear of the lien of this Indenture.

 

(e)  
Administration of the Reserve Account. Funds in the Reserve Account shall be
invested in Permitted Investments as directed by the Servicer; provided,
however, that all Permitted Investments shall mature on or before the next
Payment Date. Subject to the restrictions set forth in the first sentence of
this subsection (e), the Servicer shall instruct the Trustee in writing
regarding the investment of funds on deposit in the Reserve Account. The Trustee
shall be fully protected in following the investment instructions of the
Servicer, and shall have no obligation for keeping the funds fully invested at
all times or for making any investments other than in accordance with such
written investment instructions. If no investment instructions are received from
the Servicer, the Trustee is authorized to invest the funds in Permitted
Investments described in clause (v) of the definition thereof. In no event shall
the Trustee be liable for any investment losses incurred in connection with the
investment of funds on deposit in the Reserve Account by the Trustee pursuant to
this Indenture.

 

(f)  
Deposit Irrevocable. Any deposit made into the Reserve Account hereunder shall,
except as otherwise provided herein, be irrevocable and the amount of such
deposit and any money, instruments, investment property, or other property
credited to, carried in, or deposited in the Reserve Account hereunder and all
interest thereon shall be held in trust by the Trustee and applied solely as
provided herein.

 
Section 3.6  Interest Rate Swap.
 

(a)  
The Issuer shall enter into the Interest Rate Swap, certain terms of which are
set forth herein for the convenience of the parties thereto for incorporation
therein by reference, with the Swap Counterparty on the Closing Date. The
Interest Rate Swap shall have a termination date which is the earlier of the
Payment Date occurring in May 2017 or when the notional amount thereunder has
been reduced to zero, subject to early termination in accordance with the terms
of the Interest Rate Swap. The Interest Rate Swap shall have a notional amount
for each Interest Accrual Period equal to the Principal Amount of the Class A-2
Notes as of the close of business on the first day of such Interest Accrual
Period. Under the Interest Rate Swap, the Issuer shall be the fixed rate payer
and shall pay a fixed rate of 4.6845% and the Swap Counterparty shall be the
floating rate payer and shall pay a floating rate of LIBOR plus 0.18%. Pursuant
to the terms of the Interest Rate Swap, the Swap Counterparty shall pay to the
Trustee, on behalf of the Issuer, on each Payment Date, the Net Swap Receipt, if
any, plus the amount of any Net Swap Receipt due but not paid with respect to
any previous Payment Date. The Trustee shall deposit such Net Swap Receipts, if
any, into the Collection Account and shall apply such amounts as Available Funds
pursuant to subsection 3.1 of this Indenture. In addition, in

 
 
 
52

--------------------------------------------------------------------------------

 
 

  
accordance with the terms of the Interest Rate Swap, the Issuer shall pay to the
Swap Counterparty the Net Swap Payment, if any, for such Payment Date, plus the
amount of any Net Swap Payment due but not paid on any previous Payment Date,
from amounts available pursuant to provision THIRD of subsection 3.1(a).

 

(b)  
Following the termination of the Interest Rate Swap pursuant to the terms
thereof, the Swap Counterparty shall pay to the Trustee for the benefit of the
Issuer the amount of the Termination Receipt, if any, to be paid by the Swap
Counterparty pursuant to the Interest Rate Swap. The Trustee shall, promptly
upon receipt of any such Termination Receipt, if any, at the written direction
of the Servicer, deposit such Termination Receipt into the Collection Account to
be applied as Available Funds.

 

(c)  
Following the termination of the Interest Rate Swap pursuant to the terms
thereof, the Issuer shall pay to the Swap Counterparty the amount of the
Termination Payment, if any, to be made by the Issuer pursuant to the Interest
Rate Swap to the extent of funds available therefore under provision NINTH of
subsection 3.1(a) or Section 11.7, if applicable, or provision THIRTEENTH of
subsection 3.1(a) or provision ELEVENTH of Section 11.7, if applicable, or if a
Rapid Amortization Event has occurred and is continuing, as provided in
subsection 3.1(b).

 

(d)  
The Interest Rate Swap shall provide that if a Ratings Event (as defined below)
shall occur and be continuing with respect to the Swap Counterparty, then the
Swap Counterparty shall (A) within five Business Days of such Ratings Event,
give notice to the Issuer and the Insurer of the occurrence of such Ratings
Event, and (B) use reasonable efforts to transfer (at its own cost) the Swap
Counterparty’s rights and obligations under the Interest Rate Swap to another
party, subject to satisfaction of the Swap Rating Agency Condition solely in
respect of the Class A-2 Notes. If a Ratings Event occurs, the Issuer, to the
extent it has been notified of such event, shall notify the Trustee, the Insurer
and the Servicer. Unless such a transfer by the Swap Counterparty has occurred
within 20 Business Days after the occurrence of a Ratings Event, the Issuer
shall demand that the Swap Counterparty post Eligible Collateral, as defined in
the Interest Rate Swap, to secure the Issuer’s exposure or potential exposure to
the Swap Counterparty and the Eligible Collateral shall be provided in
accordance with a credit support annex as provided in the Interest Rate Swap.
The Eligible Collateral to be posted and the credit support annex shall be
subject to satisfaction of the Swap Rating Agency Condition solely in respect of
the Class A-2 Notes. Valuation and posting of Eligible Collateral shall be made
as of each Payment Date or more frequently as provided in the Interest Rate
Swap. Notwithstanding the addition of the credit support annex and the posting
of Eligible Collateral, the Swap Counterparty shall continue to use reasonable
efforts to transfer its rights and obligations under the Interest Rate Swap to
an acceptable third party; provided, however, that the Swap Counterparty’s
obligations to find a transferee and to post Eligible Collateral shall remain in
effect only for so long as a Ratings Event is continuing.

 

(e)  
The Interest Rate Swap shall provide that a “Ratings Event” will occur with
respect to the Swap Counterparty if the long-term or short-term senior unsecured
deposits of the Swap Counterparty are not rated by at least two of S&P, Moody’s
and Fitch, or if the long-term and short-term senior unsecured deposit ratings
of the Swap Counterparty cease to be at least “Aa3” and “P-1” by Moody’s or are
withdrawn by Moody's, or cease to be at least “A” and

 
 
 
53

--------------------------------------------------------------------------------

 
 

  
“A-1” by S&P, or at least “A” and “F1” by Fitch (to the extent such obligations
are rated by S&P, Moody’s or Fitch).

 
The Interest Rate Swap shall further provide that if the long-term and
short-term senior unsecured deposit ratings of the Swap Counterparty cease to be
at least “A2” and “P-1” by Moody’s or at least “A-” and “A-1” by S&P, then the
Swap Counterparty shall not be entitled to post Eligible Collateral, as defined
in the Interest Rate Swap, but rather shall be required to use reasonable
efforts to transfer the Swap Counterparty’s rights and obligations under the
Interest Rate Swap to an eligible transferee.
 
If the Interest Rate Swap is terminated for any reason and no successor swap is
entered into, the Servicer shall solicit bids from one or more prospective
replacement swap counterparties for the price of a replacement swap agreement
with a notional amount equal to the outstanding principal amount of the Class
A-2 Notes. With the consent of (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Noteholders of greater than 50% of the Aggregate Principal Amount of the
Notes, and in either case upon satisfaction of the Swap Rating Agency Condition
solely in respect of the Class A-2 Notes, the Issuer will enter into such
replacement swap agreement. If (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Noteholders of greater than 50% of the Aggregate Principal Amount of the
Notes does not consent to such replacement swap agreement, or if such Swap
Rating Agency Condition is not met, the Issuer will not enter into a replacement
swap agreement.
 
Section 3.7  Custody of Permitted Investments and other Collateral.
 
The Trustee shall hold such of the Collateral (and any other collateral that may
be granted to the Trustee) and the Permitted Investments (other than the Pledged
Loans, the related Loan Files, or the related Timeshare Property) as consists of
instruments, certificated securities, negotiable documents, money, goods, or
tangible chattel paper in the State of New York or the State of Minnesota. The
Trustee shall hold such of the Collateral (and any other collateral that may be
granted to the Trustee) and the Permitted Investments (other than the Pledged
Loans, the related Loan Files, or the related Timeshare Property) as constitutes
investment property (other than certificated securities) through a securities
intermediary, which securities intermediary shall agree with the Trustee and the
Issuer that (I) such investment property shall at all times be credited to a
securities account of the Trustee, (II) such securities intermediary shall treat
the Trustee as entitled to exercise the rights that comprise each financial
asset credited to such securities account, (III) all property credited to such
securities account shall be treated as a financial asset, (IV) such securities
intermediary shall comply with entitlement orders originated by the Trustee
without the further consent of any other person or entity, (V) such securities
intermediary will not agree with any person or entity other than the Trustee to
comply with entitlement orders originated by any person or entity other than the
Trustee, (VI) such securities accounts and the property credited thereto shall
not be subject to any lien, security interest, encumbrance, or right of set-off
in favor of such securities intermediary or anyone claiming through it (other
than the Trustee), (VII) such agreement shall be governed by the laws of the
State of New York, and (VIII) the State of New York shall be the “securities
intermediary’s jurisdiction” of such securities intermediary for purposes of the
New York Uniform Commercial Code (the “NYUCC”). The Trustee shall hold such of
the Collateral (and any other collateral that
 
 
54

--------------------------------------------------------------------------------

 
 
may be granted to the Trustee) and the Permitted Investments (other than the
Pledged Loans, the related Loan Files, or the related Timeshare Property) as
constitutes a deposit account through a bank, which bank shall agree in writing
with the Trustee and the Issuer that (i) such bank shall comply with
instructions originated by the Trustee directing disposition of the funds in the
deposit account without further consent of any other person or entity, (ii) such
bank will not agree with any person or entity other than the Trustee to comply
with instructions originated by any person or entity other than the Trustee,
(iii) such deposit account and the money deposited therein shall not be subject
to any lien, security interest, encumbrance, or right of set-off in favor of
such bank or anyone claiming through it (other than the Trustee), (iv) such
agreement shall be governed by the laws of the State of New York, and (v) the
State of New York shall be the “bank’s jurisdiction” of such bank for purposes
of Article 9 of the NYUCC. Terms used in this paragraph that are defined in the
NYUCC and not otherwise defined herein shall have the meaning set forth in the
NYUCC. Except as permitted by this paragraph, the Trustee shall not hold any
part of the Collateral (or any other collateral that may be granted to the
Trustee) or the Permitted Investments (other than the Pledged Loans, the related
Loan Files, or the related Timeshare Property) through an agent or a nominee.
 
Section 3.8  The Policy.
 

(a)  
The Issuer hereby represents that (i) it has obtained the Insurance Policy in
the name, and for the benefit and security, of the Trustee, acting on behalf of
the Noteholders, (ii) it has entered into the Insurance Agreement which provides
for the issuance of the Insurance Policy by the Insurer and (iii) the Insurance
Policy permits the Trustee to draw on the Insurance Policy from time to time for
the purposes set forth in this Agreement. The Insurer shall not be entitled to
reimbursement for any draws, interest or fees with respect to the Insurance
Policy, except as specifically provided herein.

 

(b)  
Pursuant to the Insurance Policy, (i) if on any Determination Date Available
Funds and amounts on deposit in the Reserve Account are insufficient to pay the
interest set forth in clause (i) of the definition of Accrued Interest
(excluding interest on past due Accrued Interest) on the Notes in accordance
with the Priority of Payments or Section 11.7, as applicable, on the immediately
following Payment Date, then the Trustee will no later than 12:00 noon New York
City time on the third Business Day prior to the Payment Date make a claim under
the Insurance Policy in accordance with the procedures set forth in the
Insurance Policy in an amount equal to such insufficiency and (ii) if on the
Determination Date immediately preceding the Rated Final Maturity Date Available
Funds and amounts on deposit in the Reserve Account are insufficient to reduce
the Aggregate Principal Amount of the Notes to zero on the Rated Final Maturity
Date, then the Trustee will no later than 12:00 noon New York City time on the
second Business Day prior to the Payment Date make a claim under the Insurance
Policy in an amount necessary to reduce the Aggregate Principal Amount of the
Notes to zero on such Payment Date (the aggregate amounts demanded in (i) and
(ii) pursuant to this sentence on any Payment Date, the “Deficiency Amount.”)
Following receipt by the Insurer of such demand, the Insurer will pay the
Deficiency Amount by the later of (i) 12:00 noon, New York City time, on the
applicable Payment Date and (ii) 12:00 noon, New York City time, on the second
Business Day following receipt by the Insurer of the appropriate demand for
payment.

 
 
 
55

--------------------------------------------------------------------------------

 
 
If any portion or all of any amount insured under the Insurance Policy which was
previously distributed to a holder of Notes (other than any distribution
comprised of amounts paid by the Insurer) is recoverable and recovered from such
Holder as a voidable preference by a trustee in bankruptcy pursuant to the
Bankruptcy Code pursuant to a final non-appealable order of a court exercising
proper jurisdiction in an insolvency proceeding (a “Final Order”) (such
recovered amount, a “Preference Amount”), pursuant to the Insurance Policy, the
Insurer will pay as an Insured Amount an amount equal to each such Preference
Amount by 12:00 noon on the second Business Day following receipt by the Insurer
on a Business Day of (x) a certified copy of the Final Order, together with an
opinion of counsel satisfactory to the Insurer, irrevocably assigning to the
Insurer all rights and claims of the Trustee and/or such Holder of the Notes
relating to or arising under any Note against the debtor who paid such
Preference Amount and constituting an appropriate instrument, in form
satisfactory to the Insurer, appointing the Insurer as the agent of the Trustee
and/or such Holder in respect of such Preference Amount and (y) a Notice
appropriately completed and executed by the Trustee or such Holder, as the case
may be. Such payment shall be made to the receiver, conservator,
debtor-in-possession or trustee in bankruptcy named in the Final Order and not
to the Trustee or Holder of the Notes directly (unless the Holder has previously
paid such amount to such receiver, conservator, debtor-in-possession or trustee
named in such Final Order in which case payment shall be made to the Trustee for
distribution to the Holder upon delivery of proof of such payment reasonably
satisfactory to Insurer). The Insurer shall not be (i) required to make any
payment in respect of any Preference Amount to the extent such Preference Amount
is comprised of amounts previously paid by the Insurer under the Insurance
Policy, or (ii) obligated to make any payment in respect of any Preference
Amount, which payment represents a payment of the principal amount of any Notes,
prior to the time the Insurer otherwise would have been required to make a
payment in respect of such principal, in which case the Insurer shall pay the
balance of the Preference Amount when such amount otherwise would have been
required.
 
The term “Insured Amount” means (a) as of any Payment Date for the Notes, any
Deficiency Amount for such Payment Date and (b) any Preference Amount to be paid
pursuant to the terms of the Insurance Policy.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE ISSUER
 
Section 4.1  Representations and Warranties Regarding the Issuer. The Issuer
hereby represents and warrants to the Trustee and the Collateral Agent on the
date of execution of this Indenture as follows:
 

(a)  
Due Formation and Good Standing. The Issuer is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, and has full power, authority and legal right to own its properties
and conduct its business as such properties are presently owned and such
business is presently conducted, and to execute, deliver and perform its
obligations under each of the Transaction Documents to which it is a party. The
Issuer is duly qualified to do business and is in good standing as a foreign
entity, and has obtained all necessary licenses and approvals, in each
jurisdiction in which failure to qualify or to

 
 
 
56

--------------------------------------------------------------------------------

 
 

 
obtain such licenses and approvals would render any Pledged Loan unenforceable
by the Issuer or would otherwise have a Material Adverse Effect.

 

(b)  
Due Authorization and No Conflict. The execution, delivery and performance by
the Issuer of each of the Transaction Documents to which it is a party, and the
consummation by the Issuer of each of the transactions contemplated hereby and
thereby, including without limitation the acquisition of the Pledged Loans under
the Term Purchase Agreement and the making of the Grants contemplated hereunder,
have in all cases been duly authorized by the Issuer by all necessary action, do
not contravene (i) the Issuer’s certificate of formation or the LLC Agreement,
(ii) any existing law, rule or regulation applicable to the Issuer, (iii) any
contractual restriction contained in any material indenture, loan or credit
agreement, lease, mortgage, deed of trust, security agreement, bond, note, or
other material agreement or instrument binding on or affecting the Issuer or its
property or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting the Issuer or its property (except where such contravention
would not have a Material Adverse Effect), and do not result in or require the
creation of any Lien upon or with respect to any of its properties (except as
provided in such Transaction Documents); and no transaction contemplated hereby
requires compliance with any bulk sales act or similar law. Each of the other
Transaction Documents to which the Issuer is a party have been duly executed and
delivered by the Issuer.

 

(c)  
Governmental and Other Consents. All approvals, authorizations, consents, or
orders of any court or governmental agency or body required in connection with
the execution and delivery by the Issuer of any of the Transaction Documents to
which the Issuer is a party, the consummation by the Issuer of the transactions
contemplated hereby or thereby, the performance by the Issuer of and the
compliance by the Issuer with the terms hereof or thereof, have been obtained,
except where the failure so to do would not have a Material Adverse Effect on
the Issuer.

 

(d)  
Enforceability of Transaction Documents. Each of the Transaction Documents to
which the Issuer is a party has been duly and validly executed and delivered by
the Issuer and constitutes the legal, valid and binding obligation of the
Issuer, enforceable against the Issuer in accordance with its respective terms,
except as enforceability may be subject to or limited by any Debtor Relief Law
or by general principles of equity (whether considered in a suit at law or in
equity).

 

(e)  
No Litigation. There are no proceedings or investigations pending or, to the
best knowledge of the Issuer, threatened, against the Issuer before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents, (iii) seeking any determination or ruling that would adversely affect
the performance by the Issuer of its obligations under this Indenture or any of
the other Transaction Documents to which the Issuer is a party, (iv) seeking any
determination or ruling that would adversely affect the validity or
enforceability of this Indenture or any of the other Transaction Documents or
(v) seeking any determination or ruling which would be reasonably likely to have
a Material Adverse Effect on the Issuer.

 
 
 
57

--------------------------------------------------------------------------------

 
 

(f)  
Use of Proceeds. All proceeds of the issuance of the Notes shall be used by the
Issuer to acquire Loans from the Depositor under the Term Purchase Agreement, to
pay costs related to the issuance of the Notes, to pay principal and/or interest
on any Notes or to otherwise fund costs and expenses permitted to be paid under
the terms of the Transaction Documents.

 

(g)  
Governmental Regulations. The Issuer is not (1) an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or (2) a “public utility company” or a “holding company,” a
“subsidiary company” or an “affiliate” of any public utility company within the
meaning of Section 2(a)(5), 2(a)(7), 2(a)(8) or 2(a)(11) of the Public Utility
Holding Company Act of 1935, as amended.

 

(h)  
Margin Regulations. The Issuer is not engaged, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each of the quoted terms is
defined or used in any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect from time to time). No part of the proceeds
of any of the Notes has been used for so purchasing or carrying margin stock or
for any purpose which violates, or which would be inconsistent with, the
provisions of any of Regulations T, U or X of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

 

(i)  
Location of Issuer. The Issuer was formed on July 15, 2005 as a limited
liability company under the laws of the State of Delaware and has at all times
since such date remained as a limited liability company under the laws of the
State of Delaware. From July 15, 2005 to the date of this Agreement, the
Issuer’s correct name has been and is Cendant Timeshare 2005-1 Receivables
Funding, LLC.

 

(j)  
Lockbox Accounts. Except in the case of any Lockbox Account pursuant to which
only collections in respect of loans subject to a PAC or Credit Card Account are
deposited, the Issuer has filed or has caused to be filed a standing delivery
order with the United States Postal Service authorizing each Lockbox Bank to
receive mail delivered to the related Post Office Box. The account numbers of
all Lockbox Accounts, together with the names, addresses, ABA numbers and names
of contact persons of all the Lockbox Banks maintaining such Lockbox Accounts
and the related Post Office Boxes, are specified in the exhibits to this
Indenture. From and after the Closing Date, the Trustee shall hold all right and
title to and interest in all of the monies, checks, instruments, depository
transfers or automated clearing house electronic transfers and other items of
payment and their proceeds and all monies and earnings, if any, thereon in the
Lockbox Accounts. The Issuer has no other lockbox accounts for the collection of
Scheduled Payments in respect of Pledged Loans except for the Lockbox Accounts.

 

(k)  
No Other Legal Names. The Issuer has not had any legal name other than the name
set forth herein at any time since its formation.

 

(l)  
Subsidiaries. The Issuer has no Subsidiaries and does not own or hold, directly
or indirectly, any capital stock or equity security of, or any equity interest
in, any Person, other than Permitted Investments.

 
 
 
58

--------------------------------------------------------------------------------

 
 

(m)  
Transaction Documents. The Term Purchase Agreement is the only agreement
pursuant to which the Issuer purchases the Pledged Loans and the related Pledged
Assets. The Issuer has furnished to the Trustee, the Insurer and the Collateral
Agent, true, correct and complete copies of each Transaction Document to which
the Issuer is a party, each of which is in full force and effect. Neither the
Issuer nor any Affiliate thereof is in default of any of its obligations
thereunder in any material respect. The Issuer is the lawful owner of, and has
good title to, each Pledged Loan and all related Pledged Assets, free and clear
of any Liens (other than the Lien of this Indenture and any Permitted
Encumbrances on the related Timeshare Properties), or has a first-priority
perfected security interest therein. All such Pledged Loans and other related
Pledged Assets are purchased without recourse to the Depositor except as
described in the Term Purchase Agreement. The purchase by the Issuer under the
Term Purchase Agreement constitutes either a sale or a first-priority perfected
security interest, enforceable against creditors of the Depositor.

 

(n)  
Business. Since its formation, the Issuer has conducted no business other than
the execution, delivery and performance of the Transaction Documents
contemplated hereby, the purchase of Loans thereunder, the issuance and payment
of the Notes and such other activities as are incidental to the foregoing. The
Issuer has incurred no Debt except that expressly incurred hereunder and under
the other Transaction Documents.

 

(o)  
Ownership of the Issuer. One hundred percent (100%) of the outstanding equity
interest in the Issuer is directly owned (both beneficially and of record) by
the Depositor.

 

(p)  
Taxes. The Issuer has timely filed or caused to be timely filed all federal,
state, and local and foreign tax returns which are required to be filed by it,
and has paid or caused to be paid all taxes due and owing by it, other than any
taxes or assessments, the validity of which are being contested in good faith by
appropriate proceedings timely instituted and diligently pursued and with
respect to which the Issuer has set aside adequate reserves on its books in
accordance with GAAP and which proceedings have not given rise to any Lien.

 

(q)  
Tax Classification. Since its formation, for federal income tax purposes, the
Issuer (i) has been classified as a disregarded entity or partnership and (ii)
has not been classified as an association taxable as a corporation or a publicly
traded partnership.

 

(r)  
Solvency. The Issuer (i) is not “insolvent” (as such term is defined in the
Bankruptcy Code); (ii) is able to pay its debts as they become due; and (iii)
does not have unreasonably small capital for the business in which it is engaged
or for any business or transaction in which it is about to engage.

 

(s)  
ERISA. The Issuer has not established and does not maintain or contribute to any
Benefit Plan that is covered by Title IV of ERISA.

 

(t)  
No Adverse Selection. No selection procedures materially adverse to the
Noteholders, the Trustee or the Collateral Agent have been employed in selecting
the Pledged Loans for inclusion in the Collateral on the Closing Date.

 
 
 
59

--------------------------------------------------------------------------------

 
Section 4.2  Representations and Warranties Regarding the Loan Files. The Issuer
represents and warrants to each of the Trustee, the Collateral Agent, the
Servicer and the Noteholders as to each Pledged Loan that:
 

(a)  
Possession. On or immediately prior to the Closing Date the Custodian will have
possession of each original Pledged Loan and the related Loan File, and will
have acknowledged such receipt and its undertaking to hold such documents for
purposes of perfection of the Collateral Agent’s interests in such original
Pledged Loan and the related Loan File; provided, however, that the fact that
any Loan Document not required to be in its respective Loan File under the terms
of the respective Purchase Agreements is not in the possession of the Custodian
in its respective Loan File does not constitute a breach of this representation;
and provided that, possession of Loan Documents may be in the form of microfiche
or other electronic copies of the Loan Documents to the extent provided in the
Custodial Agreement.

 

(b)  
Marking Records. On or before the Closing Date, each of the Issuer and the
Servicer shall have caused the portions of the computer files relating to the
Pledged Loans Granted to the Collateral Agent on such date to be clearly and
unambiguously marked to indicate that such Loans constitute part of the
Collateral Granted by the Issuer in accordance with the terms of this Indenture.

 
The representations and warranties of the Issuer set forth in this Section 4.2
shall be deemed to be remade without further act by any Person on and as of each
date of substitution with respect to each Loan Granted by the Issuer on and as
of each such date. The representations and warranties set forth in this Section
4.2 shall survive any Grant of the respective Loans by the Issuer.
 
Section 4.3  Rights of Obligors and Release of Loan Files.
 

(a)  
Notwithstanding any other provision contained in this Indenture, including the
Collateral Agent’s, the Trustee’s and the Noteholders’ remedies pursuant hereto
and pursuant to the Collateral Agency Agreement, the rights of any Obligor to
any Timeshare Property subject to a Pledged Loan shall, so long as such Obligor
is not in default thereunder, be superior to those of the Collateral Agent, the
Trustee, the Insurer and the Noteholders, and none of the Collateral Agent, the
Trustee, the Insurer or the Noteholders, so long as such Obligor is not in
default thereunder, shall interfere with such Obligor’s use and enjoyment of the
Timeshare Property subject thereto.

 

(b)  
If pursuant to the terms of this Indenture, the Collateral Agent or the Trustee
shall acquire through foreclosure the Issuer’s interest in any portion of the
Timeshare Property subject to a Pledged Loan, the Collateral Agent and the
Trustee hereby specifically agree to release or cause to be released any
Timeshare Property from any Lien hereunder upon completion of all payments and
the performance of all the terms and conditions required to be made and
performed by such Obligor under such Pledged Loan, and each of the Collateral
Agent and the Trustee hereby consents to any such release by, or at the
direction of, the Collateral Agent.

 

(c)  
At such time as an Obligor has paid in full the purchase price or the requisite
percentage of the purchase price for deeding pursuant to a Pledged Loan and has
otherwise fully

 
 
 
60

--------------------------------------------------------------------------------

 
 

  
discharged all of such Obligor’s obligations and responsibilities required to be
discharged as a condition to deeding, the Servicer shall notify the Trustee and
the Collateral Agent by a certificate substantially in the form attached hereto
as Exhibit B (which certificate shall include a statement to the effect that all
amounts received in connection with such payment have been deposited in the
Collection Account) of a Servicing Officer and shall request delivery to the
Servicer from the Custodian of the related Loan Files. Upon receipt of such
certificate and request or at such earlier time as is required by applicable
law, the Trustee and the Collateral Agent (a) shall be deemed, without the
necessity of taking any action, to have approved release by the Custodian of the
Loan Files to the Servicer (in all cases in accordance with the provisions of
the Custodial Agreement), (b) shall be deemed to approve the release by the
Nominee of the related deed of title, and any documents and records maintained
in connection therewith, to the Obligor as provided in the Title Clearing
Agreement, provided that title to the Timeshare Property has not already been
deeded to the Obligor and/or (c) shall execute such documents and instruments of
transfer and assignment and take such other action as is necessary to release
its interest in the Timeshare Property subject to deeding (in the case of any
Pledged Loan which has been paid in full). The Servicer shall cause each Loan
File or any document therein so released which relates to a Pledged Loan for
which the Obligor’s obligations have not been fully discharged to be returned to
the Custodian for the sole benefit of the Collateral Agent when the Servicer’s
need therefor no longer exists.

 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ISSUER;
ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES
 
Section 5.1  Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Trustee, the Collateral Agent and the Noteholders
on the Closing Date as follows:
 

(a)  
Payment of principal and interest on the Notes and the prompt observance and
performance by the Issuer of all of the terms and provisions of this Indenture
are secured by the Collateral. Upon the issuance of the Notes and at all times
thereafter so long as any Notes are outstanding, this Indenture creates a valid
and continuing security interest (as defined in the applicable UCC) in the
Collateral in favor of the Collateral Agent for the benefit of the Trustee,
acting on behalf of the Noteholders, the Insurer and the Swap Counterparty to
secure amounts payable under the Notes which security interest is perfected and
prior to all other Liens (other than any Permitted Encumbrances) and is
enforceable as such against all creditors of and purchasers from the Issuer; and

 

(b)  
the Pledged Loans and the documents evidencing such Pledged Loans constitute
either “accounts,” “chattel paper,” “instruments” or “general intangibles”
within the meaning of the applicable UCC.

 
Section 5.2  Eligible Loans. The Issuer hereby represents and warrants to the
Trustee and the Collateral Agent that each of the Pledged Loans is an Eligible
Loan. For purposes of this Indenture, the term “Eligible Loan” means a Loan
purchased by the Issuer under the Term Purchase Agreement which has the
following characteristics as of the Cut-Off Date:
 
 
 
61

--------------------------------------------------------------------------------

 
 

(a)  
the related Timeshare Property has been purchased by an Obligor, and with
respect to a Timeshare Property which is a Fixed Week, a UDI or which
constitutes Points (it being understood in the case of a Timeshare Property
which constitutes Points, that references in this clause (a) to a Timeshare
Property shall be deemed to be references to the related Fixed Week or UDI
deposited into FairShare Plus in exchange for such Points) (i) is not an
interest in a Lot, (ii) except in the case of a Green Loan, a certificate of
occupancy has been issued for the Resort related to such Timeshare Property,
(iii) except in the case of a Green Loan, the unit related to the Timeshare
Property is complete and ready for occupancy, is not in need of material
maintenance or repair, except for ordinary, routine maintenance and repairs that
are not substantial in nature or cost and contains no structural defects
materially affecting its value, (iv) the Resort related to the Timeshare
Property is not in need of maintenance or repair, except for ordinary, routine
maintenance and repairs that are not substantial in nature or cost and contains
no structural defects materially affecting its value, (v) there is no legal,
judicial or administrative proceeding pending, or to the Issuer’s knowledge
threatened, for the total condemnation of the Resort related to the Timeshare
Property or partial condemnation of any portion of the property related to the
Timeshare Property that would have a material adverse effect on the value of the
Timeshare Property, (vi) the Resort related to the Timeshare Property is not
located outside of the United States and (vii) is subject to declarations,
covenants and restrictions of record;

 

(b)  
in the case of a Pledged Loan that is an Installment Contract, with respect to
which the Issuer has a valid ownership or security interest in an underlying
Timeshare Property, subject only to Permitted Encumbrances, unless the criteria
in paragraph (c) are satisfied;

 

(c)  
with respect to Loans which are Fairfield Loans (i) if the related Timeshare
Property has been deeded to the Obligor of the related Pledged Loan, then
(A) the Issuer has a valid and enforceable first lien Mortgage on such Timeshare
Property, except as such enforceability may be limited by Debtor Relief Laws and
as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law, (B) such Mortgage and related mortgage note have been assigned
to the Collateral Agent, (C) such Mortgage and the related note have been
transferred to the custody of the Custodian in accordance with the provisions of
Section 6(c)(i) of the applicable Purchase Agreement and (D) if any Mortgage
relating to such Pledged Loan is a deed of trust, a trustee duly qualified under
applicable law to serve as such has been properly designated in accordance with
applicable law and currently so serves or (ii) if the related Timeshare Property
has not been deeded to the Obligor of the related Pledged Loan, then a nominee
has legal title to such Timeshare Property and the Issuer has an equitable
interest in such Timeshare Property underlying the related Pledged Loan;

 

(d)  
that was issued in a transaction that complied, and is in compliance, in all
material respects with all requirements of applicable federal, state and local
law, including applicable laws relating to usury, truth-in-lending, property
sales, consumer credit protection and disclosure, except, with respect only to
California Business and

 
 
 
62

--------------------------------------------------------------------------------

 
 

 
Professions Code Section 11018, where such failure to comply would not have a
Material Adverse Effect on the Sellers or a material adverse effect on the
Pledged Loans;

 

(e)  
that requires the Obligor to pay the unpaid principal balance over an original
term of not greater than 120 months;

 

(f)  
the Scheduled Payments on which are denominated and payable in United States
dollars;

 

(g)  
is not a Defaulted Loan;

 

(h)  
the Scheduled Payments on which are not 30 days or more delinquent as of the
Cut-Off Date;

 

(i)  
does not (i) finance the purchase of credit life insurance and (ii) finance, and
was not originated in connection with, the Trendwest “Explorer” program, unless
such Loan has been converted to a Loan in connection with the WorldMark program;

 

(j)  
with respect to which the related Timeshare Property (i) if the Loan is a
Fairfield Loan (A) consists of a Fixed Week or a UDI and (B) if it consists of a
Fixed Week, it has been converted or is convertible into a UDI or has become
subject to the FairShare Plus Program, which conversion or other modification
does not or would not give rise to the extension of the maturity of any payments
under such Pledged Loan or (ii) if the Loan is a Trendwest Loan, consists of
Vacation Credits or a Fractional Interest;

 

(k)  
that, if it is a Fairfield Loan (i) either (A) was transferred by FRI to CTRG-CF
pursuant to the Operating Agreement, (B) in the case of any Pledged Loan
originated by an Originator (other than any Pledged Loan originated by FRI or a
Kona Loan), was transferred by such Originator to FRI pursuant to the Operating
Agreement or (C) in the case of a Kona Loan was transferred to FRI under the
terms of a July 2002 agreement or (ii) was purchased by CTRG-CF from Fairfield
Receivables Corporation pursuant to an Assignment of Contracts and Mortgages,
dated as of August 29, 2002;

 

(l)  
(i) if it is a Fairfield Loan, it was, except with respect to Kona Loans,
originated by a Fairfield Originator and has been consistently serviced by
CTRG-CF, in each case in the ordinary course of its respective business and in
accordance with Customary Practices and Credit Standards and Collection
Policies, (ii) if it is a Kona Loan, it was originated by Kona and has since
December 1, 2002 been consistently serviced by CTRG-CF, in each case, in the
ordinary course of its respective business and in accordance with Customary
Practices and Credit Standards and Collection Policies or (iii) if it is a
Trendwest Loan, was originated by Trendwest and has been consistently serviced
by CTRG-CF or Trendwest, in each case in the ordinary course of its business and
in accordance with CTRG-CF’s or Trendwest’s Customary Practices and Credit
Standards and Collection Policies;

 

(m)  
has not been specifically reserved against by the Issuer or classified as
uncollectible or charged off;

 
 
 
63

--------------------------------------------------------------------------------

 
 

(n)  
arises from transactions in a jurisdiction in which (i) with respect to
Fairfield Loans, FRI and each Subsidiary of FRI (other than the Depositor, and
other special purpose entities created to issue notes) that conducts business in
such jurisdiction is duly qualified to do business, except where the failure to
so qualify will not adversely affect or impair the legality, validity, binding
effect and enforceability of such Pledged Loan and (ii) with respect to
Trendwest Loans, Trendwest is duly qualified to do business, except where the
failure to so qualify will not adversely affect or impair the legality,
validity, binding effect and enforceability of such Pledged Loan;

 

(o)  
constitutes a legal, valid, binding and enforceable obligation of the related
Obligor, except as such enforceability may be limited by Debtor Relief Laws and
as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law;

 

(p)  
is fully amortizing pursuant to a required schedule of substantially equal
monthly payments of principal and interest;

 

(q)  
with respect to which, (i) the downpayment has been made, (ii) neither statutory
nor regulatively imposed rescission rights exist with respect to the related
Obligor and (iii) no basis for such rights exists on the Cut-Off Date in the
case of any Pledged Loan for which such rights are, at any time following the
Cut-Off Date, granted or imposed;

 

(r)  
had an Equity Percentage of 10% or more at the time of the sale of the related
Timeshare Property to the related Obligor (or, in the case of a Loan relating to
a Timeshare Upgrade originated by Trendwest, an Equity Percentage of 10% or more
of the value of all Vacation Credits owned by the related Obligor);

 

(s)  
with respect to which at least one Scheduled Payment has been made by the
Obligor;

 

(t)  
in the case of a Green Loan, (i) satisfies each of the eligibility criteria set
forth in paragraphs (a) through (s) above other than any such criteria that
cannot be satisfied due solely to (A) the related Green Timeshare Property being
an interest in a unit at a Resort that is not yet complete and ready for
occupancy; (B) the Issuer not having a valid ownership interest in the related
Green Timeshare Property; or (C) the related Green Timeshare Property not having
been deeded to the Obligor or legal title not being held by the Nominee; and
(ii) the Resort related to the Green Timeshare Property has a scheduled
completion date no more than six months following the Cut-Off Date;

 

(u)  
the billing address of the Obligor is located in the United States; provided,
however that the billing addresses of not more than 5% of the Obligors (by Loan
Balance) may be located outside the United States; and

 
(v) is not and is not subsequently deemed to have been a Defective Loan as
defined in the Master Loan Purchase Agreement pursuant to which it was sold by
the applicable Seller to the Depositor.
 
 
 
64

--------------------------------------------------------------------------------

 
 
Section 5.3  Assignment of Representations and Warranties. The Issuer hereby
assigns to the Trustee and the Collateral Agent all of its rights relating to
the Pledged Loans and related Pledged Assets under the Term Purchase Agreement
including the rights assigned to the Issuer by the Depositor of the Depositor’s
rights to payment due from the related Seller for repurchases of Defective Loans
(as such term is defined in such Purchase Agreement) resulting from the breach
of representations and warranties under such Purchase Agreement and the
Depositor’s rights under the First Guaranty Agreement.
 
Section 5.4  Release of Defective Loans.
 

(a)  
Deposit of Release Price or Substitution of Qualified Substitute Loan. Subject
to subsection (b) of this section, upon discovery by the Issuer or upon written
notice from the Depositor or the Trustee that any Pledged Loan is a Defective
Loan, the Issuer shall, within 90 days after the earlier of its discovery or
receipt of notice thereof (i) if such Defective Loan constitutes a Defective
Loan as defined in the Purchase Agreement pursuant to which the Depositor
acquired such Defective Loan, direct the applicable Seller to perform its
obligation under such Purchase Agreement to either (A) deposit the Release Price
with the Trustee or (B) deliver to the Trustee one or more Qualified Substitute
Loans in substitution for such Defective Loan and pay to the Trustee the
Substitution Adjustment Amount, or (ii) if such Defective Loan does not
constitute a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, deposit the Release Price with
the Trustee. If such Defective Loan constitutes a Defective Loan as defined in
the Purchase Agreement pursuant to which the Depositor acquired such Defective
Loan, then, notwithstanding any other provision of this Indenture, the Issuer
shall have no obligation or liability with respect to such Defective Loan should
the applicable Seller fail to perform its obligations under the Purchase
Agreement with respect to such Defective Loan.

 

(b)  
Substitution. If under a Purchase Agreement, a Seller delivers a Qualified
Substitute Loan for release of a Defective Loan, the Issuer shall execute a
Supplemental Grant in substantially the form of Exhibit G hereto and deliver
such Supplemental Grant to the Trustee and the Collateral Agent. Payments due
with respect to Qualified Substitute Loans on or prior to the Calculation Date
next preceding the date of substitution shall not be property of the Issuer,
but, to the extent received by the Servicer, will be retained by the Servicer
and remitted by the Servicer to the Seller on the next succeeding Payment Date.
Payments due and other amounts received with respect to the Qualified Substitute
Loans after the Calculation Date next preceding the date of substitution shall
be property of the Issuer. Scheduled Payments due on a Defective Loan on or
prior to the Calculation Date next preceding the date of substitution shall be
property of the Issuer, and after such Calculation Date next preceding the date
of substitution the Seller shall be entitled to retain all Scheduled Payments
due thereafter and other amounts received in respect of such Defective Loan. The
Issuer shall cause the Servicer to deliver a schedule of any Defective Loans so
removed and Qualified Substitute Loans so substituted to the Trustee and such
schedule shall be an amendment to the Loan Schedule. Upon such substitution, the
Qualified Substitute Loan or Qualified Substitute Loans shall be subject to the
terms of this Indenture in all respects, the Issuer shall be deemed to have made
the representations, and warranties with respect to each Qualified Substitute
Loan set forth in Section 5.1 and 5.2 of this Indenture, in each case

 
 
 
65

--------------------------------------------------------------------------------

 
 

 
as of the date of substitution, and the Issuer shall be deemed to have made a
representation and warranty that each Loan so substituted is a Qualified
Substitute Loan as of the date of substitution. The provisions of Section 5.4(a)
shall apply to any Qualified Substitute Loan as to which the Issuer has breached
the Issuer’s representations and warranties in Section 5.1 and 5.2 to the same
extent as for any other Pledged Loan. In connection with the substitution of one
or more Qualified Substitute Loans for one or more Defective Loans, the Servicer
shall determine the Substitution Adjustment Amount. If such Defective Loan
constitutes a Defective Loan as defined in the Purchase Agreement pursuant to
which the Depositor acquired such Defective Loan, the Issuer shall direct the
applicable Seller to perform its obligation under such Purchase Agreement to pay
to the Trustee the Substitution Adjustment Amount in immediately available
funds. Such Substitution Adjustment Amount shall be paid to the Trustee and
treated as if it were a portion of the Release Price for the Defective Loan and
included in Available Funds as such. If such Defective Loan constitutes a
Defective Loan as defined in the Purchase Agreement pursuant to which the
Depositor acquired such Defective Loan, then, notwithstanding any other
provision of this Indenture, the Issuer shall have no obligation or liability to
pay the Substitution Adjustment Amount with respect to such Defective Loan
should the applicable Seller fail to perform its obligation under the Purchase
Agreement to pay such Substitution Adjustment Amount to the Trustee.

 

(c)  
Release of Defective Loan. If a Seller repurchases a Pledged Loan as a Defective
Loan or provides a Qualified Substitute Loan and the related Substitution
Adjustment Amount, if any, for a Defective Loan, then the Issuer shall
automatically and without further action sell, transfer, assign, set over and
otherwise convey to such Seller, without recourse, representation or warranty,
all of the Issuer’s right, title and interest in and to the related Defective
Loan, the related Timeshare Property, the Loan File relating thereto and any
other related Pledged Assets, all monies due or to become due with respect
thereto and all Collections with respect thereto (including payments received
from Obligors after the Calculation Date next preceding the date of transfer,
subject to the payment of any Substitution Adjustment Amount). The Issuer shall
execute such documents, releases and instruments of transfer or assignment and
take such other actions as shall reasonably be requested by the applicable
Seller to effect the conveyance of such Defective Loan, the related Timeshare
Property, the related Loan File and any other related Pledged Assets pursuant to
this Section 5.4(c).

 
Promptly after the repurchase of Defective Loans in respect of which the Release
Price has been paid or a Qualified Substitute Loan has been provided, on such
date, the Issuer shall direct the Servicer to delete such Defective Loans from
the Loan Schedule.
 
The obligations of the Issuer set forth in Section 5.4(a) shall constitute the
sole remedy against the Issuer with respect to any breach of the representations
and warranties set forth in Section 5.2 available hereunder to the Trustee, the
Collateral Agent or the Insurer.
 
ARTICLE VI  
ADDITIONAL COVENANTS OF ISSUER
 
Section 6.1  Affirmative Covenants. The Issuer shall:
 

(a)  
Compliance with Laws, Etc. Comply in all material respects with all applicable
laws, rules, regulations and orders with respect to it, its business and
properties, and all Pledged

 
 
 
66

--------------------------------------------------------------------------------

 
 

 
Loans and Transaction Documents to which it is a party (including without
limitation the laws, rules and regulations of each state governing the sale of
timeshare contracts).

 

(b)  
Preservation of Existence. Preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing as a foreign entity, and maintain all
necessary licenses and approvals, in each jurisdiction in which it does
business, except where the failure to preserve and maintain such existence,
rights, franchises, privileges, qualifications, licenses and approvals would not
have a Material Adverse Effect.

 

(c)  
Adequate Capitalization. Ensure that at all times it is adequately capitalized
to engage in the transactions contemplated by this Indenture.

 

(d)  
Keeping of Records and Books of Account. Cause the Servicer to maintain and
implement administrative and operating procedures (including without limitation
an ability to recreate records evidencing the Pledged Loans in the event of the
destruction or loss of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pledged Loans (including without limitation
records adequate to permit the daily identification of all Collections with
respect to, and adjustments of amounts payable under, each Pledged Loan).

 

(e)  
Performance and Compliance with Receivables and Loans. At its expense, timely
and fully perform and comply in all material respects with all material
provisions, covenants and other promises required to be observed by it under the
Pledged Loans and other Pledged Assets.

 

(f)  
Credit Standards and Collection Policies. Comply in all material respects with
the Credit Standards and Collection Policies and Customary Practices in regard
to each Pledged Loan and the related Pledged Assets.

 

(g)  
Collections. (1) Instruct or cause all Obligors to be instructed to either:

 
(A) send all Collections directly to a Post Office Box for credit to a Lockbox
Account or directly to a Lockbox Account, or
 
(B) in the alternative, make Scheduled Payments by way of pre-authorized debits
from a deposit account of such Obligor pursuant to a PAC or from a credit card
of such Obligor pursuant to a Credit Card Account from which Scheduled Payments
shall be electronically transferred directly to a Lockbox Account immediately
upon each such debit (provided that, for the avoidance of doubt, each Obligor
may at any time cease to pay its Scheduled Payments directly to a Post Office
Box or a Lockbox Account or pursuant to a PAC or Credit Card Account, so long as
the Servicer promptly instructs such Obligor to commence one of the two
alternative methods of funds transfer provided for in either of sub-clauses (A)
or (B) of this clause (1)).
 
(2) In the case of funds transfers pursuant to a PAC or Credit Card Account,
take, or cause each of the Servicer, a Lockbox Bank and/or the Trustee to take,
all
 
 
67

--------------------------------------------------------------------------------

 
 
necessary and appropriate action to ensure that each such pre-authorized debit
is credited directly to a Lockbox Account.
 
(3) If the Issuer shall receive any Collections or other proceeds of the
Collateral, hold such Collections in trust for the benefit of the Trustee, the
Noteholders, the Insurer and the Swap Counterparty and deposit such Collections
into a Lockbox Account or the Collection Account within two Business Days
following the Issuer’s receipt thereof.
 

(h)  
Compliance with ERISA. Comply in all material respects with the provisions of
ERISA, the Code, and all other applicable laws and the regulations and
interpretations thereunder.

 

(i)  
Perfected Security Interest. Take such action with respect to each Pledged Loan
as is necessary to ensure that the Collateral Agent maintains on behalf of the
Trustee, a first priority perfected security interest in such Pledged Loan and
the Pledged Assets relating thereto and all other Collateral, in each case free
and clear of any Liens (other than the Lien created by this Indenture and in the
case of any Timeshare Properties, any Permitted Encumbrance).

 

(j)  
No Release. Not take any action and shall use its best efforts not to permit any
action to be taken by others that would release any Person from any of such
Person’s material covenants or material obligations under any document,
instrument or agreement included in the Collateral, or which would result in the
amendment, hypothecation, subordination, termination or discharge of, or impair
the validity or effectiveness of, any such document, instrument or agreement
except as expressly provided in this Indenture or such other instrument or
document.

 

(k)  
Insurance and Condemnation.

 
(i) The Issuer shall do or cause to be done all things that it may accomplish
with a reasonable amount of cost or effort to cause each of the POAs for each
Resort to (A) maintain one or more policies of “all-risk” property and general
liability insurance with financially sound and reputable insurers, providing
coverage in scope and amount which (x) satisfies the requirements of the
declarations (or any similar charter document) governing the POA for the
maintenance of such insurance policies and (y) is at least consistent with the
scope and amount of such insurance coverage obtained by prudent POAs and/or
management of other similar developments in the same jurisdiction; and (B) apply
the proceeds of any such insurance policies in the manner specified in the
relevant declarations (or any similar charter document) governing the POA and/or
any similar charter documents of such POA. For the avoidance of doubt, the
parties hereto acknowledge that the ultimate discretion and control relating to
the maintenance of any such insurance policies is vested in the POAs in
accordance with the respective declaration (or any similar charter document)
relating to each Timeshare Property Regime.
 
(ii) The Issuer shall remit to the Collection Account the portion of any
proceeds received by the Issuer pursuant to a condemnation of property in any
Resort to the extent that such proceeds relate to any of the Timeshare
Properties.
 

(l)  
Custodian.

 
 
 
68

--------------------------------------------------------------------------------

 
 
(i) On or before the Closing Date, the Issuer shall deliver or cause to be
delivered directly to the Custodian for the benefit of the Collateral Agent
pursuant to the Custodial Agreement the Loan File for each Pledged Loan. Such
Loan File may be provided in microfiche or other electronic form to the extent
permitted under the Custodial Agreement. The Issuer shall cause the Custodian to
hold, maintain and keep custody of the Loan Files for the benefit of the
Collateral Agent in a secure fire retardant location at an office of the
Custodian, which location shall be reasonably acceptable to the Collateral Agent
and the Trustee.
 
(ii) The Issuer shall cause the Custodian at all times to maintain control of
the Loan Files for the benefit of the Collateral Agent on behalf of the Trustee
in each case pursuant to the Custodial Agreement. Each of the Issuer and the
Servicer may access the Loan Files at the Custodian’s storage facility only for
the purposes and upon the terms and conditions set forth herein and in the
Custodial Agreement. Each of the Issuer and the Servicer may only remove
documents from the Loan File for collection services and other routine servicing
requirements from such facility in accordance with the terms of the Custodial
Agreement, all as set forth and pursuant to the “Bailment Agreement” (as defined
in and attached as an exhibit to the Custodial Agreement).
 
(iii) The Issuer shall at all times comply in all material respects with the
terms of its obligations under the Custodial Agreement and shall not enter into
any modification, amendment or supplement of or to, and shall not terminate, the
Custodial Agreement, without the Collateral Agent’s and Trustee’s prior written
consent.
 

(m)  
Separate Identity. Take all actions required to maintain the Issuer’s status as
a separate legal entity. Without limiting the foregoing, the Issuer shall:

 
(i) Maintain in full effect its existence, rights and franchises as a limited
liability company under the laws of the state of its formation and will obtain
and preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Indenture and the other Transaction Documents to which
the Issuer is a party and each other instrument or agreement necessary or
appropriate to proper administration hereof and permit and effectuate the
transactions contemplated hereby.
 
(ii) Except as provided herein, maintain its own deposit, securities and other
account or accounts with financial institutions, separate from those of any
Affiliate of the Issuer. The funds of the Issuer will not be diverted to any
other Person or for other than the use of the Issuer, and, except as may be
expressly permitted by this Indenture or any other Transaction Document to which
the Issuer is a party, the funds of the Issuer shall not be commingled with
those of any other Person.
 
(iii) Ensure that, to the extent that it shares the same officers or other
employees as any of its members, managers or other Affiliates, the salaries of
and the expenses related to providing benefits to such officers and other
employees shall be fairly allocated among such entities, and each such entity
shall bear its fair share of the salary and benefit costs associated with all
such common officers and employees.
 
 
 
69

--------------------------------------------------------------------------------

 
 
(iv) Ensure that, to the extent that it jointly contracts with any of its
stockholders, members or managers or other Affiliates to do business with
vendors or service providers or to share overhead expenses, the costs incurred
in so doing shall be allocated fairly among such entities, and each such entity
shall bear its fair share of such costs. To the extent that the Issuer contracts
or does business with vendors or service providers where the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.
 
(v) Ensure that all material transactions between the Issuer and any of its
Affiliates shall be only on an arm’s-length basis and shall not be on terms more
favorable to either party than the terms that would be found in a similar
transaction involving unrelated third parties. All such transactions shall
receive the approval of the Issuer’s board of directors including at least one
Independent Director (defined below).
 
(vi) Maintain a principal executive and administrative office through which its
business is conducted and a telephone number separate from those of its members,
managers and other Affiliates. To the extent that the Issuer and any of its
members, managers or other Affiliates have offices in contiguous space, there
shall be fair and appropriate allocation of overhead costs (including rent)
among them, and each such entity shall bear its fair share of such expenses.
 
(vii) Conduct its affairs strictly in accordance with its certificate of
formation and limited liability company agreement and observe all necessary,
appropriate and customary formalities, including, but not limited to, holding
all regular and special meetings of the board of directors appropriate to
authorize all actions of the Issuer, keeping separate and accurate minutes of
such meetings, passing all resolutions or consents necessary to authorize
actions taken or to be taken, and maintaining accurate and separate books,
records and accounts, including, but not limited to, intercompany transaction
accounts. Regular meetings of the board of directors shall be held at least
annually.
 
(viii) Ensure that its board of directors shall at all times include at least
one Independent Director (for purposes hereof, “Independent Director” shall mean
any member of the board of directors of the Issuer that is not and has not at
any time been (x) an officer, agent, advisor, consultant, attorney, accountant,
employee or shareholder of any Affiliate of the Issuer which is not a special
purpose entity, (y) a director of any Affiliate of the Issuer other than an
independent director of any Affiliate which is a special purpose entity or (z) a
member of the immediate family of any of the foregoing).
 
(ix) Ensure that decisions with respect to its business and daily operations
shall be independently made by the Issuer (although the officer making any
particular decision may also be an officer or director of an Affiliate of the
Issuer) and shall not be dictated by an Affiliate of the Issuer.
 
 
 
70

--------------------------------------------------------------------------------

 
 
(x) Act solely in its own company name and through its own authorized members,
managers, officers and agents, and no Affiliate of the Issuer shall be appointed
to act as agent of the Issuer. The Issuer shall at all times use its own
stationery and business forms and describe itself as a separate legal entity.
 
(xi) Except as contemplated by the Transaction Documents, ensure that no
Affiliate of the Issuer shall loan money to the Issuer, and no Affiliate of the
Issuer will otherwise guaranty debts of the Issuer.
 
(xii) Other than organizational expenses and as contemplated by the Transaction
Documents, pay all expenses, indebtedness and other obligations incurred by it
using its own funds.
 
(xiii) Except as provided herein and in any other Transaction Document, not
enter into any guaranty, or otherwise become liable, with respect to or hold its
assets or creditworthiness out as being available for the payment of any
obligation of any Affiliate of the Issuer nor shall the Issuer make any loans to
any Person.
 
(xiv) Ensure that any financial reports required of the Issuer shall comply with
GAAP and shall be issued separately from, but may be consolidated with, any
reports prepared for any of its Affiliates so long as such consolidated reports
contain footnotes describing the effect of the transactions between the Issuer
and such Affiliate and also state that the assets of the Issuer are not
available to pay creditors of the Affiliate.
 
(xv) Ensure that at all times it is adequately capitalized to engage in the
transactions contemplated in its certificate of formation and its limited
liability company agreement.
 
(xvi) Take all actions on its part as are necessary to comply with each
assumption contained in the true sale and substantive consolidation opinions
given as of the date hereof.
 

(n)  
Computer Files. Mark or cause to be marked each Pledged Loan in its computer
files as described in Section 4.2(b).

 

(o)  
Taxes. File or cause to be filed, and cause each of its Affiliates with whom it
shares consolidated tax liability to file, all federal, state, and foreign local
tax returns which are required to be filed by it, except where the failure to
file such returns could not reasonably be expected to have a Material Adverse
Effect. The Issuer shall pay or cause to be paid all taxes due and owing by it,
other than any taxes or assessments, the validity of which are being contested
in good faith by appropriate proceedings and with respect to which the Issuer or
the applicable Affiliate shall have set aside adequate reserves on its books in
accordance with GAAP, and which proceedings could not reasonably be expected to
have a Material Adverse Effect.

 

(p)  
Tax Classification. For as long as the Notes are outstanding, the Issuer shall
not take any action, or fail to take any action, that would cause the Issuer to
not remain classified, for

 
 
 
71

--------------------------------------------------------------------------------

 
 

  
federal income tax purposes, as a disregarded entity or a partnership that is
not classified as a publicly traded partnership.

 

(q)  
Transaction Documents. Comply in all material respects with the terms of, employ
the procedures outlined in and enforce the obligations of the Depositor under
the Term Purchase Agreement and of the parties to each of the other Transaction
Documents to which the Issuer is a party, and take all such action as may
reasonably be required to maintain all such Transaction Documents to which the
Issuer is a party in full force and effect.

 

(r)  
Loan Schedule. At least once each calendar month, electronically provide to the
Trustee an amendment to the Loan Schedule, or cause the Servicer to
electronically provide an amendment to the Loan Schedule, listing the Pledged
Loans released from the Collateral and adding to the Loan Schedule any Qualified
Substitute Loans and amending the Loan Schedule to reflect terms or
discrepancies in such schedule that become known to the Issuer since the filing
of the original Loan Schedule or since the most recent amendment thereto.

 

(s)  
Segregation of Collections. (a) Prevent the deposit into any Account of any
funds other than Collections or other funds to be deposited into such Accounts
under this Indenture or the other Transaction Documents (provided that, this
covenant shall not be breached to the extent that funds are inadvertently
deposited into any of such Accounts and are promptly segregated and removed from
the Account); and

 
(b) With respect to each Lockbox Account either (i) prevent the deposit into
such account of any funds other than Collections in respect of Pledged Loans or
(ii) enter into an intercreditor agreement with other entities which have an
interest in the amounts in the Lockbox Account to allocate the Collections with
respect to the Pledged Loans to the Issuer and transfer such amounts to the
Trustee for deposit into the appropriate Collection Account; (provided that, the
covenant in clause (i) of this paragraph (b) shall not be breached to the extent
that funds not constituting Collections in respect of the Pledged Loans are
inadvertently deposited into such Lockbox Account and are promptly segregated
and remitted to the owner thereof).
 

(t)  
Filings; Further Assurances. (i) On or prior to the Closing Date, the Issuer
shall have caused at its sole expense the Financing Statements, assignments and
amendments thereof necessary to perfect the security interest in the Collateral
to be filed or recorded in the appropriate offices.

 

(ii)  
The Issuer shall, at its sole expense, from time to time authorize, prepare,
execute and deliver, or authorize and cause to be prepared, executed and
delivered, all such Financing Statements, continuation statements, amendments,
instruments of further assurance and other instruments, in such forms, and shall
take such other actions, as shall be required by the Servicer, the Insurer or
the Trustee or as the Servicer, the Insurer or the Trustee otherwise deems
reasonably necessary or advisable to perfect the Lien created in the Collateral.
The Servicer agrees, at its sole expense, to cooperate with the Issuer in taking
any such action (whether at the request of the Issuer or the Trustee). Without
limiting the foregoing, the Issuer shall from time to time, at its sole expense,
authorize, execute, file, deliver and record all such supplements and amendments
hereto and all

 
 
 
72

--------------------------------------------------------------------------------

 
 

  
such Financing Statements, amendments thereto, continuation statements,
instruments of further assurance, or other statements, specific assignments or
other instruments or documents and take any other action that is reasonably
necessary to, or that any of the Servicer, the Issuer or the Trustee deems
reasonably necessary or advisable to: (i) Grant more effectively all or any
portion of the Collateral; (ii) maintain or preserve the Lien Granted hereunder
(and the priority thereof) or carry out more effectively the purposes hereof;
(iii) perfect, maintain the perfection of, publish notice of, or protect the
validity of any Grant made pursuant to this Indenture; (iv) enforce any of the
Pledged Loans or any of the other Pledged Assets (including without limitation
by cooperating with the Trustee, at the expense of the Issuer, in filing and
recording such Financing Statements against such Obligors as the Servicer or the
Trustee shall deem necessary or advisable from time to time); (v) preserve and
defend title to any Pledged Loans or all or any other part of the Pledged
Assets, and the rights of the Trustee in such Pledged Loans or other related
Pledged Assets, against the claims of all Persons and parties; or (vi) pay any
and all taxes levied or assessed upon all or any part of any Collateral.

 

(iii)  
The Issuer shall, on or prior to the date of Grant of any Pledged Loans
hereunder, deliver or cause to be delivered all original copies of the Pledged
Loan (other than in the case of any Pledged Loans not required under the terms
of the relevant Purchase Agreement to be in the relevant Loan File), together
with the related Loan File, to the Custodian, in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Trustee. Such “original
copies” may be provided in microfiche or other electronic form to the extent
permitted under the Custodial Agreement. In the event that the Issuer receives
any other instrument or any writing which, in either event, evidences a Pledged
Loan or other Pledged Assets, the Issuer shall deliver such instrument or
writing to the Custodian to be held as collateral in which the Collateral Agent
has a security interest for the benefit of the Trustee within two Business Days
after the Issuer’s receipt thereof, in suitable form for transfer by delivery,
or accompanied by duly executed instruments of transfer or assignment in blank,
all in form and substance satisfactory to the Trustee.

 

(iv)  
The Issuer hereby authorizes the Trustee, and gives the Collateral Agent its
irrevocable power of attorney (which authorization is coupled with an interest
and is irrevocable), in the name of the Issuer or otherwise, to execute,
deliver, file and record any Financing Statement, continuation statement,
amendment, specific assignment or other writing or paper and to take any other
action that the Trustee at the direction of the Control Party, may deem
necessary or appropriate to further perfect the Lien created hereby. Any
expenses incurred by the Trustee or the Collateral Agent pursuant to the
exercise of its rights under this Section 6.1 shall be for the sole account and
responsibility of the Issuer and payable under Section 3.1 to the Trustee.

 

(u)  
Management of Resorts. The Issuer hereby covenants and agrees that it will with
respect to each Resort cause the Originator with respect to that Resort (to the
extent that such Originator is otherwise responsible for maintaining such
Resort) to do or cause to be done all things which it may accomplish with a
reasonable amount of cost or effort, in order to maintain each such Resort
(including without limitation all grounds, waters and improvements thereon) in

 
 
 
73

--------------------------------------------------------------------------------

 
 

 
at least as good condition, repair and working order as would be customary for
prudent managers of similar timeshare properties.

 
Section 6.2  Negative Covenants of the Issuer. So long as any of the Notes are
outstanding, the Issuer shall not:
 

(a)  
Sales, Liens, Etc., Against Receivables and Related Security. Except for the
releases contemplated under Sections 5.4, 14.4, 14.5, 14.6 and 14.7 of this
Indenture, sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist, any Lien (other than the Lien created by this
Indenture or, with respect to Timeshare Properties relating to Pledged Loans,
any Permitted Encumbrances thereon) upon or with respect to, any Pledged Loan or
any other Pledged Assets, or any interests in either thereof, or upon or with
respect to any Collateral hereunder. The Issuer shall immediately notify the
Trustee, the Insurer and the Collateral Agent of the existence of any Lien on
any Pledged Loan or any other Pledged Assets, and the Issuer shall defend the
right, title and interest of each of the Issuer, the Insurer and the Collateral
Agent, Trustee and Noteholders in, to and under the Pledged Loans and all other
Pledged Assets, against all claims of third parties.

 

(b)  
Extension or Amendment of Loan Terms. Extend (other than as a result of a
Timeshare Upgrade or in accordance with Customary Practices), amend, waive or
otherwise modify the terms of any Pledged Loan or permit the rescission or
cancellation of any Pledged Loan, whether for any reason relating to a negative
change in the related Obligor’s creditworthiness or inability to make any
payment under the Pledged Loan or otherwise.

 

(c)  
Change in Business or Credit Standard and Collection Policies. (i) Make any
change in the character of its business or (ii) make any change in the Credit
Standards and Collection Policies or (iii) deviate from the exercise of
Customary Practices, which change or deviation would, in any such case,
materially impair the value or collectibility of any Pledged Loan.

 

(d)  
Change in Payment Instructions to Obligors. Add or terminate any bank as a
Lockbox Bank from those listed in Schedule 2 hereto or make any change in the
instructions to Obligors regarding payments to be made to any Lockbox Account at
a Lockbox Bank, unless the Trustee shall have received (i) 30 days’ prior notice
of such addition, termination or change; (ii) written confirmation from the
Issuer that after the effectiveness of any such termination, there shall be at
least one (1) Lockbox Account in existence; and (iii) prior to the effective
date of such addition, termination or change, (x) executed copies of Lockbox
Agreements executed by each new Lockbox Bank, the Issuer, the Trustee and the
Servicer and (y) copies of all agreements and documents signed by either the
Issuer or the respective Lockbox Bank with respect to any new Lockbox Account.

 

(e)  
Stock, Merger, Consolidation, Etc. Consolidate with or merge into or with any
other Person, or purchase or otherwise acquire all or substantially all of the
assets or capital stock, or other ownership interest of, any Person or sell,
transfer, lease or otherwise dispose of all or substantially all of its assets
to any Person, except as expressly permitted under the terms of this Indenture.

 
 
 
74

--------------------------------------------------------------------------------

 
 

(f)  
No Change in Control. At any time fail to be (i) a wholly owned member of the
group of which Cendant is the common parent and (ii) an entity wholly owned
directly or indirectly by CTRG-CF.

 

(g)  
ERISA Matters. Establish or maintain or contribute to any Benefit Plan that is
covered by Title IV of ERISA.

 

(h)  
Terminate or Reject Loans. Without limiting anything in subsection 6.2(b),
terminate or reject any Pledged Loan prior to the end of the term of such Loan,
whether such rejection or early termination is made pursuant to an equitable
cause, statute, regulation, judicial proceeding or other applicable law, unless
prior to such termination or rejection, such Pledged Loan and any related
Pledged Assets have been released from the Lien created by this Indenture.

 

(i)  
Debt. Create, incur, assume or suffer to exist any Debt except as contemplated
by the Transaction Documents.

 

(j)  
Guarantees. Guarantee, endorse or otherwise be or become contingently liable
(including by agreement to maintain balance sheet tests) in connection with the
obligations of any other Person, except endorsements of negotiable instruments
for collection in the ordinary course of business and reimbursement or
indemnification obligations as provided for under this Indenture or as
contemplated by the Transaction Documents.

 

(k)  
Limitation on Transactions with Affiliates. Enter into, or be a party to any
transaction with any Affiliate, except for:

 

(i)  
the transactions contemplated hereby and by the other Transaction Documents; and

 

(ii)  
to the extent not otherwise prohibited under this Indenture, other transactions
upon fair and reasonable terms materially no less favorable to the Issuer than
would be obtained in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

(l)  
Lines of Business. Conduct any business other than that described in the LLC
Agreement, or enter into any transaction with any Person which is not
contemplated by or incidental to the performance of its obligations under the
Transaction Documents to which it is a party.

 

(m)  
Limitation on Investments. Make or suffer to exist any loans or advances to, or
extend any credit to, or make any investments (by way of transfer of property,
contributions to capital, purchase of stock or securities or evidences of
indebtedness, acquisition of the business or assets or otherwise) in, any
Affiliate or any other Person except for (i) Permitted Investments and (ii) the
purchase of Loans pursuant to the terms of the Term Purchase Agreement.

 

(n)  
Insolvency Proceedings. Seek dissolution or liquidation in whole or in part of
the Issuer.

 
 
 
75

--------------------------------------------------------------------------------

 
 

(o)  
Distributions to Member. Make any distribution to its Member except as provided
in the LLC Agreement.

 

(p)  
Place of Business; Change of Name. Change (x) its type or jurisdiction of
organization from that listed in Section 4.1(a) or (y) its name, unless in any
such event the Issuer shall have given the Trustee, the Collateral Agent and the
Insurer and the Swap Counterparty at least ten (10) days prior written notice
thereof and shall take all action necessary or reasonably requested by the
Trustee, the Insurer or the Collateral Agent to amend its existing Financing
Statements and file additional Financing Statements in all applicable
jurisdictions necessary or advisable to maintain the perfection of the Lien of
the Collateral Agent under this Indenture.

 
ARTICLE VII
SERVICING OF PLEDGED LOANS
 
Section 7.1  Responsibility for Loan Administration. The Servicer shall manage,
administer, service and make collections on the Pledged Loans on behalf of the
Trustee and Issuer. Without limiting the generality of the foregoing, but
subject to all other provisions hereof, the Trustee and the Issuer grant to the
Servicer a limited power of attorney to execute and the Servicer is hereby
authorized and empowered to so execute and deliver, on behalf of itself, the
Issuer and the Trustee or any of them, any and all instruments of satisfaction
or cancellation or of partial or full release or discharge and all other
comparable instruments with respect to the Pledged Loans, any related Mortgages
and the related Timeshare Properties, but only to the extent deemed necessary by
the Servicer.
 
Each of the Trustee, the Issuer and the Collateral Agent, at the request of a
Servicing Officer, shall furnish the Servicer with any documents in its
possession reasonably requested or take any action reasonably requested,
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder (subject, in the case of requests for documents
contained in any Loan Files, to the requirements of Section 6.1(l)).
 
CTRG-CF is hereby appointed as the Servicer until such time as any Service
Transfer shall be effected under Article XII.
 
Section 7.2  Standard of Care. In managing, administering, servicing and making
collections on the Pledged Loans pursuant to this Indenture, the Servicer will
exercise that degree of skill and care consistent with Customary Practices and
the Credit Standards and Collection Policies.
 
Section 7.3  Records. The Servicer shall, during the period it is Servicer
hereunder, maintain such books of account, computer data files and other records
as will enable the Trustee to determine the status of each Pledged Loan and will
enable such Loan to be serviced in accordance with the terms of this Indenture
by a Successor Servicer following a Service Transfer.
 
Section 7.4  Loan Schedule. The Servicer shall at all times maintain the Loan
Schedule and electronically provide to the Trustee, the Issuer, the Insurer, the
Collateral Agent and the Custodian a current, complete copy of the Loan
Schedule. The Loan Schedule may be in
 
 
 
76

--------------------------------------------------------------------------------

 
 
one or multiple documents including the original listing and monthly amendments
listing changes.
 
Section 7.5  Enforcement.
 

(a)  
The Servicer will, consistent with Section 7.2, act with respect to the Pledged
Loans in such manner as will maximize the receipt of Collections in respect of
such Pledged Loans (including, to the extent necessary, instituting foreclosure
proceedings against the Timeshare Property, if any, underlying a Pledged Loan or
disposing of the underlying Timeshare Property, if any). The Servicer will
diligently monitor the integration of the collection functions of CTRG-CF and
Trendwest and to the extent the Servicer detects any deterioration in
collections or any increase in delinquencies or defaults or other factors which
indicate or might indicate any deterioration in collections, the Servicer will
use its best efforts to determine the source of the problem and will use its
best efforts to remedy such problem.

 

(b)  
The Servicer may sue to enforce or collect upon Pledged Loans, in its own name,
if possible, or as agent for the Issuer. If the Servicer elects to commence a
legal proceeding to enforce a Pledged Loan, the act of commencement shall be
deemed to be an automatic assignment of the Pledged Loan to the Servicer for
purposes of collection only. If, however, in any enforcement suit or legal
proceeding it is held that the Servicer may not enforce a Pledged Loan on the
grounds that it is not a real party in interest or a holder entitled to enforce
the Pledged Loan, the Trustee on behalf of the Issuer shall, at the Servicer’s
expense, take such steps as the Servicer and the Trustee may mutually agree are
necessary (such agreement not to be unreasonably withheld) to enforce the
Pledged Loan, including bringing suit in its name or the name of the Issuer. The
Servicer shall provide to the Trustee reasonable security or indemnity against
the costs, expenses and liabilities which may be incurred thereby.

 

(c)  
The Servicer, upon notice to the Trustee, may grant to the Obligor on any
Pledged Loan any rebate, refund or adjustment out of the appropriate Collection
Account that the Servicer in good faith believes is required as a matter of law;
provided that, on any Business Day on which such rebate, refund or adjustment is
to be paid hereunder, such rebate, refund or adjustment shall only be paid to
the extent of funds otherwise available for distribution from the Collection
Account.

 

(d)  
The Servicer will not extend, amend, waive or otherwise modify the terms of any
Pledged Loan (other than in accordance with Customary Practices) or permit the
rescission or cancellation of any Pledged Loan, whether for any reason relating
to a negative change in the related Obligor’s creditworthiness or inability to
make any payment under the Pledged Loan or otherwise.

 

(e)  
The Servicer shall have discretion to sell the collateral which secures any
Defaulted Loans free and clear of the Lien of this Indenture, in exchange for
cash, in accordance with Customary Practices and Credit Standards and Collection
Policies. All proceeds of any such sale of such collateral shall be deposited by
the Servicer into the Collection Account.

 
 
 
77

--------------------------------------------------------------------------------

 
 

(f)  
The Servicer shall not sell any Defaulted Loan or any collateral securing a
Defaulted Loan to any Seller or Originator except for an amount at least equal
to the fair market value thereof.

 

(g)  
Notwithstanding any other provision of this Indenture, the Servicer shall have
no obligation to, and shall not, foreclose on the collateral securing any
Pledged Loan unless the proceeds from such foreclosure will be sufficient to
cover the expenses of such foreclosure. Notwithstanding any other provision of
this Indenture, proceeds from the foreclosure by the Servicer on the collateral
securing any Pledged Loans shall first be applied by the Servicer to reimburse
itself for the expenses of such foreclosure, and any remaining proceeds shall be
deposited into the Collection Account.

 
Section 7.6  Trustee and Collateral Agent to Cooperate. Upon request of a
Servicing Officer, the Trustee and the Collateral Agent shall perform such other
acts as are reasonably requested by the Servicer (including without limitation
the execution of documents) and otherwise cooperate with the Servicer in
enforcement of the Trustee’s rights and remedies with respect to Pledged Loans.
 
Section 7.7  Other Matters Relating to the Servicer. The Servicer is hereby
authorized and empowered to:
 

(a)  
advise the Trustee in connection with the amount of withdrawals from Accounts in
accordance with the provisions of this Indenture;

 

(b)  
execute and deliver, on behalf of the Issuer, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Pledged Loans and, after
the delinquency of any Pledged Loan and to the extent permitted under and in
compliance with applicable law and regulations, to commence enforcement
proceedings with respect to such Pledged Loan including without limitation the
exercise of rights under any power-of-attorney granted in any Pledged Loan; and

 

(c)  
make any filings, reports, notices, applications, registrations with, and to
seek any consents or authorizations from the Securities and Exchange Commission
and any state securities authority on behalf of the Issuer as may be necessary
or advisable to comply with any federal or state securities or reporting
requirements laws.

 
Prior to the occurrence of an Event of Default hereunder, the Trustee agrees
that it shall promptly follow the instructions of the Servicer duly given to
withdraw funds from the Accounts.
 
Section 7.8  Servicing Compensation. As compensation for its servicing
activities hereunder the Servicer shall be entitled to receive the Monthly
Servicer Fee.
 
Section 7.9  Costs and Expenses. The costs and expenses incurred by the Servicer
in carrying out its duties hereunder, including without limitation the fees and
expenses incurred in connection with the enforcement of Pledged Loans, shall be
paid by the Servicer and the Servicer shall be entitled to reimbursement
hereunder from the Issuer as provided in Section 3.1. Failure
 
 
 
78

--------------------------------------------------------------------------------

 
 
by the Servicer to receive reimbursement shall not relieve the Servicer of its
obligations under this Indenture.
 
Section 7.10  Representations and Warranties of the Servicer. The Servicer
hereby represents and warrants to the Trustee, the Collateral Agent and the
Noteholders as of the date of this Indenture:
 

(a)  
Organization and Good Standing. The Servicer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has full corporate power, authority, and legal right to own its property and
conduct its business as such properties are presently owned and such business is
presently conducted, and to execute, deliver and perform its obligations under
this Indenture. The Servicer is duly qualified to do business and is in good
standing as a foreign corporation, and has obtained all necessary licenses and
approvals in each jurisdiction necessary for the enforcement of each Pledged
Loan or in which failure to qualify or to obtain such licenses and approvals
would have a Material Adverse Effect on the Noteholders.

 

(b)  
Due Authorization. The execution and delivery by the Servicer of each of the
Transaction Documents to which it is a party, and the consummation by the
Servicer of the transactions contemplated hereby and thereby have been duly
authorized by the Servicer by all necessary corporate action on the part of the
Servicer.

 

(c)  
Binding Obligations. Each of the Transaction Documents to which Servicer is a
party constitutes a legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as such
enforceability may be subject to or limited by applicable Debtor Relief Laws and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

 

(d)  
No Conflict; No Violation. The execution and delivery by the Servicer of each of
the Transaction Documents to which the Servicer is a party, and the performance
by the Servicer of the transactions contemplated by such agreements and the
fulfillment by the Servicer of the terms hereof and thereof applicable to the
Servicer, will not conflict with, violate, result in any breach of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under any provision of any existing law or regulation or any order or
decree of any court applicable to the Servicer or its certificate of
incorporation or bylaws or any material indenture, contract, agreement,
mortgage, deed of trust or other material instrument, to which the Servicer is a
party or by which it is bound, except where such conflict, violation, breach or
default would not have a Material Adverse Effect.

 

(e)  
No Proceedings. There are no proceedings or investigations pending or, to the
knowledge of the Servicer threatened, against the Servicer, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality (i) asserting the invalidity of this Indenture or any of the
other Transaction Documents, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Indenture or any of the other Transaction
Documents, (iii) seeking any determination or ruling that, in the reasonable
judgment of the Servicer, would adversely affect the performance by the Servicer
of its obligations under this Indenture or any of the other Transaction
Documents, (iv) seeking any

 
 
 
79

--------------------------------------------------------------------------------

 
 

  
determination or ruling that would adversely affect the validity or
enforceability of this Indenture or any of the other Transaction Documents or
(v) seeking any determination or ruling that would have a Material Adverse
Effect

 

(f)  
All Consents Required. All approvals, authorizations, consents, orders or other
actions of any Person or any governmental body or official required in
connection with the execution and delivery by the Servicer of this Indenture or
of the other Transaction Documents to which it is a party or the performance by
the Servicer of the transactions contemplated hereby and thereby and the
fulfillment by the Servicer of the terms hereof and thereof, have been obtained,
except where the failure so to do would not have a Material Adverse Effect.

 
Section 7.11  Additional Covenants of the Servicer. The Servicer further agrees
as provided in this Section 7.11.
 

(a)  
Change in Payment Instructions to Obligors. The Servicer will not add or
terminate any bank as a Lockbox Bank from those listed in Schedule 2 to this
Indenture or make any change in the instructions to Obligors regarding payments
to be made to any Lockbox Bank, unless the Trustee shall have received (i) 30
Business Days’ prior notice of such addition, termination or change and (ii)
prior to the effective date of such addition, termination or change, (x) fully
executed copies of the new or revised Lockbox Agreements executed by each new
Lockbox Bank, the Issuer, the Trustee and the Servicer and (y) copies of all
agreements and documents signed by either the Issuer or the respective Lockbox
Bank with respect to any new Lockbox Account.

 

(b)  
Collections. If the Servicer receives any Collections, the Servicer shall hold
such Collections in trust for the benefit of the Trustee and deposit such
Collections into a Lockbox Account or the Collection Account as soon as
practicable but in any event within two Business Days following the Servicer’s
receipt thereof.

 

(c)  
Compliance with Requirements of Law. The Servicer will maintain in effect all
qualifications required under all relevant laws, rules, regulations and orders
in order to service each Pledged Loan, and shall comply in all material respects
with all applicable laws, rules, regulations and orders with respect to it, its
business and properties, and the servicing of the Pledged Loans (including
without limitation the laws, rules and regulations of each state governing the
sale of timeshare contracts).

 

(d)  
Protection of Rights. The Servicer will take no action that would impair in any
material respect the rights of any of the Collateral Agent or the Trustee in the
Pledged Loans or any other Collateral, or violate the Collateral Agency
Agreement.

 

(e)  
Credit Standards and Collection Policies. The Servicer will comply in all
material respects with the Credit Standards and Collection Policies and
Customary Practices with respect to each Pledged Loan.

 

(f)  
Notice to Obligors. The Servicer will ensure that the Obligor of each Pledged
Loan either:

 
 
 
80

--------------------------------------------------------------------------------

 
 
(1) has been instructed, pursuant to the Servicer’s routine distribution of a
periodic statement to such Obligor next succeeding:
 
(A) the date the Loan becomes a Pledged Loan, or
 

 
(B)
the day on which a PAC ceased to apply to such Pledged Loan, in the case of a
Pledged Loan formerly subject to a PAC,

 
but in no event later than the then next succeeding due date for a Scheduled
Payment under the related Pledged Loan, to remit Scheduled Payments thereunder
to a Post Office Box for credit to a Lockbox Account, or directly to a Lockbox
Account, in each case maintained at a Lockbox Bank pursuant to the terms of a
Lockbox Agreement, or
 
(2) has entered into a PAC, pursuant to which a deposit account of such Obligor
is made subject to a pre-authorized debit in respect of Scheduled Payments as
they become due and payable, and the Servicer has taken, and has caused each of
the Lockbox Bank and/or the Trustee to take, all necessary and appropriate
action to ensure that each such pre-authorized debit is credited directly to a
Lockbox Account.
 

(g)  
Relocation of Servicer. The Servicer shall at all times maintain each office
from which it services Pledged Loans within the United States of America.

 

(h)  
Instruments. The Servicer will not remove any portion of the Pledged Loans or
other collateral that consists of money or is evidenced by an instrument,
certificate or other writing (including any Pledged Loan) from the jurisdiction
in which it is then held unless the Trustee has first received an Opinion of
Counsel to the effect that the Lien created by this Indenture with respect to
such property will continue to be maintained after giving effect to such action
or actions; provided, however, that the Custodian, the Collateral Agent and the
Servicer may remove Loans from such jurisdiction to the extent necessary to
satisfy any requirement of law or court order, in all cases in accordance with
the provisions of the Custodial Agreement, the Collateral Agency Agreement and
this Indenture.

 

(i)  
Loan Schedule. The Servicer will promptly amend the Loan Schedule to reflect
terms or discrepancies that become known to the Servicer at any time.

 

(j)  
Segregation of Collections. The Servicer will:

 

(i)  
prevent the deposit into any Account of any funds other than Collections or
other funds to be deposited into such Account under this Indenture (provided
that, this covenant shall not be breached to the extent that funds are
inadvertently deposited into any of such Accounts and are promptly segregated
and removed from the Account); and

 

(ii)  
with respect to each Lockbox Account either (i) prevent the deposit into such
account of any funds other than Collections in respect of Pledged Loans or
(ii) enter into an intercreditor agreement with other entities which have an
interest in the amounts in such Lockbox Account to allocate the Collections with
respect to Pledged Loans to the Issuer and transfer such amounts to the Trustee
for deposit into the appropriate Collection Account (provided that, the covenant
in clause (i) of this paragraph (b) shall not be

 
 
 
81

--------------------------------------------------------------------------------

 
 

  
breached to the extent funds not constituting Collections in respect of Pledged
Loans are inadvertently deposited into such Lockbox Account and are promptly
segregated and remitted to the owner thereof).

 

(k)  
Terminate or Reject Loans. Except to the extent necessary to address defects in
the sales process or in cases of exceptional hardship of the Obligor, and
without limiting anything in subsection 6.2(b), the Servicer will not terminate
any Pledged Loan prior to the end of the term of such Loan, whether such early
termination is made pursuant to an equitable cause, statute, regulation,
judicial proceeding or other applicable law, unless prior to such termination,
the Issuer consents and any related Pledged Assets have been released from the
Lien of this Indenture.

 

(l)  
Change in Business or Credit Standards and Collection Policies. The Servicer
will not make any change in the Credit Standards and Collection Policies or
deviate from the exercise of Customary Practices, which change or deviation
would materially impair the value or collectibility of any Pledged Loan.

 

(m)  
Keeping of Records and Books of Account. The Servicer shall maintain and
implement administrative and operating procedures (including without limitation
an ability to recreate records evidencing the Pledged Loans in the event of the
destruction or loss of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pledged Loans (including without limitation
records adequate to permit the daily identification of all Collections with
respect to, and adjustments of amounts payable under, each Pledged Loan).

 

(n)  
Recordation of Collateral Assignments. The Servicer will cause the collateral
Assignment of Mortgage to the Collateral Agent to be perfected as provided in
the Fairfield Master Loan Purchase Agreement, except that the Servicer shall not
be required to file or cause the filing of such collateral Assignment of
Mortgage to the extent (a) the related Timeshare Property is located in the
State of Florida and the Servicer shall have received an Opinion of Counsel to
the effect that recordation of the Assignment of Mortgage is not necessary to
perfect a security interest therein in favor of the Collateral Agent and (b) the
long-term debt rating assigned by Moody’s to the obligations of Cendant has not
been withdrawn or reduced below Baa1. If the Servicer is unable to obtain the
opinion described in clause (a) of the preceding sentence or if the rating
described in clause (b) is withdrawn or reduced, then the Servicer will take or
cause to be taken such action as is required to record the Assignment of
Mortgage with respect to the Timeshare Properties located in the State of
Florida.

 

(o)  
Maintenance of Security Interest. Upon its receipt on or before March 31 of each
year, commencing in 2006, of a copy of the opinion described in Section 2.02(c)
of the Insurance Agreement as in effect on the date hereof, the Servicer shall
review the opinion and, to the extent any such opinion describes the recording,
filing, re-recording or refiling of any document or the filing of any financing
statements, continuation statements, or amendments that, in the opinion of such
counsel, are required to maintain the lien and security interest created by this
Indenture, then the Servicer, at the expense of the Issuer, shall cooperate with
the Issuer in taking such actions within the time limits described in such
opinion.

 
 
 
82

--------------------------------------------------------------------------------

 
 

(p)  
Credit Standards and Collection Policies. The Servicer will make a diligent
effort to deliver to the Insurer a copy of each material amendment or material
modification of the Credit Standards and Collection Policies promptly upon the
effectiveness of any such amendment or modification provided that any
inadvertent failure to deliver any such amendment or modification will not be
deemed a default under this Agreement.

 
Section 7.12  Servicer not to Resign.
 
The entity then serving as Servicer shall not resign from the obligations and
duties hereby imposed on it hereunder except upon determination that (i) the
performance of its duties hereunder is no longer permissible under applicable
law, (ii) there is no reasonable action which can be taken to make the
performance of its duties hereunder permissible under applicable law and (iii) a
Successor Servicer shall have been appointed and accepted the duties as Servicer
pursuant to Section 12.2. Any such determination permitting the resignation of
the Servicer pursuant to clause (i) of the preceding sentence shall be evidenced
by an Opinion of Counsel to such effect delivered to the Trustee and the
Insurer. No such resignation shall be effective until a Successor Servicer shall
have assumed the responsibilities and obligations of the Servicer in accordance
with Section 12.2.
 
Section 7.13  Merger or Consolidation of, or Assumption of the Obligations of
Servicer.
 
The Servicer shall not consolidate with or merge into any other corporation or
convey or transfer its properties and assets substantially as an entirety to any
Person unless:
 
(i) the corporation formed by such consolidation or into which the Servicer is
merged or the Person which acquires by conveyance or transfer the properties and
assets of the Servicer substantially as an entirety shall be a corporation
organized and existing under the laws of the United States of America or any
state or the District of Columbia and, if the Servicer is not the surviving
entity, shall expressly assume by an agreement supplemental hereto, executed and
delivered to the Trustee in form satisfactory to the Trustee, the performance of
every covenant and obligation of the Servicer hereunder;
 
(ii) the Servicer has delivered to the Trustee and the Insurer an Officer’s
Certificate and an Opinion of Counsel each stating that such consolidation,
merger, conveyance or transfer and such supplemental agreement comply with this
Section 7.13, and all conditions precedent provided for herein relating to such
transaction have been satisfied;
 
(iii) the Rating Agency Condition has been satisfied with respect to such
consolidation, amendment, merger, conveyance or transfer; and
 
(iv) immediately prior to and after the consummation of such merger,
consolidation, conveyance or transfer, no event which, with notice or passage of
time or both, would become a Servicer Default under the terms of this Indenture
shall have occurred and be continuing.
 
Section 7.14  Examination of Records. Each of the Issuer and the Servicer shall
clearly and unambiguously identify each Pledged Loan in its respective computer
or other records to reflect that such Pledged Loan has been Granted to the
Collateral Agent pursuant to this
 
 
 
83

--------------------------------------------------------------------------------

 
 
Indenture. Each of the Issuer and the Servicer shall, prior to the sale or
transfer to a third party of any Loan similar to the Pledged Loans held in its
custody, examine its computer and other records to determine that such Loan is
not a Pledged Loan.
 
Section 7.15  Delegation of Duties. In the ordinary course of business, the
Servicer, including any Successor Servicer, may at any time delegate any duties
hereunder to any Person who agrees to conduct such duties in accordance with the
terms of this Indenture. Any such delegations shall not constitute a resignation
within the meaning of Section 7.12 of this Indenture. Notwithstanding anything
to the contrary contained herein, or in any agreement relating to such
delegations, the Servicer shall remain obligated and liable to the Trustee, the
Issuer, the Collateral Agent, the Insurer and the Noteholders for the servicing
and administration of the Pledged Loans in accordance with the provisions of
this Indenture to the same extent and under the same terms and conditions as if
it alone were servicing and administering the Pledged Loans.
 
Section 7.16  Servicer Advances. On or before each Determination Date the
Servicer may deposit into the Collection Account an amount equal to the
aggregate amount of Servicer Advances, if any, with respect to Scheduled
Payments on Pledged Loans (which are not Defaulted Loans) for the preceding Due
Period which are not received on or prior to such Payment Date. Such Servicer
Advances shall be included as Available Funds. Neither the Servicer, any
Successor Servicer nor the Trustee, acting as Servicer, shall have any
obligation to make any Servicer Advance and may refuse to make a Servicer
Advance for any reason or no reason. The Servicer shall not make any Servicer
Advance that, after reasonable inquiry and in its sole discretion, it determines
is unlikely to be ultimately recoverable from subsequent payments or collections
or otherwise with respect to the Pledged Loan with respect to which such
Servicer Advance is proposed to be made.
 
Section 7.17     Delivery of Monthly Files. The Servicer shall on or before the
Determination Date in each calendar month deliver to the Collateral Agent an
electronic file containing with respect to each Pledged Loan the loan number,
the principal balance of the loan and the next payment due date for such loan.
 
 
ARTICLE VIII
REPORTS
 
Section 8.1  Monthly Servicing Report. On or before the Determination Date prior
to each Payment Date, the Servicer shall deliver to the Trustee, the Issuer, the
Insurer, Fitch and S&P a Monthly Servicing Report in a form substantially like
that attached as Exhibit D to this Indenture with such additions as the Trustee
may from time to time request and containing information necessary to make
payments and transfer funds as provided in Sections 3.1 and 3.4 of this
Indenture. The Servicer shall deliver each such Monthly Servicer Report to the
Trustee on or before 3:00 p.m. New York City time on the Determination Date.
Each Monthly Servicing Report shall be accompanied by a certificate of a
Servicing Officer substantially in the form of Exhibit D certifying the accuracy
of such report and that no Event of Default or event that with the giving of
notice or lapse of time or both would become an Event of Default has occurred,
or if such event has occurred and is continuing, specifying the event and its
status. Such certificate
 
 
 
84

--------------------------------------------------------------------------------

 
 
shall state whether or not a Rapid Amortization Event, Cash Accumulation Event
or Servicer Default has occurred and shall also identify which, if any, Pledged
Loans have been identified as Defective Loans or have become Defaulted Loans
during the preceding Due Period and if a Cash Accumulation Event has occurred.
 
Section 8.2  Other Data. In addition, the Servicer shall at the reasonable
request of the Trustee, the Issuer, the Insurer or a Rating Agency, furnish to
the Trustee, the Issuer, the Insurer or such Rating Agency such underlying data
as can be generated by the Servicer’s existing data processing system without
undue modification or expense; provided, however, nothing in this Section 8.2
shall permit any of the Trustee, the Issuer, the Insurer or any Rating Agency to
materially change or modify the ongoing data reporting requirements under this
Article VIII.
 
Section 8.3  Annual Servicer’s Certificate. The Servicer will deliver to the
Issuer, the Trustee, the Insurer and each Rating Agency within forty-five (45)
days after the end of each fiscal year, beginning with the fiscal year ending
December 31, 2005, an Officer’s Certificate substantially in the form of Exhibit
E stating that (a) a review of the activities of the Servicer during the
preceding calendar year (or, in the case of the first such Officer’s
Certificate, the period since the Closing Date) and of its performance under
this Indenture during such period was made under the supervision of the officer
signing such certificate and (b) to the Servicer’s knowledge, based on such
review, the Servicer has fully performed all of its obligations under this
Indenture for the relevant time period, or, if there has been a default in the
performance of any such obligation, specifying each such default known to such
officer and the nature and status thereof.
 
Section 8.4  Notices to CTRG-CF. In the event that CTRG-CF is not acting as
Servicer, any Successor Servicer appointed and acting pursuant to Section 12.2
shall deliver or make available to CTRG-CF each certificate and report required
to be prepared, forwarded or delivered thereafter pursuant to the provisions of
this Article VIII.
 
Section 8.5  Tax Reporting. The Trustee shall file or cause to be filed with the
Internal Revenue Service and furnish or cause to be furnished to Noteholders
Information Reporting Forms 1099, together with such other information reports
or returns at the time or times and in the manner required by the Code
consistent with the treatment of the Notes as indebtedness of the Issuer for
federal income tax purposes.
 
ARTICLE IX
LOCKBOX ACCOUNTS
 
Section 9.1  Lockbox Accounts. The Issuer has established or has caused to be
established and shall maintain or cause to be maintained a system of operations,
accounts and instructions with respect to the Obligors and Lockbox Accounts at
the Lockbox Banks as described in Sections 4.1(j) and 6.1. Pursuant to the
Lockbox Agreement to which it is party, each Lockbox Bank shall be irrevocably
instructed to initiate an electronic transfer of all funds on deposit in the
relevant Lockbox Account or to the extent the Lockbox Account is operated under
an intercreditor agreement all funds in the Lockbox Account that are derived
from Pledged Loans, to the Collection Account on the Business Day on which such
funds become available.
 
 
 
85

--------------------------------------------------------------------------------

 
 
Prior to the occurrence of an Event of Default, the Trustee shall be authorized
to allow the Servicer to effect or direct deposits into the Lockbox Accounts.
The Trustee is hereby irrevocably authorized and empowered, as the Issuer’s
attorney-in-fact, to endorse any item deposited in a Lockbox Account, or
presented for deposit in any Lockbox Account or the Collection Account,
requiring the endorsement of the Issuer, which authorization is coupled with an
interest and is irrevocable.
 
All funds in each Lockbox Account shall be transferred daily by or upon the
order of the Trustee by electronic funds transfer or intra-bank transfer to the
Collection Account.
 
ARTICLE X
INDEMNITIES
 
Section 10.1  Liabilities to Obligors. No obligation or liability to any Obligor
under any of the Pledged Loans is intended to be assumed by the Trustee, the
Insurer or the Noteholders under or as a result of this Indenture and the
transactions contemplated hereby and, to the maximum extent permitted by law,
the Trustee, the Insurer and the Noteholders expressly disclaim any such
obligation and liability.
 
Section 10.2  Tax Indemnification. The Issuer agrees to pay, and to indemnify,
defend and hold harmless the Trustee, the Noteholders, the Insurer and the Swap
Counterparty from, any taxes which may at any time be asserted with respect to,
and as of the date of, the Grant of the Pledged Loans to the Collateral Agent
for the benefit of the Trustee, the Noteholders, the Insurer and the Swap
Counterparty, including without limitation any sales, gross receipts, general
corporation, personal property, privilege or license taxes (but not including
any federal, state or other income or intangible asset taxes arising out of the
issuance of the Notes or distributions with respect thereto, other than any such
intangible asset taxes in respect of a jurisdiction in which the indemnified
person is not otherwise subject to tax on its intangible assets) and costs,
expenses and reasonable counsel fees in defending against the same.
 
Section 10.3  Servicer’s Indemnities. Each entity serving as Servicer shall
defend and indemnify the Issuer and the Trustee against any and all costs,
expenses, losses, damages, claims and liabilities, including reasonable fees and
expenses of counsel and expenses of litigation, in respect of any action taken,
or failure to take any action by such entity as Servicer (but not by any
predecessor or successor Servicer) with respect to this Indenture or any Pledged
Loan; provided, however, such indemnity shall apply only in respect of any
negligent action taken, or negligent failure to take any action, or reckless
disregard of duties hereunder, or bad faith or willful misconduct by the
Servicer. This indemnity shall survive any Service Transfer (but a Servicer’s
obligations under this Section 10.3 shall not relate to any actions of any
Successor Servicer after a Service Transfer) and any payment of the amount owing
hereunder or any release by the Issuer of any such Pledged Loan.
 
Section 10.4  Operation of Indemnities. Indemnification under this Article X
shall include without limitation reasonable fees and expenses of counsel and
expenses of litigation. If the Servicer has made any indemnity payments to the
Trustee, the Noteholders, the Swap Counterparty or the Issuer pursuant to this
Article X and if either the Trustee or the Issuer
 
 
 
86

--------------------------------------------------------------------------------

 
thereafter collect any of such amounts from others, the Trustee, the
Noteholders, the Swap Counterparty or the Issuer will promptly repay such
amounts collected to the Servicer without interest.
 
ARTICLE XI  
EVENTS OF DEFAULT
 
Section 11.1  Events of Default. If any one of the following events shall occur:
 

(a)  
Available Funds together with the Reserve Account Draw Amount are not sufficient
to pay in full interest due on the Notes on any Payment Date (without regard to
amounts paid pursuant to the Insurance Policy);

 

(b)  
Available Funds together with the Reserve Account Draw Amount on the Scheduled
Final Maturity Date are not sufficient to reduce the Aggregate Principal Amount
of the Notes to zero;

 

(c)  
a default in the observance or performance of any material covenant or agreement
of the Issuer made with respect to itself or the Servicer made with respect to
itself in this Indenture (other than a covenant or agreement, a default in the
observance or performance of which is elsewhere in this Section 11.1
specifically dealt with) or in the Insurance Agreement, or any representation or
warranty of the Issuer made as to itself or the Servicer made with respect to
itself in this Indenture or in the Insurance Agreement, or in any certificate or
other writing delivered pursuant hereto or thereto, or in connection herewith or
therewith, proving to have been incorrect in any material respect as of the time
when the same shall have been made, and such default shall continue or not be
cured, or the circumstance or condition in respect of which such representation
or warranty was incorrect shall not have been eliminated or otherwise cured, for
a period of thirty (30) days after the earlier of actual knowledge or the
receipt of written notice sent by registered or certified mail, return receipt
requested, to the Issuer, if the Issuer is in default, or to the Servicer, if
the Servicer is in default, by the Trustee or to the Issuer and the Servicer, as
applicable, and the Trustee by (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Noteholders of at least 50% of the Aggregate Principal Amount of the Notes,
specifying such default or incorrect representation or warranty and requiring it
to be remedied and stating that such notice is a “Notice of Default” hereunder;

 

(d)  
(1) the Issuer shall consent to the appointment of a conservator, receiver or
liquidator in any insolvency, adjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to the Issuer or to all or
substantially all of its property, as the case may be; (2) a decree or order of
a court, agency or supervisory authority having jurisdiction for the appointment
of a conservator or receiver or liquidator in any insolvency, adjustment of
debt, marshalling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs, shall have been entered against the
Issuer and such decree or order shall have remained in force undischarged or
unstayed for a period of 60 days; or (3) the Issuer shall become insolvent or
admit in writing its inability to pay its debts generally as they become due,

 
 
 
87

--------------------------------------------------------------------------------

 
 

  
file a petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations;

 

(e)  
the Issuer shall become or come under the control of an “investment company”
subject to registration under the Investment Company Act; or

 

(f)  
failure on the part of CTRG-CF or Trendwest, if any, to (i) repurchase any
Defective Loan or provide a Qualified Substitute Loan if required to do so under
the terms of the applicable Purchase Agreement or (ii) maintain the perfection
and first priority status of the security interest granted to the Depositor upon
the sale of the Pledged Loans and such failure continues for a period of thirty
(30) days after actual knowledge of such failure or the receipt of written
notice sent by registered or certified mail, return receipt requested, to the
Issuer, and to CTRG-CF or Trendwest, as applicable, by the Trustee or to the
Issuer and CTRG-CF or Trendwest, as applicable, and the Trustee by (a) the
Insurer, if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Holders of at least 50% of the Aggregate
Principal Amount of the Notes, specifying such failure and requiring it to be
remedied and stating that such notice is a “Notice of Default” hereunder;

 
THEN, with respect to the event described in subparagraph (d), an Event of
Default shall automatically occur as of the date of such event and with respect
to each of the events described in subparagraphs (a), (b), (c), (e) and (f) an
Event of Default shall occur upon the occurrence of the event, the passage of
the applicable grace period, if any and the declaration that such event shall
constitute an Event of Default which declaration shall be made by the Trustee or
(A) the Insurer, if no Insurer Default has occurred and is continuing or (B)
during the continuation of an Insurer Default, the Holders of greater than 50%
of the Aggregate Principal Amount of the Notes. If an Event of Default has
occurred, it shall continue unless waived in writing by (A) the Insurer, if no
Insurer Default has occurred and is continuing or (B) during the continuation of
an Insurer Default, the Holders of greater than 50% of the Aggregate Principal
Amount of the Notes.
 
Promptly after the automatic occurrence of an Event of Default, and, in any
event, within two Business Days thereafter, the Trustee shall notify the
Insurer, each Noteholder and each Rating Agency of the occurrence thereof to the
extent a Responsible Officer of the Trustee has actual knowledge thereof based
upon receipt of written information or other communication.
 
Section 11.2  Acceleration of Maturity; Rescission and Annulment.
 
(a) If any Event of Default occurs under subparagraph (d) of Section 11.1, the
principal of each Class of Notes, together with accrued and unpaid interest
thereon, will automatically be accelerated and become immediately due and
payable. If any other Event of Default occurs, (A) the Insurer, if no Insurer
Default has occurred and is continuing or (B) during the continuation of an
Insurer Default, the Majority Holders of the Notes may accelerate the Notes by
declaring the principal of each Class of Notes, together with accrued and unpaid
interest thereon to be immediately due and payable, by a notice in writing to
the Issuer, the Trustee, the Insurer and the Swap Counterparty and upon any such
declaration such principal and interest shall become immediately due and
payable.
 
 
 
88

--------------------------------------------------------------------------------

 
 
(b) At any time after such an acceleration or declaration of acceleration of the
Notes has been made and before a judgment or decree for payment of the money due
has been obtained by the Trustee as provided in this Indenture, such
acceleration may be rescinded by (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Holders of greater than 50% of the Aggregate Principal Amount of the Notes
by written notice to the Issuer, the Trustee and the Swap Counterparty. No such
rescission shall affect any subsequent Event of Default or impair any right
consequent thereon.
 
(c) If an Event of Default has occurred and the Notes have been accelerated,
payments will continue to be made in accordance with the Priority of Payment
unless a Rapid Amortization Event has also occurred, in which case payments will
be made as provided in Section 3.1 upon the occurrence of a Rapid Amortization
Event; provided, however, if the Trustee has sold the Collateral under this
Indenture, then payments shall be made as provided in Section 11.7.
 
Section 11.3  Collection of Indebtedness and Suits for Enforcement by Trustee.
The Issuer covenants that if the Notes are accelerated following the occurrence
of an Event of Default, and such acceleration has not been rescinded and
annulled, the Issuer shall, upon demand of the Trustee, pay to it, for the
benefit of the Noteholders, the Insurer and the Swap Counterparty the whole
amount then due and payable on the Notes for principal and interest, with
interest upon the overdue principal and upon overdue installments of interest,
as determined for each Class, any amounts due to the Insurer and any amounts due
to the Swap Counterparty, to the extent that payment of such interest shall be
legally enforceable; and, in addition thereto, such further amount as shall be
sufficient to cover the reasonable costs and expenses of collection, including
the compensation, expenses, disbursements and advances of the Trustee, its
agents and counsel; provided, however, the amount due under this Section 11.3
shall not exceed the aggregate proceeds from the sale of the relevant Collateral
and amounts otherwise held by the Issuer and available for such purpose.
 
Until such demand is made by the Trustee, the Issuer shall pay the principal of
and interest on the Notes to the Trustee for the benefit of the registered
Holders to be applied as provided in this Indenture, whether or not the Notes
are overdue.
 
If the Issuer fails to pay such amounts forthwith upon such demand, then the
Trustee for the benefit of the Noteholders, the Insurer and the Swap
Counterparty and as trustee of an express trust, may, with the prior written
consent of or shall at the direction of (A) the Insurer, if no Insurer Default
has occurred and is continuing or (B) during the continuation of an Insurer
Default, the Holders of greater than 50% of the Aggregate Principal Amount of
the Notes, institute suits in equity, actions at law or other legal, judicial or
administrative proceedings (each, a “Proceeding”) for the collection of the sums
so due and unpaid, and may prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer and collect the monies
adjudged or decreed to be payable in the manner provided by law out of the
Collateral wherever situated. In the event a Proceeding shall involve the
liquidation of Collateral, the Trustee shall pay all costs and expenses for such
Proceeding and shall be reimbursed for such costs and expenses from the
resulting liquidation proceeds. In the event that the Trustee determines that
liquidation proceeds will not be sufficient to fully reimburse the Trustee, the
Trustee shall receive indemnity satisfactory to it against such costs and
expenses
 
 
89

--------------------------------------------------------------------------------

 
 
from the Noteholders (which indemnity may include, at the Trustee’s option,
consent by each Noteholder authorizing the Trustee to be reimbursed from amounts
available in the Collection Account) or if the Trustee is acting at the
direction of the Insurer, from the Insurer in which case an unsecured indemnity
from the Insurer shall be sufficient.
 
If an Event of Default occurs and is continuing, the Trustee may, with the prior
written consent of or shall at the direction of (A) the Insurer, if no Insurer
Default has occurred and is continuing or (B) during the continuation of an
Insurer Default, the Holders of greater than 50% of the Aggregate Principal
Amount of the Notes, proceed to protect and enforce its rights and the rights of
the Noteholders and the Insurer hereunder and under the Notes, by such
appropriate Proceedings as are necessary to effectuate, protect and enforce any
such rights, whether for the specific enforcement of any covenant, agreement,
obligation or indemnity in this Indenture or in aid of the exercise of any power
granted herein, or to enforce any other proper remedy.
 
Section 11.4  Trustee May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other Proceeding relative to the Issuer or the
property of the Issuer or its creditors, the Trustee (irrespective of whether
the principal of the Notes shall then be due and payable as therein expressed or
by declaration or otherwise) shall be entitled and empowered, by intervention in
such Proceeding or otherwise,
 

(a)  
to file a proof of claim for the whole amount of principal and interest owing
and unpaid in respect of the Notes and all amounts owing under the Insurance
Agreement and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Trustee (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel), the Insurer and of the Noteholders allowed in
such Proceeding, and

 

(b)  
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same to the Noteholders and the Insurer;

 
and any receiver, assignee, trustee, liquidator or sequestrator (or other
similar official) in any such Proceeding is hereby authorized by each Noteholder
to make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Noteholders, to pay to
the Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due to the Trustee under Article XIII.
 
Nothing contained herein shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Noteholder or the Insurer any
plan of reorganization, arrangement, adjustment or composition affecting the
Notes or the rights of any Holder thereof or the Insurer, or to authorize the
Trustee to vote in respect of the claim of any Noteholder or the Insurer in any
such Proceeding.
 
Section 11.5    Remedies.
 

(a) If an Event of Default shall have occurred and be continuing, the Trustee
and the Collateral Agent (upon direction by the Trustee) may, with the prior
written consent of, or shall
 
 
 
90

--------------------------------------------------------------------------------

 
 
at the direction of (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Holders of
greater than 50% of the Aggregate Principal Amount of the Notes, do one or more
of the following (subject to Section 11.6):
 
(1) institute Proceedings in its own name and as trustee of an express trust for
the collection of all amounts then payable on the Notes or under this Indenture,
whether by declaration or otherwise, enforce any judgment obtained, and collect
from the Collateral monies adjudged due;
 
(2) obtain possession of the Pledged Loans in accordance with the terms of the
Custodial Agreement and sell the Collateral or any portion thereof or rights or
interests therein, at one or more public or private sales called and conducted
in any manner permitted by law and in accordance with Section 11.13;
 
(3) institute Proceedings in its own name and as trustee of an express trust
from time to time for the complete or partial foreclosure of this Indenture with
respect to the Collateral;
 
(4) exercise any remedies of a secured party under the UCC with respect to the
Collateral (including any Accounts), take any other appropriate action to
protect and enforce the rights and remedies of the Trustee, the Insurer or the
Holders under this Agreement and each other agreement contemplated hereby
(including retaining the Collateral pursuant to Section 11.6 and applying
distributions from the Collateral pursuant to Section 11.7); and
 
(5) exercise any rights or remedies under this Agreement, the First Guaranty
Agreement, the Performance Guaranty or any Transaction Document;
 
provided, however, that neither the Trustee nor the Collateral Agent may sell or
otherwise liquidate the Collateral which constitutes Pledged Loans and Pledged
Assets following an Event of Default other than an Event of Default described in
this Agreement resulting from an Insolvency Event, unless either (i) (A) the
Insurer, if no Insurer Default has occurred and is continuing, or (B) during the
continuation of an Insurer Default, the Holders of 100% of the Aggregate
Principal Amount of the Notes then outstanding, consents thereto, (ii) the
proceeds of such sale or liquidation are sufficient to discharge in full the
amounts then due and unpaid upon the Notes for principal and Accrued Interest
and the fees and all other amounts required to be paid pursuant to Section 11.7
or (iii) (A) the Control Party directs and the Trustee, only if the Insurer is
not the Control Party, determines that the Collateral will not continue to
provide sufficient funds for the payment of principal of, and interest on, the
Notes as they would have become due if such Notes would not have been declared
due and payable. If an Event of Default has occurred and is continuing and (A)
the Insurer, if no Insurer Default has occurred and is continuing, or (B) during
the continuation of an Insurer Default, the Holders of 100% of the Aggregate
Principal Amount of the Notes then outstanding directs the Trustee to sell or
otherwise liquidate the Collateral, the Trustee will dispose of the Collateral
as directed.
 
 
 
91

--------------------------------------------------------------------------------

 
 
For purposes of clause (ii) or clause (iii) of the preceding paragraph and
Section 11.6, the Trustee may, but need not, obtain and rely upon an opinion of
an independent accountant or an independent investment banking firm of national
reputation as to the feasibility of such proposed action and as to the
sufficiency of the distributions and other amounts receivable with respect to
the Collateral to make the required payments of principal of and interest on the
Notes, and any such opinion shall be conclusive evidence as to such feasibility
or sufficiency. The Issuer shall bear the reasonable costs and expenses of any
such opinion.
 
For purposes of this Section 11.5, the Trustee agrees to take all actions
requested or directed by (A) the Insurer, if no Insurer Default has occurred and
is continuing, or (B) during the continuation of an Insurer Default, the Holders
of 100% of the Aggregate Principal Amount of the Notes then outstanding as
provided for in this Section 11.5.
 
(b) In addition to the remedies provided in Section 11.5(a), the Trustee may
with the consent of and shall at the direction of (A) the Insurer, if no Insurer
Default has occurred and is continuing or (B) during the continuation of an
Insurer Default, the Holders of greater than 50% of the Aggregate Principal
Amount of the Notes institute a Proceeding in its own name and as trustee of an
express trust solely to compel performance of a covenant, agreement, obligation
or indemnity or to cure the representation or warranty or statement, the breach
of which gave rise to the Event of Default; and the Trustee shall enforce any
equitable decree or order arising from such Proceeding.
 
Section 11.6  Optional Preservation of Collateral. If the Notes have been
accelerated following an Event of Default and such acceleration and its
consequences have not been rescinded and annulled, to the extent permitted by
law, the Trustee at the request of the Control Party shall retain the Collateral
securing the Notes intact for the benefit of the Holders of the Notes, the
Insurer and the Swap Counterparty and in such event it shall deposit all funds
received with respect to the Collateral into the Collection Account and apply
such funds in accordance with the payment priorities set forth in this
Indenture, as if there had not been such an acceleration. So long as the Trustee
retains the Collateral, the Trustee shall continue to apply all distributions
received on such Collateral in accordance with this Agreement.
 
Section 11.7  Application of Monies Collected During Event of Default. If the
Notes have been accelerated following an Event of Default and such acceleration
and its consequences have not been rescinded and annulled, and the Trustee has
sold the Collateral, the proceeds collected by the Trustee pursuant to this
Article XI or otherwise with respect to such Notes shall be applied as provided
below:
 
FIRST, to the Trustee in payment of the Monthly Trustee Fees and in
reimbursement of permitted expenses of the Trustee under each of the Transaction
Documents to which the Trustee is a party and amounts due to the Trustee as
indemnification; in the event of a Servicer Default and the replacement of the
Servicer with the Trustee or a Successor Servicer, the costs and expenses of
replacing the Servicer shall be permitted expenses of the Trustee;
 
 
 
92

--------------------------------------------------------------------------------

 
 
SECOND, to the Servicer, the Monthly Servicer Fee plus any unreimbursed Servicer
Advances plus any accrued and unpaid Monthly Servicer Fees and any unreimbursed
Servicer Advances for prior Payment Dates;
 
THIRD, to the Swap Counterparty, the Net Swap Payment, if any;
 
FOURTH, to the extent not paid by the Servicer, to the Custodian the Monthly
Custodian Fee, plus any accrued and unpaid Monthly Custodian Fees for prior
Payment Dates;
 
FIFTH, to the extent not paid by the Servicer, to the Collateral Agent, the
Monthly Collateral Agent Fee plus any accrued and unpaid Monthly Collateral
Agent Fees for prior Payment Dates;
 
SIXTH, as long as no Insurer Default has occurred and is continuing, to the
Insurer, any accrued and unpaid Insurer Premium;
 
SEVENTH, to the holders of the Class A-1 Notes, Accrued Interest on the Class
A-1 Notes, and to the holders of the Class A-2 Notes, Accrued Interest on the
Class A-2 Notes (to the extent that there are insufficient funds, pro rata in
proportion to their respective Class Percentages);
 
EIGHTH, to the Insurer, any Reimbursement Amounts then due and owing to the
Insurer;
 
NINTH, (i) to the holders of the Class A-1 Notes the lesser of (a) the amount
allocated to the Class A-1 Notes when all Available Funds are allocated pro rata
between the Class A-1 Notes and the Class A-2 Notes in proportion to their
respective Principal Amounts and (b) the Principal Amount of the Class A-1
Notes; and (ii) to the holders of the Class A-2 Notes and the Swap Counterparty,
the amount allocated to the Class A-2 Notes when all Available Funds are
allocated pro rata between the Class A-1 Notes and the Class A-2 Notes in
proportion to their respective Principal Amounts, pro rata in proportion to the
Principal Amount of the Class A-2 Notes and the unpaid Senior Priority Swap
Termination Amount, respectively, until such amounts are reduced to zero;
 
TENTH, (i) first, to the Insurer, any other amounts due to the Insurer pursuant
to the Insurance Agreement and (ii) second, to the Trustee, any other amounts
due to the Trustee under this Indenture;
 
ELEVENTH, to the Swap Counterparty, any amounts owing to the Swap Counterparty
in respect of a termination of the Interest Rate Swap; and
 
 
93

--------------------------------------------------------------------------------

 
 
TWELFTH, to Issuer, any remaining amounts free and clear of the lien of this
Indenture.
 
Section 11.8  Limitation on Suits by Individual Noteholders. Subject to
Section 11.9, no Noteholder shall have any right to institute any Proceeding
with respect to this Indenture, or for the appointment of a receiver or trustee,
or for any other remedy hereunder or thereunder, unless:
 
(a) an Insurer Default shall have occurred and be continuing;
 
(b) such Holder has previously given written notice to the Trustee of a
continuing Event of Default;
 
(c) the Majority Holders shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;
 
(d) such Holder or Holders have offered to the Trustee reasonable indemnity
against the costs, expenses and liabilities to be incurred in compliance with
such request; and
 
(e) the Trustee for 60 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding,
 
it being understood and intended that no one or more Noteholders shall have any
right in any manner whatever by virtue of, or by availing of, any provision of
this Indenture to affect, disturb or prejudice the rights of any other
Noteholders or the Insurer or to obtain or to seek to obtain priority or
preference over any other Holders or the Insurer or to enforce any right under
this Indenture, except in the manner herein provided.
 
Section 11.9  Unconditional Rights of Noteholders to Receive Principal and
Interest. Notwithstanding any other provision in this Indenture, the Holder of
any Note shall have the right, which right is absolute and unconditional, to
receive payment of the principal and interest on such Note on or after the
respective due dates thereof expressed in such Note or in this Indenture and to
institute suit for the enforcement of any such payment, and such right shall not
be impaired without the consent of such Noteholder; provided, however, that the
Insurer will be subrogated to the rights of each Noteholder to receive payments
of principal and interest, as applicable, with respect to distributions on the
Notes to the extent of any payment by the Insurer under the Insurance Policy and
the Insurer will be reimbursed therefor, together with interest thereon as
provided in the Insurance Agreement in accordance with Sections 3.1 and 11.7.
 
Section 11.10  Restoration of Rights and Remedies. If the Trustee, the Insurer
or any Noteholder has instituted any Proceeding to enforce any right or remedy
under this Indenture and such Proceeding has been discontinued or abandoned for
any reason, or has been determined adversely to the Trustee, the Insurer or to
such Noteholder, then and in every such case the Issuer, the Trustee, the
Insurer and the Noteholders shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee, the Insurer
and the Noteholders shall continue as though no such Proceeding had been
instituted.
 
 
94

--------------------------------------------------------------------------------

 
 
Section 11.11  Waiver of Event of Default. Prior to the Trustee’s acquisition of
a money judgment or decree for payment, in either case for the payment of all
amounts owing by the Issuer in connection with this Indenture and the Notes
issued hereunder (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Holders of
50% or more of the Aggregate Principal Amount of Notes have the right to waive
any Event of Default and its consequences.
 
Upon any such waiver, such Event of Default shall cease to exist, and be deemed
to have been cured, for every purpose of this Indenture but no such waiver shall
extend to any subsequent or other Event of Default or impair any right
consequent thereon.
 
Section 11.12  Waiver of Stay or Extension Laws. The Issuer covenants (to the
extent that it may lawfully do so) that it will not at any time insist upon, or
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay or extension law wherever enacted, now or at any time hereafter in
force, which may affect the covenants or the performance of this Indenture; and
the Issuer (to the extent that it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, on the
basis of any such law, hinder, delay or impede the execution of any power herein
granted to the Trustee, but will suffer and permit the execution of every such
power as though no such law had been enacted.
 
Section 11.13  Sale of Collateral.
 
(a) The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Section 11.5 shall not be exhausted by any one or more Sales as to
any portion of such Collateral remaining unsold, but shall continue unimpaired
until the entire Collateral shall have been sold or all amounts payable on the
Notes and all amounts owing to the Insurer shall have been paid, whichever
occurs later. The Trustee may from time to time postpone any Sale by public
announcement made at the time and place of such Sale. The Trustee hereby
expressly waives its right to any amount fixed by law as compensation for any
Sale. The Trustee may reimburse itself from the proceeds of any sale for the
reasonable costs and expenses incurred in connection with such sale. The net
proceeds of such sale shall be applied as provided in this Indenture.
 
(b) The Trustee and the Collateral Agent shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a Sale thereof. In addition, the Trustee is
hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey the Issuer’s interest in any portion of the Collateral in
connection with a Sale thereof, and to take all action necessary to effect such
Sale. No purchaser or transferee at such Sale shall be bound to ascertain the
Trustee’s authority, inquire into the satisfaction of any conditions precedent
or see to the application of any monies.
 
Section 11.14  Action on Notes. The Trustee’s right to seek and recover judgment
on the Notes or under this Indenture shall not be affected by the seeking,
obtaining or application of any other relief under or with respect to this
Indenture. None of the rights or remedies of the Trustee or the Noteholders
hereunder shall be impaired by the recovery of any judgment by the Trustee or
any Noteholder against the Issuer or by the levy of any execution under such
judgment upon any portion of the Collateral.
 
 
95

--------------------------------------------------------------------------------

 
 
Section 11.15  Control by the Insurer or the Noteholders. If an Event of Default
has occurred and is continuing, (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Holders of greater than 50% of the Aggregate Principal Amount of the Notes
shall have the right to direct the time, method and place of conducting any
Proceeding for any remedy available to the Trustee with respect to the Notes or
exercising any trust or power conferred on the Trustee; provided that
 
(i) such direction shall not be in conflict with any rule of law or with this
Indenture;
 
(ii) any direction to the Trustee to sell or liquidate the Collateral which
constitutes Loans and the related Pledged Assets shall be subject to the
provisions of Sections 11.5 and 11.6; and
 
(iii) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction;
 
provided, however, that, subject to Section 13.1, the Trustee need not take any
action that it determines might involve it in liability unless it has been
provided with reasonable indemnity against such liability, it being agreed that
an unsecured indemnity from the Insurer shall constitute sufficient indemnity.
 
ARTICLE XII
SERVICER DEFAULTS
 
Section 12.1  Servicer Defaults. If any one of the following events (each, a
“Servicer Default”) shall occur and be continuing:
 
(a) any failure by the Servicer to make any payment, transfer or deposit on or
before the date such payment, transfer or deposit is required to be made or
given by the Servicer under the terms of this Indenture and such failure remains
unremedied for two Business Days; provided, however, that if the Servicer is
unable to make a payment, transfer or deposit when due and such failure is as a
result of circumstances beyond the Servicer’s control, the grace period shall be
extended to five Business Days;
 
(b) failure on the part of the Servicer duly to observe or perform any other
covenants or agreements of the Servicer set forth in this Indenture or any other
Transaction Document to which the Servicer is a party and such failure continues
unremedied for a period of 30 days after the earlier of the date on which the
Servicer has actual knowledge of the failure and the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to the Servicer by the Trustee, or to the Servicer and the Trustee by the
Insurer or the Holders of 25% or more of the Aggregate Principal Amount of the
Notes;
 
(c) any representation and warranty made by the Servicer in this Indenture shall
prove to have been incorrect in any material respect when made and has a
material and adverse impact on the Trustee’s interest in the Pledged Loans and
other Pledged Assets and the Servicer is not in compliance with such
representation or warranty within 30 Business Days after the
 
 
96

--------------------------------------------------------------------------------

 
 
earlier of the date on which the Servicer has actual knowledge of such breach
and the date on which written notice of such breach requiring that such breach
be remedied, shall have been given to the Servicer by the Trustee or to the
Servicer and the Trustee by the Insurer or the Holders of 25% or more of the
Aggregate Principal Amount of the Notes;
 
(d) an Insolvency Event shall occur with respect to the Servicer or Cendant; or
 
(e) the Servicer shall fail to deliver the reports described in Section 8.1 of
this Indenture and such failure shall continue for five Business Days.
 
THEN, so long as such Servicer Default shall be continuing, the Control Party by
notice then given in writing to the Servicer, the Swap Counterparty, the Issuer,
the Trustee, the Insurer and each Rating Agency (a “Termination Notice”), may
terminate all of the rights and obligations of the Servicer as Servicer under
this Indenture (such termination being herein called a “Service Transfer”).
After receipt by the Servicer and the Trustee of such Termination Notice and
subject to the terms of Section 12.2(a), the Trustee shall automatically assume
the responsibilities of the Servicer hereunder until the date that a Successor
Servicer shall have been appointed pursuant to Section 12.2 and all authority
and power of the Servicer under this Indenture shall pass to and be vested in
the Trustee or such Successor Servicer, as the case may be, without further
action on the part of any Person, and, without limitation, the Trustee at the
direction of the Control Party (which authorization is coupled with an interest
and is irrevocable) is hereby authorized and empowered (upon the failure of the
Servicer to cooperate) to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments upon the
failure of the Servicer to execute or deliver such documents or instruments, and
to do and accomplish all other acts or things necessary or appropriate to effect
the purposes of such transfer of servicing rights.
 
The Servicer agrees to cooperate with the Trustee and such Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer to
conduct servicing hereunder, including without limitation the transfer to such
Successor Servicer of all authority of the Servicer to service the Pledged Loans
provided for under this Indenture, including without limitation all authority
over any Collections which shall on the date of transfer be held by the Servicer
for deposit in a Lockbox Account or which shall thereafter be received by the
Servicer with respect to the Pledged Loans, and in assisting the Successor
Servicer in enforcing all rights under this Indenture including, without
limitation, allowing the Successor Servicer’s personnel access to the Servicer’s
premises for the purpose of collecting payments on the Pledged Loans made at
such premises. The Servicer shall promptly transfer its electronic records
relating to the Pledged Loans to the Successor Servicer in such electronic form
as the Successor Servicer may reasonably request and shall promptly transfer to
the Successor Servicer all other records, correspondence and documents necessary
for the continued servicing of the Pledged Loans in the manner and at such times
as the Successor Servicer shall reasonably request. The Servicer shall allow the
Successor Servicer access to the Servicer’s officers and employees. To the
extent that compliance with this Section 12.1 shall require the Servicer to
disclose to the Successor Servicer information of any kind which the Servicer
reasonably deems to be confidential, the Successor Servicer shall be required to
enter into such customary licensing and confidentiality agreements as the
Servicer shall deem necessary to protect its interest and as shall be
satisfactory in form and substance to the Successor Servicer. The Servicer
hereby consents to the entry against it of an
 
 
 
97

--------------------------------------------------------------------------------

 
 
order for preliminary, temporary or permanent injunctive relief by any court of
competent jurisdiction, to ensure compliance by the Servicer with the provisions
of this paragraph.
 
Section 12.2  Appointment of Successor.
 
(a) Appointment. On and after the receipt by the Servicer of a Termination
Notice pursuant to Section 12.1, or any permitted resignation of the Servicer
pursuant to Section 7.12, the Servicer shall continue to perform all servicing
functions under this Indenture until the date specified in the Termination
Notice or otherwise specified by (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Trustee or until a date mutually agreed upon by the Servicer and (A) the
Insurer, if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Trustee. Upon receipt by the Servicer of
a Termination Notice, (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Trustee, at
the direction of the Control Party, shall as promptly as possible after the
giving of a Termination Notice appoint a successor servicer (in any case, the
“Successor Servicer”) and such Successor Servicer shall accept its appointment
by a written assumption in a form acceptable to the Trustee and, so long as no
Insurer Default has occurred and is continuing, the Insurer; provided that such
appointment shall be subject to satisfaction of the Rating Agency Condition. In
the event a Successor Servicer has not been appointed and accepted the
appointment by the date of termination stated in the Termination Notice the
Trustee shall automatically assume responsibility for performing the servicing
functions under this Indenture on the date of such termination. In the event
that a Successor Servicer has not been appointed and has not accepted its
appointment and the Trustee is legally unable or otherwise not capable of
assuming responsibility for performing the servicing functions under this
Indenture, the Trustee shall petition a court of competent jurisdiction to
appoint any established financial institution having a net worth of not less
than $100,000,000 and whose regular business includes the servicing of
receivables similar to the Pledged Loans or other consumer finance receivables;
provided, however, pending the appointment of a Successor Servicer, the Trustee
will act as the Successor Servicer.
 
(b) Duties and Obligations of Successor Servicer. Upon its appointment, the
Successor Servicer shall be the successor in all respects to the Servicer with
respect to servicing functions under this Indenture and shall be subject to all
the responsibilities and duties relating thereto placed on the Servicer by the
terms and provisions hereof, and all references in this Indenture to the
Servicer shall be deemed to refer to the Successor Servicer.
 
(c) Compensation of Successor Servicer; Costs and Expenses of Servicing
Transfer. In connection with such appointment and assumption, the Trustee may
make arrangements for the compensation of the Successor Servicer. The costs and
expenses of transferring servicing shall be paid by the Servicer which is
resigning or being replaced and to the extent such costs and expenses are not so
paid, shall be paid from Collections as provided herein in Sections 3.1 and
11.7.
 
Section 12.3  Notification to Noteholders. Upon the occurrence of any Servicer
Default or any event which, with the giving of notice or passage of time or
both, would become a Servicer Default, the Servicer shall give prompt written
notice thereof to the Trustee and the
 
 
 
98

--------------------------------------------------------------------------------

 
 
Issuer and the Trustee shall give notice to the Noteholders at their respective
addresses appearing in the Note Register and to the Insurer and the Swap
Counterparty. Upon any termination or appointment of a Successor Servicer
pursuant to this Article XII, the Trustee shall give prompt written notice
thereof to the Issuer and to the Noteholders at their respective addresses
appearing in the Note Register and to the Insurer and the Swap Counterparty.
 
Section 12.4  Waiver of Past Defaults. With respect to a Servicer Default
described in Section 12.1, (A) the Insurer, if no Insurer Default has occurred
and is continuing or (B) during the continuation of an Insurer Default, the
Majority Holders of the Notes may, on behalf of all Holders, waive any default
by the Servicer in the performance of its obligations hereunder and its
consequences. Upon any such waiver of a past default, such default shall cease
to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Indenture. No such waiver shall extend to any
subsequent or other default or impair any right consequent thereon except to the
extent expressly so waived.
 
Section 12.5  Termination of Servicer’s Authority. All authority and power
granted to the Servicer under this Indenture shall automatically cease and
terminate upon termination of this Indenture pursuant to Section 14.1, and shall
pass to and be vested in the Issuer and without limitation the Issuer is hereby
authorized and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents and other instruments, and to do
and accomplish all other acts or things necessary or appropriate to effect the
purposes of such transfer of servicing rights upon termination of this
Indenture. The Servicer shall cooperate with the Issuer in effecting the
termination of the responsibilities and rights of the Servicer to conduct
servicing on the Pledged Loans. The Servicer shall transfer its electronic
records relating to the Pledged Loans to the Issuer in such electronic form as
Issuer may reasonably request and shall transfer all other records,
correspondence and documents relating to the Pledged Loans to the Issuer in the
manner and at such times as the Issuer shall reasonably request. To the extent
that compliance with this Section 12.5 shall require the Servicer to disclose
information of any kind which the Servicer deems to be confidential, the Issuer
shall be required to enter into such customary licensing and confidentiality
agreements as the Servicer shall deem necessary to protect its interests and as
shall be reasonably satisfactory in form and substance to the Issuer.
 
Section 12.6  Matters Related to Successor Servicer.
 
The Successor Servicer will not be responsible for delays attributable to the
Servicer’s failure to deliver information, defects in the information supplied
by the Servicer or other circumstances beyond the control of the Successor
Servicer.
 
The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as deemed necessary by the
Successor Servicer at such time): (i) microfiche loan documentation, (ii)
servicing system tapes, (iii) Pledged Loan payment history, (iv) collections
history and (v) the trial balances, as of the close of business on the day
immediately preceding conversion to the Successor Servicer, reflecting all
applicable Pledged Loan information.
 
Any Successor Servicer shall have no liability with respect to any obligation
which was
 
 
 
99

--------------------------------------------------------------------------------

 
 
required to be performed by the predecessor Servicer prior to the date that the
Successor Servicer becomes the Servicer or any claim of a third party based on
any alleged action or inaction of the predecessor Servicer.
 
The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Indenture if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information. The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the Servicer, the Issuer or the Trustee or for any inaccuracy or
omission in a notice or communication received by the Successor Servicer from
any third party or (ii) which is due to or results from the invalidity,
unenforceability of any Pledged Loan under applicable law or the breach or the
inaccuracy of any representation or warranty made with respect to any Pledged
Loan.
 
If the Trustee or any other Successor Servicer assumes the role of Successor
Servicer hereunder, such Successor Servicer shall be entitled to appoint
subservicers whenever it shall be deemed necessary by such Successor Servicer.
The Successor Servicer shall, notwithstanding any such subservicing
arrangements, remain obligated and liable to the Trustee, the Issuer, the
Collateral Agent, the Insurer and the Noteholders for the servicing and
administration of the Pledged Loans in accordance with the provisions of this
Indenture to the same extent and under the same terms and conditions as if it
alone were servicing and administering the Pledged Loans.
 
ARTICLE XIII  
THE TRUSTEE; THE COLLATERAL AGENT; THE CUSTODIAN
 
Section 13.1  Duties of Trustee.
 

(a)  
The Trustee, prior to the occurrence of an Event of Default of which a
Responsible Officer of the Trustee shall have actual knowledge and after the
curing of all such Events of Default which may have occurred, undertakes to
perform such duties and only such duties as are specifically set forth in this
Indenture. If an Event of Default of which a Responsible Officer of the Trustee
shall have actual knowledge has occurred and has not been cured or waived, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in their exercise, as a
prudent institutional trustee would exercise or use under the circumstances in
the conduct of such institution’s own affairs. The Trustee is hereby authorized
and empowered to make the withdrawals and payments from the Accounts in
accordance with the instructions set forth in this Indenture until the
termination of this Indenture in accordance with Section 14.1 unless this
appointment is earlier terminated pursuant to the terms hereof.

 

(b)  
The Trustee, upon receipt of all resolutions, certificates, statements,
opinions, reports, documents, orders or other instruments furnished to the
Trustee which are specifically required to be furnished pursuant to any
provision of this Indenture, shall examine them to determine whether they
conform to such requirements; provided, however, that the Trustee shall

 
 
 
100

--------------------------------------------------------------------------------

 
 

  
not be responsible for the accuracy or content of any resolution, certificate,
statement, opinion, report, document, order or other instrument furnished by the
Servicer, the Issuer or any other Person hereunder (other than the Trustee). The
Trustee shall give prompt written notice to the Noteholders of any material lack
of conformity of any such instrument to the applicable requirements of this
Indenture discovered by the Trustee.

 

(c)  
Subject to Section 13.1(a), no provision of this Indenture shall be construed to
relieve the Trustee from liability for its own gross negligence, reckless
disregard of its duties, bad faith or misconduct; provided, however, that:

 

(i)  
the Trustee shall not be personally liable for an error of judgment made in good
faith by a Responsible Officer or employees of the Trustee, unless it shall be
proved that the Trustee was negligent in ascertaining the pertinent facts;

 

(ii)  
the Trustee shall not be personally liable with respect to any action taken,
suffered or omitted to be taken by it in good faith in accordance with this
Indenture or at the direction of (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Holders of greater than 50% of the Aggregate Principal Amount of the Notes
relating to the time, method and place of conducting any proceeding for any
remedy available to the Trustee, or exercising or omitting to exercise any trust
or power conferred upon the Trustee, under this Indenture;

 

(iii)  
the Trustee shall not be charged with knowledge of any failure by any other
party hereto to comply with its obligations hereunder or of the occurrence of
any Event of Default, Rapid Amortization Event, Cash Accumulation Event or
Servicer Default unless a Responsible Officer of the Trustee obtains actual
knowledge of such failure based upon receipt of written information or other
communication or a Responsible Officer of the Trustee receives written notice of
such failure from the Servicer, the Issuer, the Insurer or any Noteholder. In
the absence of receipt of notice or actual knowledge by a Responsible Officer
the Trustee may conclusively assume there is no Event of Default, Rapid
Amortization Event, Cash Accumulation Event or Servicer Default; and

 

(iv)  
Prior to the occurrence of an Event of Default of which a Responsible Officer of
the Trustee shall have actual knowledge or have received notice and after all
the curing of all such Events of Default which may have occurred, the duties and
obligations of the Trustee shall be determined solely by the express provisions
of this Indenture, the Trustee shall not be liable except for the performance of
such duties and obligations as are specifically set forth in this Indenture, no
implied covenants or obligations shall be read into this Indenture against the
Trustee and, in the absence of bad faith, willful misconduct or negligence on
the part of the Trustee, the Trustee may conclusively rely, as to the truth of
the statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Trustee and conforming to the
requirements of this Indenture.

 

(d)  
The Trustee shall not be required to expend or risk its own funds or otherwise
incur financial liability in the performance of any of its duties hereunder, or
in the exercise of

 
 
 
101

--------------------------------------------------------------------------------

 
 

 
any of its rights or powers, if there is reasonable ground for believing that
the repayment of such funds or adequate indemnity against such risk or liability
is not reasonably assured to it (which adequate indemnity may include, at the
Trustee’s option, consent by (A) the Insurer, if no Insurer Default has occurred
and is continuing or (B) during the continuation of an Insurer Default, the
Holders of greater than 50% of the Aggregate Principal Amount of the Notes
authorizing the Trustee to be reimbursed for any funds from amounts available in
the Collection Account), and none of the provisions contained in this Indenture
shall in any event require the Trustee to perform, or be responsible for the
manner of performance of, any of the obligations of the Servicer under this
Indenture except during such time, if any, as the Trustee shall be the successor
to, and be vested with the rights, duties, powers and privileges of, the
Servicer in accordance with the terms of this Indenture.

 

(e)  
Except for actions expressly authorized by this Indenture, the Trustee shall
take no action reasonably likely to impair the interests of the Issuer in any
Pledged Loan or other Collateral now existing or hereafter created or to impair
the value of any Pledged Loan or other Collateral now existing or hereafter
created.

 

(f)  
Except as provided in this Indenture, the Trustee shall have no power to dispose
of or vary any Collateral.

 

(g)  
In the event that the Note Registrar shall fail to perform any obligation, duty
or agreement in the manner or on the day required to be performed by the Note
Registrar, as the case may be, under this Indenture, the Trustee (if it is not
then the Note Registrar) shall be obligated promptly to perform such obligation,
duty or agreement in the manner so required.

 

(h)  
The Trustee shall have no duty to (A) see to any recording, filing or depositing
of this Indenture or any agreement referred to herein or any financing statement
or continuation statement evidencing a security interest, or to see to the
maintenance of any such recording or filing or depositing or to any rerecording,
refiling or redepositing of any thereof, (B) see to any insurance, (C) see to
the payment or discharge of any tax, assessment, or other governmental charge or
any lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of any Collateral other than from funds available in the
Collection Account, or (D) confirm or verify the contents of any reports or
certificates of the Servicer delivered to the Trustee pursuant to this Indenture
believed by the Trustee to be genuine and to have been signed or presented by
the proper party or parties.

 
Section 13.2  Certain Matters Affecting the Trustee. Except for its own gross
negligence, reckless disregard of its duties, bad faith or misconduct:
 

(a)  
the Trustee may rely on and shall be protected from liability to the Issuer and
the Noteholders in acting on, or in refraining from acting in accord with, any
resolution, Officer’s Certificate, certificate of auditors or any other
certificate, statement, conversation, instrument, opinion, report, notice,
request, consent, order, appraisal, bond or other paper or document believed by
it to be genuine and to have been signed, sent or made by the proper Person or
Persons;

 
 
 
102

--------------------------------------------------------------------------------

 
 

(b)  
the Trustee may consult with counsel and any advice of counsel (including
without limitation counsel to the Issuer or the Servicer) shall be full and
complete authorization and protection from liability to the Issuer and the
Noteholders in respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or opinion of
counsel;

 

(c)  
the Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture, or to institute, conduct or defend any
litigation hereunder or in relation hereto, at the request, order or direction
of any of the Noteholders, pursuant to the provisions of this Indenture, unless
such Noteholders shall have offered to the Trustee reasonable security or
indemnity against the costs, expenses and liabilities which may be incurred
therein or thereby; nothing contained herein shall, however, relieve the Trustee
of the obligations, upon the occurrence of any Servicer Default of which a
Responsible Officer of the Trustee shall have actual knowledge or have received
notice (which has not been cured), to exercise such of the rights and powers
vested in it by this Indenture, and to use the same degree of care and skill in
their exercise as a prudent person would exercise or use under the circumstances
in the conduct of such person’s own affairs;

 

(d)  
neither the Trustee nor any of its officers, directors, employees, agents,

 
attorneys-in-fact or Affiliates shall be personally liable for any action taken,
suffered or omitted to be taken by the Trustee or such Person in good faith and
believed by such Person to be authorized or within the discretion or rights or
powers conferred upon it by this Indenture, nor for any action taken or omitted
to be taken by any other party hereto;
 

(e)  
the Trustee shall not be bound to make any investigation into the facts of
matters stated in any Monthly Servicing Report, any other report or statement
delivered to the Trustee by the Servicer, resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, approval, bond or
other paper or document, unless requested in writing so to do by (A) the
Insurer, if no Insurer Default has occurred and is continuing or (B) during the
continuation of an Insurer Default, the Holders of more than 50% of the
Aggregate Principal Amount of the Notes; provided, however, that if the payment
within a reasonable time to the Trustee of the costs, expenses or liabilities
likely to be incurred by it in the making of such investigation is, in the
opinion of the Trustee, not assured to the Trustee by the security afforded to
it by the terms of this Indenture, the Trustee may require indemnity
satisfactory to the Trustee against such cost, expense or liability as a
condition to taking any such action.

 

(f)  
the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys or a
custodian, and the Trustee shall not be responsible for any misconduct or
negligence on the part of any such agent, attorney or custodian appointed with
due care by it hereunder;

 

(g)  
except as may be required by Section 13.1(b), the Trustee shall not be required
to make any initial or periodic examination of any documents or records related
to the Pledged Loans for the purpose of establishing the presence or absence of
defects, the compliance by the Servicer or the Issuer with their respective
representations and warranties or for any other purpose;

 
 
 
103

--------------------------------------------------------------------------------

 
 

(h)  
the right of the Trustee to perform any discretionary act enumerated in this
Indenture shall not be construed as a duty, and the Trustee shall not be
answerable for the performance of such act; and

 

(i)  
the Trustee shall not be required to give any bond or surety in respect of the
powers granted hereunder.

 
Section 13.3  Trustee Not Liable for Recitals in Notes or Use of Proceeds of
Notes. The Trustee assumes no responsibility for the correctness of the recitals
contained herein and in the Notes (other than the certificate of authentication
on the Notes) or for any statements, representations or warranties made herein
by any Person other than the Trustee (except as expressly set forth herein).
Except as set forth in Section 13.14, the Trustee makes no representations as to
the validity, enforceability or sufficiency of this Indenture or of the Notes
(other than the certificate of authentication on the Notes) or of any Pledged
Loan or related document. The Trustee shall not be accountable for the use or
application of funds properly withdrawn from any Account on the instructions of
the Servicer or for the use or application by the Issuer of the proceeds of any
of the Notes, or for the use or application of any funds paid to the Issuer in
respect of the Pledged Loans. The Trustee shall not be responsible for the
legality or validity of this Indenture or the validity, priority, perfection or
sufficiency of the security for the Notes issued or intended to be issued
hereunder. The Trustee shall have no responsibility for filing any financing or
continuation statement in any public office at any time or to otherwise perfect
or maintain the perfection of any security interest or lien granted to it
hereunder or to record this Indenture.
 
Section 13.4  Trustee May Own Notes; Trustee in its Individual Capacity. Wells
Fargo Bank, National Association, in its individual or any other capacity, may
become the owner or pledgee of Notes with the same rights as it would have if it
were not the Trustee. Wells Fargo Bank, National Association and its Affiliates
may generally engage in any kind of business with the Issuer or the Servicer as
though Wells Fargo Bank, National Association were not acting in such capacity
hereunder and without any duty to account therefor. Nothing contained in this
Indenture shall limit in any way the ability of Wells Fargo Bank, National
Association and its Affiliates to act as a trustee or in a similar capacity for
other interval ownership and lot contract and installment note financings
pursuant to agreements similar to this Indenture.
 
Section 13.5  Trustee’s Fees and Expenses; Indemnification. The Trustee shall be
entitled to receive from time to time pursuant to this Indenture and the Trustee
Fee Letter, (a) such compensation as shall be agreed to between the Issuer and
the Trustee (which shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust) for all services rendered by it
in the execution of the trust hereby created and in the exercise and performance
of any of the powers and duties hereunder as the Trustee and to be reimbursed
for its out-of-pocket expenses (including reasonable attorneys’ fees), incurred
or paid in establishing, administering and carrying out its duties under this
Indenture or the Collateral Agency Agreement and (b) subject to Section 10.3,
the Issuer and the Servicer agree, jointly and severally, to pay, reimburse,
indemnify and hold harmless the Trustee (without reimbursement from any Account
or otherwise) upon its request for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever (including without limitation fees, expenses and
disbursements of counsel) which
 
 
 
104

--------------------------------------------------------------------------------

 
 
may at any time (including without limitation at any time following the
termination of this Indenture and payment on account of the Notes) be imposed
on, incurred by or asserted against the Trustee in any way relating to or
arising out of this Indenture, the Collateral Agency Agreement or any other
Transaction Document to which the Trustee is a party or the transactions
contemplated hereby or any action taken or omitted by the Trustee under or in
connection with any of the foregoing except for those liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting solely from the gross negligence, reckless disregard of
its duties, bad faith or willful misconduct of the Trustee and except that if
the Trustee is appointed Successor Servicer pursuant to Section 12.2, the
provisions of this Section 13.5 shall not apply to expenses, disbursements and
advances made or incurred by the Trustee in its capacity as Successor Servicer.
The agreements in this Section 13.5 shall survive the termination of this
Indenture, the resignation or removal of the Trustee and all amounts payable on
account of the Notes.
 
Anything in this Indenture to the contrary notwithstanding, in no event shall
the Trustee be liable for special, indirect or consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
 
Section 13.6  Eligibility Requirements for Trustee. The Trustee hereunder (if
other than Wells Fargo Bank, National Association) shall at all times be an
Eligible Institution and a corporation or banking association organized and
doing business under the laws of the United States of America or any state
thereof authorized under such laws to exercise corporate trust powers, and such
Trustee (including Wells Fargo Bank, National Association) shall have a combined
capital and surplus of at least $25,000,000 (or, in the case of a successor to
the initial Trustee, $100,000,000) and subject to supervision or examination by
federal or state authority. If such corporation or banking association publishes
reports of condition at least annually, pursuant to law or to the requirements
of federal or state supervising or examining authority, then for the purpose of
this Section 13.6, the combined capital and surplus of such corporation or
banking association shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. In case at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 13.6, the Trustee shall resign immediately in the manner and with
the effect specified in Section 13.7.
 
Section 13.7  Resignation or Removal of Trustee.
 

(a)  
The Trustee may at any time resign and be discharged from the trust hereby
created by giving 60 days prior written notice thereof to the Issuer, the Swap
Counterparty, the Servicer, the Noteholders, the Insurer and each Rating Agency.
Upon receiving such notice of resignation, the Issuer shall promptly arrange to
appoint a successor trustee meeting the requirements of Section 13.6 and the
Servicer shall notify the Trustee, the Insurer, the Swap Counterparty and each
Rating Agency of such appointment by written instrument, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor Trustee. If no successor Trustee shall have been so appointed and have
accepted within 30 days after the giving of such notice of resignation, a
successor Trustee shall be appointed by (A) the Insurer, if no Insurer Default
has occurred and is continuing or (B) during the continuation of an Insurer
Default, the Majority Holders (with notice to the Swap Counterparty). The
successor

 
 
 
105

--------------------------------------------------------------------------------

 
 

  
Trustee so appointed shall, forthwith upon its acceptance of such appointment,
become the Trustee. If no successor Trustee shall have been so appointed and
shall have accepted appointment in the manner hereinafter provided, any
Noteholder, on behalf of itself and all others similarly situated, or the
resigning Trustee may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

(b)  
If at any time the Trustee shall cease to be eligible in accordance with the
provisions of Section 13.6 and shall fail to resign after written request
therefor by the Issuer or the Servicer, or if at any time the Trustee shall be
legally unable to act, or shall be adjudged a bankrupt or insolvent, or a
receiver of the Trustee or of its property shall be appointed, or any public
officer shall take charge or control of the Trustee or of its property or
affairs for the purpose of rehabilitation, conservation or liquidation, then the
Issuer (with the consent of the Insurer, which consent shall not be unreasonably
withheld) may remove the Trustee and promptly appoint a successor Trustee by
written instrument, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee.

 

(c)  
At any time (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default, the Majority
Holders may remove the Trustee and promptly appoint a successor Trustee by
written instrument, one copy of which instrument shall be delivered to the
Trustee so removed and one copy to the successor Trustee.

 

(d)  
Any resignation or removal of the Trustee and appointment of a successor Trustee
pursuant to any of the provisions of this Section 13.7 shall not become
effective until acceptance of appointment by the successor Trustee as provided
in Section 13.8.

 
Section 13.8  Successor Trustee.
 

(a)  
Any successor Trustee, appointed as provided in Section 13.7, shall execute,
acknowledge and deliver to the Issuer, the Servicer and to its predecessor
Trustee an instrument accepting such appointment hereunder, and thereupon the
resignation or removal of the predecessor Trustee shall become effective and
such successor Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as Trustee
herein. The predecessor Trustee shall deliver to the successor Trustee all
money, documents and other property held by it hereunder; and Issuer and the
predecessor Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Trustee all such rights, power, duties and
obligations.

 

(b)  
No successor Trustee shall accept appointment as provided in this Section 13.8
unless at the time of such acceptance such successor Trustee shall be eligible
under the provisions of Section 13.6.

 

(c)  
Upon acceptance of appointment by a successor Trustee as provided in this
Section 13.8, such successor Trustee shall mail notice of such succession
hereunder to the Trustee, the Issuer, the Insurer, the Swap Counterparty, the
Servicer and all Noteholders at their addresses as shown in the Note Register.

 
 
 
106

--------------------------------------------------------------------------------

 
 
Section 13.9  Merger or Consolidation of Trustee. Any Person into which the
Trustee may be merged or converted or with which it may be consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Trustee shall be a party, or any Person succeeding to the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder,
provided, such corporation shall be eligible under the provisions of
Section 13.6, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding.
 
Section 13.10  Appointment of Co-Trustee or Separate Trustee.
 
(a) Notwithstanding any other provisions of this Indenture, at any time, for the
purpose of meeting any legal requirements of any jurisdiction in which any part
of the Collateral may at the time be located, the Trustee shall have the power
and may execute and deliver all instruments to appoint one or more Persons to
act as a co-trustee or co-trustees, or separate trustee or separate trustees, of
all or any part of the Collateral and to vest in such Person or Persons, in such
capacity and for the benefit of the Noteholders, the Insurer and the Swap
Counterparty, such title to the Collateral, or any part thereof, and subject to
the other provisions of this Section 13.10, such powers, duties, obligations,
rights and trusts as the Trustee may consider necessary or desirable. No
co-trustee or separate trustee hereunder shall be required to meet the terms of
eligibility as a successor trustee under Section 13.6 and no notice to the
Noteholders of the appointment of any co-trustee or separate trustee shall be
required under Section 13.8.
 
(b) Every separate trustee and co-trustee shall, to the extent permitted by law,
be appointed and act subject to the following provisions and conditions:
 
(i) all rights, powers, duties and obligations conferred or imposed upon the
Trustee shall be conferred or imposed upon and exercised or performed by the
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Trustee joining in such act), except to the extent that under any
laws of any jurisdiction in which any particular act or acts are to be
performed, the Trustee shall be incompetent or unqualified to perform such act
or acts, in which event such rights, powers, duties and obligations (including
the holding of title to the Collateral, or any portion thereof in any such
jurisdiction) shall be exercised and performed singly by such separate trustee
or co-trustee, but solely at the direction of the Trustee;
 
(ii) no trustee hereunder shall be personally liable by reason of any act or
omission of any other trustee hereunder; and
 
(iii) the Trustee may at any time accept the resignation of or remove any
separate trustee or co-trustee.
 
(c) Any notice, request or other writing given to the Trustee shall be deemed to
have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Indenture and the conditions
of this Article XIII. Each separate trustee and co-trustee, upon its
 
 
 
107

--------------------------------------------------------------------------------

 
 
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Indenture, specifically including every provision of this Indenture relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee. Every such instrument shall be filed with the Trustee and a copy
thereof given to the Servicer.
 
(d) Any separate trustee or co-trustee may at any time constitute the Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect to this Indenture on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Trustee, to the extent permitted by law, without the appointment of a new or a
successor trustee.
 
Section 13.11  Trustee May Enforce Claims Without Possession of Notes. All
rights of action and claims under this Indenture or the Notes may be prosecuted
and enforced by the Trustee without the possession of any of the Notes or the
production thereof in any proceeding relating thereto, and any such proceeding
instituted by the Trustee shall be brought in its own name as trustee. Any
recovery of judgment shall, after provision for the payment of the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, be for the benefit of the Noteholders, the Insurer and the Swap
Counterparty as their interests appear in this Agreement.
 
Section 13.12  Suits for Enforcement. If an Event of Default or a Servicer
Default shall occur and be continuing, the Trustee, in its discretion may or at
the direction of the Control Party shall subject to the provisions of Article XI
and Section 12.1, proceed to protect and enforce its rights and the rights of
the Noteholders and the Insurer under this Indenture by a suit, action or
proceeding in equity or at law or otherwise, whether for the specific
performance of any covenant or agreement contained in this Indenture or in aid
of the execution of any power granted in this Indenture or for the enforcement
of any other legal, equitable or other remedy as the Trustee, being advised by
counsel, shall deem most effectual to protect and enforce any of the rights of
the Trustee, the Noteholders or the Insurer.
 
Section 13.13  Rights of the Insurer or the Noteholders to Direct the Trustee.
The (A) Insurer, if no Insurer Default has occurred and is continuing or (B)
during the continuation of an Insurer Default, Majority Holders shall have the
right to direct the time, method, and place of conducting any proceeding for any
remedy available to the Trustee, or exercising any trust or power conferred on
the Trustee; provided, however, that, subject to Section 13.1, the Trustee shall
have the right to decline to follow any such direction if the Trustee being
advised by counsel determines that the action so directed may not lawfully be
taken, or if the Trustee in good faith shall, by a Responsible Officer or
Responsible Officers of the Trustee, determine that the proceedings so directed
would be illegal or involve it in personal liability or be unduly prejudicial to
the rights of Noteholders not parties to such direction, or if the Trustee has
not been offered reasonable security or indemnity (it being agreed that an
unsecured indemnity from the Insurer shall constitute sufficient indemnity), as
contemplated by Section 13.2, by (A) the Insurer, if no Insurer Default has
occurred and is continuing or (B) during the continuation of an Insurer Default,
the Holders of greater than 50% of the Aggregate Principal Amount of the
 
 
 
108

--------------------------------------------------------------------------------

 
 
 
Notes; and provided further, that nothing in this Indenture shall impair the
right of the Trustee to take any action deemed proper by the Trustee and which
is not inconsistent with such direction by the Noteholders.
 
Section 13.14  Representations and Warranties of the Trustee. The Trustee
represents and warrants that:
 
(a) the Trustee is a national banking association with trust powers organized,
validly existing and in good standing under the laws of the United States;
 
(b) the Trustee has full power, authority and right to execute, deliver and
perform this Indenture and has taken all necessary action to authorize the
execution, delivery and performance by it of this Indenture; and
 
(c) this Indenture has been duly executed and delivered by the Trustee and
constitutes the legal, valid and binding agreement of the Trustee enforceable
against the Trustee in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and except as such enforceability may be
limited by general principles of equity (whether considered in a suit at law or
in equity).
 
Section 13.15  Maintenance of Office or Agency. The Trustee will maintain at its
expense in Minneapolis, Minnesota, an office or offices or agency or agencies
where notices and demands to or upon the Trustee in respect of the Notes and
this Indenture may be served. The Trustee will give prompt written notice to the
Issuer, the Insurer, the Swap Counterparty, the Servicer and the Noteholders of
any change in the location of any such office or agency.
 
Section 13.16  No Assessment. Wells Fargo Bank, National Association’s agreement
to act as Trustee hereunder shall not constitute or be construed as Wells Fargo
Bank, National Association’s assessment of the Issuer’s or any Obligor’s
creditworthiness or a credit analysis of any Loans.
 
Section 13.17  UCC Filings and Title Certificates. (a) The Trustee and the
Noteholders expressly recognize and agree that the Collateral Agent may be
listed as the secured party of record on the various Financing Statements
required to be filed under this Indenture in order to perfect the security
interest in the Collateral, and such listing will not affect in any way the
respective status of the other secured parties under the Collateral Agency
Agreement as the holders of their respective interests in other collateral. In
addition, such listing shall impose no duties on the Collateral Agent other than
those expressly and specifically undertaken in accordance with this Indenture
and the Collateral Agency Agreement.
 
(b) The Trustee shall file such financing statements covering the Collateral as
the Control Party shall request in writing.
 
(c) The Trustee hereby agrees that it will promptly after its receipt forward to
the Insurer a copy of each notice and report which it receives under or with
respect to this Indenture or other Transaction Documents (unless it is clear
from the face of such notice or report that the Insurer has already received a
copy of the same).
 
 
 
109

--------------------------------------------------------------------------------

 
 
Section 13.18  Replacement of the Custodian. Each of the Issuer and the Servicer
agree not to replace the Custodian then acting as custodian of the Pledged Loans
and related assets unless the Insurer has given its prior written consent to
such action (which consent shall not be unreasonably withheld) and the Rating
Agency Condition has been satisfied with respect to such replacement.
 
ARTICLE XIV
TERMINATION
 
Section 14.1  Termination of Agreement. The respective obligations and
responsibilities of the Issuer, the Servicer and the Trustee created hereby
(other than the obligation of the Trustee to make payments to Noteholders and
the Insurer as hereafter set forth) shall terminate (the “Termination Date”) on
the day after the Payment Date following the date on which funds shall have been
deposited in the Collection Account sufficient to pay the Aggregate Principal
Amount of all Notes plus all interest accrued on the Notes through the day
preceding such Payment Date and all amounts owed to the Insurer pursuant to this
Agreement and the Insurance Agreement; provided that, all amounts required to be
paid on such Payment Date pursuant to this Indenture shall have been paid.
 
Section 14.2  Final Payment.
 
(a) Written notice of any termination shall be given (subject to at least two
Business Days’ prior notice from the Servicer to the Trustee) by the Trustee to
the Noteholders, the Insurer, the Swap Counterparty and each Rating Agency then
rating any Notes mailed not later than the fifth day of the month of such final
payment specifying (a) the Payment Date and (b) the amount of any such final
payment. The Trustee shall give such notice to the Note Registrar at the time
such notice is given to the Noteholders.
 
(b) On or after the final Payment Date, upon written request of the Trustee, the
Noteholders shall surrender their Notes to the office specified in such request.
If presentation or surrender of a Definitive Note is not made within six years
of notice of final distribution, no claim may be made in respect of such
Definitive Note.
 
(c) The Trustee shall surrender the Insurance Policy to the Insurer on the date
which the later of (i) the date that is one year and one day following the date
on which the Notes shall have been paid in full and (ii) if any Insolvency
Proceeding with respect to which the Issuer is the debtor has been commenced on
or prior to the date specified in clause (i) above, the thirtieth day after the
entry of a final, non-appealable order in resolution or settlement of such
proceeding.
 
Section 14.3  [Reserved].
 
Section 14.4  Release of Collateral. Upon the termination of this Indenture
pursuant to Section 14.1, the Trustee shall release all liens and assign to the
Issuer (without recourse, representation or warranty) all right, title and
interest of the Trustee in and to the Collateral and all proceeds thereof. The
Trustee shall execute and deliver such instruments of assignment, in each case
without recourse, representation or warranty, as shall be reasonably requested
by the Issuer to release the security interest of the Trustee in the Collateral.
 
 
110

--------------------------------------------------------------------------------

 
 
Section 14.5  Release of Defaulted Loans.
 
(a) Issuer May Obtain Release. If any Pledged Loan becomes a Defaulted Loan
during any Due Period, the Issuer may, subject to the limitation set forth in
Section 14.5(d), obtain a release of such Pledged Loan from the lien of this
Indenture on any Payment Date thereafter. To obtain such release the Issuer
shall be required either to (i) pay the Release Price of such Defaulted Loan to
the Trustee for deposit into the Collection Account or (ii) deliver to the
Trustee one or more Qualified Substitute Loans in substitution for such
Defaulted Loan and pay the applicable Substitution Adjustment Amount to the
Trustee for deposit into the Collection Account. The Issuer shall provide
written notice to the Trustee, the Insurer and the Collateral Agent of any
release pursuant to this Section 14.5 not less than two Business Days prior to
the Payment Date on which such release is to be effected, specifying the
Defaulted Loan and the Release Price therefor. The Issuer shall (i) pay the
Release Price to the Trustee for deposit into the Collection Account not later
than 12:00 noon, New York City time, on the Payment Date on which such release
is made or (ii) deliver the Qualified Substitute Loan or Qualified Substitute
Loans by 12:00 noon, New York City time, on the Payment Date on which such
release is made and pay any Substitution Adjustment Amount to the Trustee for
deposit into the Collection Account not later than 12:00 noon, New York City
time, on such Release Date.
 
(b) Substitution. If a Seller delivers to the Issuer a Qualified Substitute Loan
or Qualified Substitute Loans in lieu of payment for the repurchase of a
Defaulted Loan, the Issuer shall execute a Supplemental Grant in substantially
the form of Exhibit G hereto and deliver such Supplemental Grant to the Trustee
and the Collateral Agent. Payments due with respect to Qualified Substitute
Loans on or prior to the Calculation Date next preceding the date of
substitution shall not be property of the Issuer, but, to the extent received by
the Servicer, will be retained by the Servicer and remitted by the Servicer to
the Seller on the next succeeding Payment Date. Payments due with respect to the
Qualified Substitute Loans after the Calculation Date next preceding the date of
substitution shall be property of the Issuer. The Issuer shall cause the
Servicer to electronically deliver a schedule of any Defaulted Loans so removed
and Qualified Substitute Loans so substituted to the Trustee and such schedule
shall be an amendment to the Loan Schedule. Upon such substitution, the
Qualified Substitute Loan or Qualified Substitute Loans shall be subject to the
terms of this Indenture in all respects, the Issuer shall be deemed to have made
the representations, and warranties with respect to each Qualified Substitute
Loan set forth in Section 5.1 and 5.2 of this Indenture, in each case as of the
date of substitution, and the Issuer shall be deemed to have made a
representation and warranty that each Loan so substituted is a Qualified
Substitute Loan as of the date of substitution. The provisions of Section 5.4(a)
shall apply to any Qualified Substitute Loan as to which the Issuer has breached
the Issuer’s representations and warranties in Section 5.1 and 5.2 to the same
extent as for any other Pledged Loan. In connection with the substitution of one
or more Qualified Substitute Loans for one or more Defaulted Loans, the Servicer
shall determine the Substitution Adjustment Amount. Such Substitution Adjustment
Amount shall be paid to the Trustee and treated as if it were a portion of the
Release Price for the Defaulted Loan and included in Available Funds as such.
 
(c) Release of Defaulted Loans. Upon each release of a Pledged Loan under this
Section 14.5, the Collateral Agent and the Trustee shall automatically and
without further action release, sell, transfer, assign, set over and otherwise
convey to the Issuer, without recourse,
 
 
111

--------------------------------------------------------------------------------

 
 
representation or warranty, all of the Collateral Agent’s and Trustee’s right,
title and interest in and to such Defaulted Loan and the Transferred Assets
related to such Defaulted Loan free and clear of the lien of this Indenture. The
Collateral Agent and the Trustee shall execute such documents, releases and
instruments of transfer or assignment and take such other actions as shall
reasonably be requested by the Issuer to effect the release of such Defaulted
Loans and the related Transferred Assets pursuant to this Section 14.5. Promptly
after the occurrence of a Release Date and after the payment for or substitution
for and release of a Defaulted Loan, in respect to which the Release Price has
been paid or Qualified Substitute Loans have been provided, the Issuer shall
direct the Servicer to delete such Defaulted Loans from the Loan Schedule.
 
(d) Limitations on Purchase of Defaulted Loans. The amount of Defaulted Loans
for which the Issuer is permitted to obtain a release and transfer to a Seller
is limited as provided in the Fairfield Master Loan Purchase Agreement and the
Trendwest Master Loan Purchase Agreement and as follows:
 
(i) The Loan Balance of Pledged Loans which become Defaulted Loans and which are
released and transferred to CTRG-CF, as Seller, shall not exceed in the
aggregate 16.0% of the Loan Balance of the Pledged Loans as of the Cut-Off Date
which were Fairfield Loans; for such purposes, the Loan Balance of a Pledged
Loan shall be calculated on the day prior to the day the Pledged Loan became a
Defaulted Loan; and
 
(ii) The Loan Balance of Pledged Loans which become Defaulted Loans and which
are released and transferred to Trendwest, as Seller, shall not exceed in the
aggregate 16.0% of the Loan Balance of the Pledged Loans as of the Cut-Off Date
which were Trendwest Loans; for such purposes, the Loan Balance of a Pledged
Loan shall be calculated on the day prior to the day the Pledged Loan became a
Defaulted Loan.
 
Section 14.6  Release Upon Payment in Full. At such time as the Notes have been
paid in full, all fees and expenses of the Trustee and the Collateral Agent with
respect to the Notes have been paid in full, all obligations relating to this
Indenture have been paid in full and all amounts owed to the Insurer pursuant to
the Insurance Agreement have been paid in full, then, the Collateral Agent
shall, upon the written request of the Issuer, release all liens and assign to
Issuer (without recourse, representation or warranty) all right, title and
interest of the Collateral Agent in and to the Collateral, and all proceeds
thereof. The Collateral Agent and the Trustee shall execute and deliver such
instruments of assignment, in each case without recourse, representation or
warranty, as shall be reasonably requested by the Issuer to release the security
interest of the Collateral Agent in the Collateral.
 
 
112

--------------------------------------------------------------------------------

 
 
ARTICLE XV
MISCELLANEOUS PROVISIONS
 
Section 15.1  Amendment.
 
(a) Supplemental Indentures and Amendments Without Consent of the Noteholders.
The Issuer, the Trustee, the Collateral Agent and the Servicer, at any time and
from time to time, with the consent of the Insurer and without the consent of
any of the Noteholders, may enter into one or more amendments or indentures
supplemental to this Indenture in form satisfactory to the Trustee for any of
the following purposes:
 
(i) to add to the covenants of the Issuer for the benefit of the Noteholders,
the Insurer and the Swap Counterparty or to surrender any right or power
conferred upon the Issuer;
 
(ii) to Grant any additional property to the Trustee or the Collateral Agent or
to be held by the Custodian, in each case, for the benefit of the Trustee and
the Holders of the Notes and the Insurer and the Swap Counterparty;
 
(iii) to correct or amplify the description of any property at any time subject
to the Lien of this Indenture, or to better assure, convey and confirm unto the
Trustee or the Collateral Agent or deliver to the Custodian, in each case for
the benefit of the Trustee and the Noteholders and the Insurer and the Swap
Counterparty, any property subject to the Lien of this Indenture;
 
(iv) to cure any ambiguity, correct, modify or supplement any provision which is
defective or inconsistent with any other provision herein; provided that, such
correction, modification or supplement shall not alter in any material respect,
the amount or timing of payments to or other rights of the Noteholders;
 
(v) to modify transfer restrictions on the Notes, so long as any such
modifications comply with the Securities Act and the Investment Company Act; or
 
(vi) make any other changes which do not, individually or in the aggregate,
materially and adversely affect the rights of any Noteholders.
 
provided that, (x) in each case, the Issuer shall have satisfied the Rating
Agency Condition with respect to such corrections, amendments, modifications or
clarifications and (y), with respect to any changes described in subsection
(vi), the Issuer shall have delivered to the Trustee and the Insurer an
Officer’s Certificate of the Issuer and an Officer’s Certificate of the Servicer
both to the effect that such change will not adversely affect the rights of any
Noteholders.
 
Subject to Section 15.1(c), the Trustee is hereby authorized to join in the
execution of any such amendment or supplemental indenture and to make any
further appropriate agreements and stipulations that may be therein contained.
So long as any of the Notes are outstanding, at the cost of the Issuer, the
Trustee shall provide to the Insurer and each Rating Agency then rating any
Notes a copy of any proposed amendment or supplemental indenture prior to the
execution
 
 
113

--------------------------------------------------------------------------------

 
 
thereof by the Trustee and, as soon as practicable after the execution by the
Issuer, the Servicer, the Trustee and the Collateral Agent of any such amendment
or supplemental indenture, provide to the Insurer and each Rating Agency a copy
of the executed amendment or supplemental indenture, as the case may be.
 
(b) Amendments and Supplemental Indentures With Consent of the Noteholders. With
the consent of (A) the Insurer, if no Insurer Default has occurred and is
continuing or (B) during the continuation of an Insurer Default the Majority
Holders and upon satisfaction of the Rating Agency Condition, the Issuer, the
Servicer and the Trustee may enter into an amendment or indentures supplemental
hereto for the purpose of adding any provisions to, or changing in any manner or
eliminating any of the provisions of, this Indenture, or modifying in any manner
the rights of the Holders of the Notes under this Indenture; provided that, so
long as the Interest Rate Swap is in effect, no such amendment or supplemental
indenture shall be entered into without the prior written consent of the Swap
Counterparty if the effect of such amendment or supplement would be to adversely
affect the Swap Counterparty’s ability or right to receive payment under the
terms of the Interest Rate Swap, or if the amendment or supplemental indenture
would modify the obligations of or impair the ability of the Issuer to fully
perform any of its payment obligations under the Interest Rate Swap.
 
No such amendment or supplemental indenture shall, without the consent of the
Insurer, each affected Noteholder and the Swap Counterparty, to the extent such
amendment or supplemental indenture would adversely affect any of the Swap
Counterparty’s rights or obligations, or impair the ability of the Issuer to
fully perform any of its obligations, under the Interest Rate Swap for so long
as the Interest Rate Swap has not been terminated:
 
(i) reduce in any manner the amount of, or change the timing of, principal,
interest and other payments required to be made on any Note;
 
(ii) change the application of proceeds of any Collateral to the payment of
Notes of such Series;
 
(iii) reduce the percentage of Noteholders required to take or approve any
action under this Indenture; or
 
(iv) permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Collateral or terminate
the lien of this Indenture on any property at any time subject thereto or
deprive the Noteholders of the security afforded by the lien of this Indenture.
 
It shall not be necessary in connection with any consent of the Noteholders
under this Section 15.1(b) for the Noteholders to approve the specific form of
any proposed amendment or supplemental indenture, but it shall be sufficient if
such consent shall approve the substance thereof. The Trustee will not be
permitted to enter into any such supplemental indenture or unless the Rating
Agency Condition is met.
 
Promptly after the execution by the Issuer, the Trustee, the Collateral Agent
and the Servicer of any amendment or supplemental indenture pursuant to this
Section 15.1(b), the Trustee, at the expense of the Issuer shall mail to the
Noteholders, the Insurer, the Luxembourg
 
 
114

--------------------------------------------------------------------------------

 
 
Stock Exchange (if and for so long as any Class of Notes is listed thereon) and
each Rating Agency rating any of the Notes, a copy thereof.
 
(c) Execution of Amendments and Supplemental Indentures. In executing or
accepting the additional trusts created by any amendment or supplemental
indenture permitted by this Section 15.1 or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 13.1 and 13.2) shall be fully protected in relying in good
faith upon, an Opinion of Counsel stating that the execution of such amendment
or supplemental indenture is authorized or permitted by this Indenture and that
all conditions precedent applicable thereto under this Indenture have been
satisfied. The Trustee may, but shall not be obligated to, enter into any such
amendment or supplemental indenture which affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise.
 
(d) Effect of Amendments and Supplemental Indentures. Upon the execution of any
amendment or supplemental indenture under this Section 15.1, this Indenture
shall be modified in accordance therewith, and such amendment or supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of a Note theretofore and thereafter authenticated and delivered hereunder shall
be bound thereby.
 
(e) Reference in Notes to Amendments and Supplemental Indentures. Notes
executed, authenticated and delivered after the execution of any amendment or
supplemental indenture pursuant to this Section 15.1 may, and if required by the
Trustee shall, bear a notation in form approved by the Trustee as to any matter
provided for in such amendment or supplemental indenture. If the Issuer shall so
determine, new Notes, so modified as to conform in the opinion of the Trustee
and the Issuer to any such amendment or supplemental indenture, may be prepared
and executed by the Issuer and authenticated and delivered by the Trustee or the
Authentication Agent in exchange for outstanding Notes.
 
(f) In determining whether the requisite percentage of Noteholders have
concurred in any direction, waiver or consent, Notes owned by the Issuer or an
Affiliate of the Issuer shall be considered as though they are not outstanding,
except that for the purposes of determining whether the Trustee shall be
protected in making such determination or relying on any such direction, waiver
or consent, only Notes which a Responsible Officer of the Trustee knows pursuant
to written notice (or in the case of the Issuer, by reference to the Note
Register if the Trustee is also the Note Registrar) are so owned shall be so
disregarded.
 
Section 15.2  Discretion with Respect to Derivative Financial Instruments. The
parties to this Indenture recognize and agree that, in the course of managing
its assets and obligations, the Issuer may, from time to time, find it useful
and prudent to enter into, or to terminate or modify, derivative financial
instruments for the purpose of hedging its interest rate risk, and the parties
hereby agree that, (a) in addition to the Interest Rate Swap, the Issuer may,
from time to time, enter into derivative financial instruments for the purpose
of hedging the Issuer’s interest rate risk and (b) the Issuer may, in its
discretion, terminate, or modify, any such derivative financial instrument;
provided that the Issuer shall not terminate or modify the Interest Rate Swap
except as provided in this Indenture and solely in accordance with the
appropriate mechanism(s) as set forth in the Interest Rate Swap, and, with
respect to any derivative financial instruments, other than the Interest Rate
Swap, the Issuer shall not enter into any such
 
 
 
115

--------------------------------------------------------------------------------

 
 
instruments unless the Rating Agency Condition has been satisfied with respect
to such derivative financial instrument; provided further, however, that, so
long as the Interest Rate Swap is in effect, (x) no instrument shall be entered
into pursuant to clause (a) above and (y) no termination (or modification) shall
be effected pursuant to clause (b) above, without the prior written consent of
the Swap Counterparty if the effect of such instrument, termination (or
modification) would be to adversely affect the Swap Counterparty’s ability or
right to receive payment under the terms of the Interest Rate Swap, or if the
instrument, termination (or modification) would modify the obligations of or
impair the ability of the Issuer to fully perform any of its payment obligations
under the Interest Rate Swap; and provided further, however, that any
termination, modification or replacement with respect to the Interest Rate Swap
effected otherwise in accordance with this Indenture and the appropriate
mechanism(s) as set forth in the Interest Rate Swap shall not be subject to the
provisions of this Section 15.2.
 
Section 15.3  Limitation on Rights of the Noteholders.
 
(a) The death or incapacity of any Noteholder shall not operate to terminate
this Indenture, nor shall such death or incapacity entitle such Noteholder’s
legal representatives or heirs to claim an accounting or to take any action or
commence any proceeding in any court for a partition or winding up of the
Collateral, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.
 
(b) Nothing herein set forth, or contained in the terms of the Notes, shall be
construed so as to constitute the Noteholders from time to time as partners or
members of an association; nor shall any Noteholder be under any liability to
any third person by reason of any action taken by the parties to this Indenture
pursuant to any provision hereof.
 
Section 15.4  Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING § 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES.
 
Section 15.5  Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH PARTY HERETO AND THEIR ASSIGNEES WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
 
Section 15.6  Notices. All communications and notices hereunder shall be in
writing and shall be deemed to have been duly given if personally delivered to,
or transmitted by overnight courier, or transmitted by telex or telecopy and
confirmed by a mailed writing:
 
If to the Issuer:
 
 
116

--------------------------------------------------------------------------------

 
 
CENDANT TIMESHARE 2005-1 RECEIVABLES FUNDING, LLC
10750 West Charleston Boulevard
Suite 130, Mail Stop 2065
Las Vegas, Nevada 89135
Attention: President
(or such other address as may hereafter be furnished to the Trustee, the
Servicer and the Collateral Agent in writing by the Issuer).
 
If to the Servicer:
 
CENDANT TIMESHARE RESORT GROUP - CONSUMER FINANCE, INC.
10750 West Charleston Boulevard
Suite 130
Las Vegas, Nevada 89135
Fax number: 702-227-3114
Attention: President, Treasurer and Controller
(or such other address as may hereafter be furnished to the Trustee, the Issuer
and the Collateral Agent in writing by the Servicer).
 
If to the Trustee:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
Sixth & Marquette
MAC N9311-161
Minneapolis, Minnesota 55479
Fax number: 612-667-3464
Attention: Corporate Trust Services Asset-Backed Administration


(or such other address as may be furnished to the Servicer, the Issuer or the
Collateral Agent in writing by the Trustee).
 
If to the Collateral Agent:
 
WACHOVIA BANK, NATIONAL ASSOCIATION
269 Technology Way
Building B, Unit 3
Rocklin, CA 95765
Fax number: 916-626-3152
Attention: Structured Finance Trust Services
Re: Cendant Timeshare 2005-1 Receivables Funding, LLC


(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer by the Collateral Agent).
 
If to each Rating Agency:
 
Fitch, Inc.
Attn: Asset-Backed Securities - Timeshare
 
 
 
117

--------------------------------------------------------------------------------

 
 
55 East Monroe
Suite 3500
Chicago, IL 60610
Fax number: 312-368-2069


(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
 
Moody’s Investors Service, Inc.
99 Church Street
New York, New York 10007
Fax number: 212-553-4392


(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
 
Standard & Poor’s Ratings Group
55 Water Street
New York, New York 10041
Fax number: 212-438-2655


(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer).
 
If to the Swap Counterparty:


Bank of America, N.A.
Sear Tower
233 South Wacker Drive, Suite 2800
Chicago, Illinois 60606
Attention: Swap Operations
Telex N.: 49663210 Answerback: NATIONSBANK CHA


(or such other address as may be furnished in writing to the Trustee, the Issuer
and the Servicer),


with a copy to:


Bank of America, N.A.
100 N. Tryon St., NC1-007-13-01
Charlotte, North Carolina 28255
Attention: Capital Markets Documentation
(Telex No.: 9663210; Answerback: NATIONSBK CHA)
Facsimile No.: 704-386-4113


If to the Insurer:
 
 
 
118

--------------------------------------------------------------------------------

 
 
Financial Guaranty Insurance Company (FGIC)
125 Park Avenue
New York, New York 10017
Fax (212) 312-3350


(in each case in which notice or other communication to the Insurer refers to a
Servicer Default, an Unmatured Servicer Default, an Event of Default or an
Unmatured Event of Default, a claim on the Policy or with respect to which
failure on the part of the Insurer to respond shall be deemed to constitute
consent or acceptance, then a copy of such notice or other communication should
also be sent to the attention of “general counsel” of the Insurer at the same
address and shall be marked to indicate “URGENT MATERIAL ENCLOSED.”)


All communications and notices pursuant hereto to a Noteholder will be given by
 
first-class mail, postage prepaid, to the registered holders of such Notes at
their respective address as shown in the Note Register. Any notice so given
within the time prescribed in this Indenture shall be conclusively presumed to
have been duly given, whether or not the Noteholder receives such notice.
 
Section 15.7  Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Indenture shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Indenture and shall in no way affect the validity or
enforceability of the other provisions of this Indenture or of the Notes or
rights of the Noteholders thereof.
 
Section 15.8  Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Section 12.2, this Indenture may not be assigned
by the Issuer or the Servicer without the prior consent of the Majority Holders,
the Insurer and the Swap Counterparty.
 
Section 15.9  Notes Non-assessable and Fully Paid. It is the intention of the
Issuer that the Noteholders shall not be personally liable for obligations of
the Issuer and that the indebtedness represented by the Notes shall be
non-assessable for any losses or expenses of the Issuer or for any reason
whatsoever.
 
Section 15.10  Further Assurances. Each of the Issuer, the Servicer and the
Collateral Agent agree to do and perform, from time to time, any and all acts
and to execute any and all further instruments required or reasonably requested
by the Trustee more fully to effect the purposes of this Indenture, including
without limitation the authorization of any financing statements, amendments
thereto, or continuation statements relating to the Pledged Loans for filing
under the provisions of the UCC of any applicable jurisdiction.
 
Section 15.11  No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee or the Noteholders, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the
 
 
 
119

--------------------------------------------------------------------------------

 
 
exercise of any other right, remedy, power or privilege. No waiver of any
provision hereof shall be effective unless made in writing. The rights,
remedies, powers and privileges therein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.
 
Section 15.12  Counterparts. This Indenture may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
 
Section 15.13  Third-Party Beneficiaries. This Indenture will inure to the
benefit of and be binding upon the parties hereto, the Swap Counterparty, the
Insurer, the Noteholders and their respective successors and permitted assigns.
Except as otherwise provided in this Article XV, no other person will have any
right or obligation hereunder.
 
Section 15.14  Actions by the Noteholders.
 
(a) Wherever in this Indenture a provision is made that an action may be taken
or a notice, demand or instruction given by the Noteholders, such action, notice
or instruction may be taken or given by any Noteholder, unless such provision
requires a specific percentage of the Noteholders. If, at any time, the request,
demand, authorization, direction, consent, waiver or other act of a specific
percentage of the Noteholders is required pursuant to this Indenture, written
notification of the substance thereof shall be furnished to all Noteholders.
 
(b) Any request, demand, authorization, direction, consent, waiver or other act
by a Noteholder binds such Noteholder and every subsequent holder of such Note
issued upon the registration of transfer thereof or in exchange therefor or in
lieu thereof in respect of anything done or omitted to be done by the Trustee,
the Issuer or the Servicer in reliance thereon, whether or not notation of such
action is made upon such Note.
 
Section 15.15  Merger and Integration. Except as set forth in the Trustee Fee
Letter, and except as specifically stated otherwise herein, this Indenture and
the other Transaction Documents set forth the entire understanding of the
parties relating to the subject matter hereof, and, except as set forth in such
Trustee Fee Letter, all prior understandings, written or oral, are superseded by
this Indenture and the other Transaction Documents. This Indenture may not be
modified, amended, waived or supplemented except as provided herein.
 
Section 15.16  No Bankruptcy Petition. The Trustee, the Insurer, the Servicer,
the Collateral Agent and each Noteholder, by accepting a Note, hereby covenant
and agree that they will not at any time institute against the Issuer or the
Depositor, or join in instituting against the Issuer or the Depositor, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any Debtor Relief Law until one year and one day
after such time as both the Issuer and the Depositor have paid in full all
indebtedness owed by such Person. The provisions of this Section 15.16 will
survive any termination of this Agreement.
 
Section 15.17  Headings. The headings herein are for purposes of reference only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.
 


 
 
120

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Issuer, the Servicer, the Trustee and the Collateral
Agent have caused this Indenture to be duly executed by their respective
officers as of the day and year first above written.





   
CENDANT TIMESHARE 2005-1 RECEIVABLES FUNDING, LLC,
as Issuer
   
 
By:
 
/s/ Mark A. Johnson
     
Name: Mark A. Johnson
Title: President
 

   
 
 
CENDANT TIMESHARE RESORT GROUP - CONSUMER FINANCE, INC.,
as Servicer
   
 
By:
 
/s/ Mark A. Johnson
     
Name: Mark A. Johnson
Title: President
 

   
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 as Trustee
   
 
By:
 
/s/ Cory Branden
     
Name: Cory Branden
Title: Vice President
 

   
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 as Collateral Agent
   
 
By:
 
/s/ Cheryl Whitehead
     
Name: Cheryl Whitehead
Title: Vice President
 



 



 
[Signature page for Indenture and Servicing Agreement]
 
 
 

--------------------------------------------------------------------------------

 






 
